Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 1 of 61 PagelD #: 1119

 

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

Reali

eporters

\e Pp your time matters”

 

 

713 LeeStreet
Charleston, WV 25301

(304) 344-8463
schedulerealtime@gmail.com

Realtimereporters.net

 

 
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 2 of 61 PagelD #: 1120

 

WILLIAM ALLEN MEANS v. DAVID HARVEY
E.M. PETERSON, et al. 04/26/2021
Page 3
1 IN THE UNITED STATES DISTRICT COURT FOR THE 1 EXAMINATION INDEX
SOUTHERN DISTRICT OF WEST VIRGINIA 2 BY MR. FORBES... ...., oe 6
2 AT CHARLESTON
3 3
4 ke we we we we ee we we ee KR KR we eK KR wR KR KR KR KR Ke 4
5 WILLIAM ALLEN MEANS,
6 Plaintiff, 5
7 vs. CIVIL ACTION 6
NO. 2:20-cv-00561 7
8 E.M. PETERSON, D. HARVEY,
and THE CITY OF SOUTH 8
9 CHARLESTON, 9
10 Defendants.
411 Kk Kw kK Ke eK KK RK wR KR KR KR KR KR HK KK KH KK KR KR KR KK 10
12 11
13
Deposition of David Harvey taken by the 7
14 Plaintiff under the West Virginia Rules of Civil 13
Procedure in the above-entitied action, pursuant to 14
15 notice, before Angela L. Curtis, a Certified Court
Reporter, at Pullin, Fowler, Flanagan, Brown & Pos, 901 15
16 Quarrier Street, Charleston, West Virginia, on the 26th 16
day of April 2021.
17 17
18 18
REALTIME REPORTERS, LLC 19
19 ANGELA L. CURTIS, CCR
713 Lee Street 20
20 Charleston, WV 25301 21
(304) 344-8463
21 realtimereporters.net i
22 23
23 24
24
Page 2_ Page 4
1 APPEARANCES: 1 EXHIBIT INDEX
2 2 Exhibit 1 Motion for Protective Order 8
APPEARING FOR THE PLAINTIFF:
: 3. Exhibit 2 2015 Charleston Gazette Article 63
Bante diTrapano, Esquire 4 Exhibit 3 Case Report 67
4 CALWELL LUCE DITRAPANO, PLLC 5 Exhibit 4 Pursuit Audio
500 Randolph Street 6 Exhibit 5 Pursuit Video, Part 1
° Charleston, WV 25302 7 Exhibit 6 Pursuit Video, Part 2
6 W. Jesse Forbes, Esquire
FORBES LAW OFFICES, PLLC 8 Exhibit 7 Use of Force Report 117
7 1118 Kanawha Boulevard, East 9 Exhibit 8 Bystander Video
Charleston, WV 25301 10 Exhibit 9 Crash Report 131
8 11 Exhibit 10 Photograph 132
9 APPEARING FOR THE DEFENDANTS: a
10 Duane J. Ruggier, II, Esquire 12. Exhibit 11 Photograph 133
PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC 13° Exhibit 12 Photograph 136
11 James Mark Building 14 Exhibit 13 Photograph 137 |
901 Quarrier Street 18 Exhibit 14 Photograph 138
12 Charleston, WV 25301
13 16 Exhibit 15 Emergency Response & Vehicular
14 Pursuit Policy 145
15 17
16 18
17
18 19
19 20
20 21
21 22
22 23
23
24 24

 

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 3 of 61 PagelD #: 1121

 

WILLIAM ALLEN MEANS v. DAVID HARVEY
E.M. PETERSON, et al. 04/26/2021
Page 5 Page 7
1 1S. . 1  Q. Understanding all of that, are you wanting to
2 a: ViBEO OPERATOR “this > the videotaped 2 move forward and waive your Fifth Amendment right to
deposition of D. Harvey taken by the plaintiff in oe
3 - 3 remain silent here today?
4 the matter of William Allen Means versus E.M. 4 A. Correct
5 Peterson, et. al. being Civil Action Number 5 Q. Are you doing that knowingly and
2:20-CV-00561 in the US District Court for the ae
6 a we 6 intelligently?
7 Southern District of West Virginia at Charleston 7 A. Correct.
8 held at oe oes re ‘mea lanagan, hi 8 Q. I'm going to hand you a document here. We'll
9 Brown & Poe in Charleston, West Virginia on this 9 make this Exhibit 1.
4ocetn day of April 2021, ; 10 HARVEY DEPOSITION EXHIBIT NO. 1
1 My melhite Is Chris Leigh and I'm the 11 (Motion For Protective
certified legal video specialist. The court reporter 42 Order was marked for identification
is Angie Curtis. We're now on the record. The time is 13 purposes as Harvey Deposition Exhibit No.
approximately 9:05 a.m. Would counsel please 14 1.)
1 gintroduce themselves and whom they represent? 15  Q. Yourecognize that?
MR. FORBES: Jesse Forbes and Dante 16 A. Yes.
47diTrapano on behalf of Billy Means. 17. Q. Okay. What is it?
18 MR. RUGGIER: Duane Ruggier on 18 A. It's defendants’ emergency motion for
sgoehalf of the defendants. 19 protective order and/or stay.

VIDEO OPERATOR: Would the court
reporter please swear in the witness?

DAVID HARVEY
was called as a witness by the Plaintiff, pursuant
to notice, and having been first duly sworn,
testified as follows:

21

Page 6

EXAMINATION

BY MR. FORBES:

Q. Would you state your name for the record
please?

A. David Harvey.

Q. And, Mr. Harvey, how are you employed?

A. With the South Charleston Police Department.

Q. | understand previously in this case just a
few weeks ago you filed a pleading indicating you may
have to take your Fifth Amendment rights. Do you
understand you have the right to remain silent as we
sit here today?

A. Correct.

Q. You understand that by moving forward anything
you say could be used against you in any criminal
investigation?

SeONanewWr =

13
14

i A. Correct.
19 Q. Including investigations by the FBI?
20 A. Correct.
a4 Q. Investigations by local law enforcement?
99 A. Correct.
Q. You understand there's no statute of

23 imitations in West Virginia for felony offenses?
A. Correct.

 

Realtime Reporters, LLC

20 Q. Okay. And did you authorize your lawyer to
21 file this in this case?

22 ~=A. +Idon'tknow. | mean, what do you mean

23 authorize?

24 Q. I mean, had you seen it before it was filed?
Page 8
1 A. Not before it was filed.
2 @Q. Okay. Did you know it was going to be filed.
3 A. Yes.
4 Q. Okay and you know that in this motion it

5 states that because your depositions were scheduled for
6 March 30th that "It was discovered that an FBI

7 investigation had been initiated into defendant

8 officers’," that's you; right?

9 A. Uh-huh.

10 QQ. "conduct regarding the subject May 2nd, 2020
11 police pursuit and arrest." Then it says "Due to the
12 FBI's investigation into the events of May 2nd, 2020,
13 defendants move the Court for a protective order or
14 stay of these depositions."

15 It goes on to say, on Page 4, Paragraph 11, that

16 "The defendants submit that they have conferred with
17 plaintiff to halt the depositions to no avail. Without
18 a protective order and/or stay, defendants will likely
19 have to plead the Fifth at the depositions which may
20 result in an adverse inference instruction and, of

21 course, prejudice defendants.” At the time this was
22 filed on March 29th, ‘21, did you intend to take the

23 Fifth Amendment?

24 MR. RUGGIER: I'm just going to object to

 

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 4 of 61 PagelID #: 1122

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

Page 9
1 the entire line of questioning here and note -- please

2 note it on the record. | don't think this is really a

3 discoverable part of the case.

4 This is -- I'm not sure what you're

5 looking for here, but this is not -- these are not

6 facts that are going to be presented to a jury. I'm

7 not sure what you're looking for in questioning him on
8 this, on his decision to take the Fifth, not take the

9 Fifth. I'll let it go for a little bit, but it's

 

Realtime Reporters, LLC

Page 11 |
1 it, ask me to -- tell me that you don't understand it

2 and I'll try to ask it in a different way, okay?

3. A. Okay.

4 @Q. If you answer a question, I'm going to assume
5 you answered it because you do understand what the
6 question was and what the answer would be. Is that
7 fair?

8 A. Yes.

9 Q. Are you under the influence of any

 

10 just not -- 10 medications, drugs, alcohol or anything else that would
11 MR. FORBES: Well, if you want to 11 impact your ability to testify truthfully here today?
12 instruct him not to answer you can. I’m concerned 12. A. No.
13 about whether or not he understands the rights that 13. Q. And we're doing a good job of it right now,

14 he's giving up and want to make sure it's clear on the 14 but I'm about the world's worst for this, for people

15 record that he does because he clearly filed adocument 15 talking over one another, so let's try to let me finish

16 a few weeks ago saying he was going to take the Fifth 16 my question and then you answer the question, okay?
17 Amendment. 17. A. Okay.

18 @Q. So why -- why did you say that? 18 @Q. Now, back to Mr. Dascoli. Why did you hire a

19 A. That would be something you'd have to ask my — 19 criminal lawyer?
20 attorney John Dascoli. 20 =A. If there was an FBI investigation, that would
21 @Q. Is Mr. Dascoli not coming today? 21 be the right thing to do.
22 =A. No. 22 Q. When did you learn there was an FBI

23 Q. Does Mr. Dascoli represent you criminally? 23 investigation into this case?

24 =A. Yes. 24 A. Just around the same time that | hired him.

Page 10 Page 12

1. Q. When did you hire him? 1  @Q. Okay, soa few months ago?

2 A. Couple months ago. | don't know exactly when. 2 A. Yeah.

3  Q. Okay. Let me ask you, before we continue with 3 @Q. Can you give me a ballpark of what month it

4 that, how old are you? 4 might have been?

5 A. Twenty-nine. 5 A. February.

6 Q. How far did you go in school? 6 @Q. Okay. So you knew there was an FBI

7 A. Associate's degree. 7 investigation into this case at least as early as

8 Q. From where? 8 February of 2021?

9 A. First it was Kanawha Valley Technical College, 9 A. BestIl can remember.

10 now it's Bridge Valley and also another associate's 10 @Q. And I don’t want to know about any specific

11 from Mountwest. 11 discussions with either your civil attorney here today
12 Q. What are your associate's degrees in? 12 or your criminal lawyer, Mr. Dascoli, but let me ask
13. A. Criminal justice. 13 you this: Did you pay Mr. Dascoli?

14 Q. Both of them? 14. A. Idid not.

15 A. Ibelieve so. The second one was associated 15 Q. Okay. How is it that he became your lawyer? |
16 with the Police Academy, but it was criminal justice as 16 How did you retain him? |
17 well. 17 A. Howdid | retain him?

18 Q. Have you ever been deposed before? 18 Q. Yeah, how he is being paid?

19 A. No. 19 A. By the Fraternal Order of Police Legal Defense
20 Q. Okay. Let me give you just some basic rules 20 Fund.

21 then we're going to kind of go back into what we're 21. @Q. Okay. Is that like a fund that you're a

22 talking about. The court reporter is going to take 22 member of and it provides you a defense lawyer in
23 down everything that's said here today. If you don't 23 criminal cases?

24 understand something that ask you, ask me torephrase 24 A. Yes.

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 5 of 61 PagelID #: 1123

WILLIAM ALLEN MEANS v. DAVID HARVEY
E.M. PETERSON, et al. 04/26/2021
Page 13 Page 15

 

1. Q. How did you learn in February there was an FBI
| 2 investigation into this case?
3. A. In February, again, this would be attorney
4 client privilege.
5 Q. Okay. I don't want -- | don't want to know
6 what your lawyer told you.
| 7 MR. RUGGIER: If you learned of it -- if
| 8 you learned of something through your attorney, so your
i) attorney tells you, either your civil attorney or
10 criminal attorney, tells you that there's an
11 investigation, then | think that's probably protected,
12 attorney client privilege protected, but if you learned
13 of an FBI investigation because, you know, an FBI comes
14 to you and talks to you, that's different.
15. A. Mr. Ruggier explained to me that, you know,
16 that the allegations would have criminal --

17 MR. RUGGIER: Objection. Stop. Stop.
18 I'm sorry.

19 QQ. I want to be clear, I'm not --

20 =A. +~Talking about when | first hired Mr. Dascoli.
21 MR. RUGGIER: Right, but so you can't

22 talk -- if | tell you something --
23 THE DEPONENT: Okay
24 MR. RUGGIER: -- and then you're going

Page 14.

1 to, you know --
2 THE DEPONENT: The reason | hired --

MR. RUGGIER: Right. You can't talk
about any information or advice that | gave you.

THE DEPONENT: Okay.

MR. RUGGIER: Or any information or
advice that John Dascoli gave you.

THE DEPONENT: Okay.
9 MR. RUGGIER: So we would object.
10 MR. FORBES: I'm not asking for what he
11 talked about with you or Mr. Dascoli.
12 MR. RUGGIER: It somehow got to that
13 which | wasn't --
14 A. Around February is whenever | hired
15 Mr. Dascoli just in case something happened. Thena
16 little bit after that, a few weeks, not much longer
17 after, that's when | learned of the FBI investigation
18 because | was contacted by Lafferty.

On oO of w

19 Q. Okay, so you were contacted by FBI agent
20 Lafferty?

21 = A. Uh-huh.

22 @Q. Do you know when that was?

23 ~A. {could get more like in depth stuff, but |

24 would say just a few weeks after | hired Mr. Dascoli,

 

 

Realtime Reporters, LLC

1 so just sometime in February, late February.

2 @Q. So you think it would have been late

3 February --

4 A. Uh-huh.

5 Q. -- that you personally were contacted by the

6 FBI agent Lafferty?

7 A. Yes.

8 Q. You say you could get me more information.
9 What do you mean by that?

10 A. Like whenever, around whenever the call was or
11 whenever | wrote down his information.

12 Q. Okay, so you received a phone call from him?
13. A. Uh-huh.
14 Q. Is that the first communication you had

15 directly from the FBI?

16 A. Yes.

17° Q. And you've gota record of that somewhere?
18 <A. Yes.

19 @Q. Okay. Is that record in like a note that you

20 made or a message to somebody or what?

21 A. Anote. Anote on my phone.

22 Q. Anote on your phone. Do you have your phone
23 with you today?

24 =A. No. Its in my car.
Page 16 |
1 @Q. If we took a break, is that something you
2 could get?
3. A. Yes.
4 Q. Okay. Allright. We'll keep going. When we

§ take a break here in a little bit, we'll take a break

6 probably about every hour, okay? When we take a break,
7 I'd ask you to go out and get that, show it to your

8 counsel obviously and if you can, produce it, okay?
9 A. Okay.

10 @Q. Now, what did you and Agent Lafferty talk

11 about when he called you?

12 A. He just was inquiring on giving a statement.

13. Q. A-statementin what? | mean, what did he say
14 to you as best you remember?

15 A. Just talked about giving a statement reference

16 to this case, just come in and talk to him.

 

17 @Q. Did you go give a statement? |
18 A. No.

19 Q. Why not? |
20 =A. ‘I told him that | would talk with my counsel

21 and then after that it he contacted me one more time,

22 told him who my counsel was and he never contacted me
23 again until we were cleared.

24 Q. So you told -- Agent Lafferty called you up,

 

13-16

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 6 of 61 PagelD #: 1124

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

 

1 fellow law enforcement person; right?

2 A. Yes, he's a member of law enforcement.

3  @Q. Yeah and he asked you to come give a statement
4 about the Billy Means case?

5 A. Yes.

6 Q. And you said I can't do that, | need to talk

7 to my lawyer?

8 A. At that time | was hiring an attorney so |

9 didn't have one just yet.

10 QQ. So you told him, hey, | better get a lawyer?
11. A. No.

12  @Q. No, okay, what did you say to him?

13. A. I told him | would give him a call back.

14 Q. Did you tell him anything about getting a

15 lawyer on that call?

16 A. Idon't recall.

17 Q. So you just told Agent Lafferty you'd call him
18 back and then you thought I better get a criminal

19 lawyer?

20 ~=A..:=«(I think | was already in the process of

21 getting one.

22 @Q. Well, that’s what I'm confused by because |

23 thought you said a minute ago that early February you
24 hired Dascoli and then late February you get the call

Page 18
1 from the FBI?

2 A. Early February is whenever | started the FOP

3 process of getting one. | don't remember exact dates

4 or anything like that for counsel.

5 QQ. Okay, so when Lafferty called you, you already
6 at that point had planned on getting criminal counsel?
7 A. Yes.

8 Q. And you never went and gave a statement to the
9 FBI?

10 A. Correct.

11. Q. Why not?

12 =A. Iwas --

13 MR. RUGGIER: Objection. | mean --

14 MR. FORBES: He's here giving a statement

15 today. Why can't he tell me -- | don't understand why
16 he didn't talk to the FBI. What's he got to hide?

17 MR. RUGGIER: Well, | don't understand
118 how any of this is discoverable at all. It's not.

19 It's --

 

DAVID HARVEY
04/26/2021
Page 17 Page 19
1 MR. FORBES: If you want to tell him not
2 to answer you go ahead. I'm going to ask questions.
3 MR. RUGGIER: You can -- go ahead.

4 Repeat the question.

5 Q. So why didn’t you give a statement to Agent
6 Lafferty?

7 A. I've been cleared. | talked to him twice and

8 then | never said | wasn't giving a statement to him

9 and then we were cleared, so there's no need to. Why
10 would | go give a statement if I've been cleared?

11. Q. Okay, let me ask you about that. How do you
12 know you've been cleared?

13. A. From -- | don't know his name right off. You

14 could talk to Chief Rinehart, but they were contacted
15 by the FBI and said that we were cleared through them
16 and the Department of Justice.

17. @Q. Okay. So who told you that?
18 A. The Chief, Brad Rinehart.
19 Q. So Chief Rinehart told you you've been cleared

20 by the Department of Justice and the FBI?

21 =A. Yes.
22 QQ. Did he tell you how he learned that?
23. A. Again, he was contacted by a member from the

24 FBI, whoever is over their office, |'m not sure of his
Page 20
1 name.
2 Q. Okay, so Chief Rinehart told you that a member
3 of FBI contacted him and told him that the
4 investigation criminally into you with respect to Billy
5 Means had cleared you?
6 A. Yes.
7 Q. Okay. When was that conversation?
8 A. After this, so | don't know exactly when.
9 Q. Did anyone tell you whether the Department of
10 Justice and the US Attorney's Office had made a
11 charging decision about whether to charge you or not?

12 A. They said we were cleared and there's --
13 Q. Did they explain --
14. A. You'd have to ask him specifically, but |

15 think they mentioned there was no chargeable offenses.
16 QQ. Okay. Did anyone from the FBI ever tell you
17 that?

18 A. No.

19 QQ. Did you receive anything in writing from the

 

 

 

20 MR. FORBES: Number one, you filed a 20 FBI or the Department of Justice?

21 motion saying he just learned about it -- he just 21 A. No.

22 learned about it on the week of March 29 and his 22 Q. The conversation with Rinehart was when?

23 testimony is he learned about it a month earlier. 23 A. A few weeks ago.

24 MR. RUGGIER: That's not discoverable. 24 @Q. Okay. Did anyone from South Charleston, Chief
Realtime Reporters, LLC 17-20

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 7 of 61 PagelD #: 1125

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

Page 21
1 Rinehart or anyone else, put anything in writing to you

2 about the FBI investigation?

3. A. No.
4 Q. Any text messaging?
5 A. No.
|6 Q. The conversation with Rinehart, was that in

7 person or on the phone?

8 A. In person | believe.

9 Q. Who was present?

10 A. Meand him.

11. Q. Just the two of you?

12 A. Uh-huh.

13. @Q. What about Officer Peterson?

14. A. No.

15  Q. Where did it take place, that conversation?
16 A. Ibelieve in his office.

17. Q. How did you know to go into his office?
18 A. Ithink he called. I don't recall

19 specifically.

20 =Q. Called you on the phone?
21 =A. Yes.
22 Q. Do you and Chief Rinehart talk on the phone

23 often?
24 A. Notnecessarily.
Page 22
1 Q. What about text messages, do you ever text
2 each other?
3 A. Yeah. Not very often.
4 Q. Have you ever texted each other about anything
5 involving this case?
6 A. No.
7 Q. Okay, so FBI agent Lafferty called you and
8 asked you to give a statement somewhere in late
9 February?
10 A. Best! can recall. Maybe mid February, late
11 February.
12. Q. Okay, mid to late February, and you never gave
13 a statement to him?
14. A. Correct.
15 QQ. And then later you were told by your chief
16 that you had been cleared?
17. A. Yes.
18  Q. Were you ever suspended as a South Charleston
19 police officer during this investigation?
20 =A. ~No.
21 Q. Have you ever been suspended as a South
22 Charleston police officer?
23 =A. No.
24 QQ. Allright. Let's back up for a minute. Walk

 

Page 23
1 me through -- you gave me kind of your educational

2 history. Walk me through your employment history.

3 A. Employment history in general?
4 Q. Yeah, everywhere you've ever worked.
5 A. | worked -- | don't remember like very

6 specific dates or anything, but | worked at the Yeager
7 Airport.

8 QQ. What did you do at Yeager Airport?

9 A. Valet. Valet driver.

10 Q. When was that? Was that your first job?
11 A. Ithink so. Probably 2011.

12 Q. Okay. Walk me through from that, from the

13 first job, as best you recall, first job to where we
14 are now.

15 A. After that City of South Charleston as a

16 lifeguard. After that, Capitol. At the Capitol as a

17 telecommunicator and then after that the Dunbar Police

18 Department and then South Charleston Police Department.
19 Q. You said you were at the Capitol as a
20 telecommunicator. What's that?

21 A. It's kind of like a dispatcher. You watch

22 cameras and manage the radios, answer the phones and
23 dispatch whoever accordingly, whether it be the police

24 or, you know, like if there's an emergency, a fire.

Page 24

1 @Q. Sois this like the security force for the

2 Capitol?

3. A. Yeah, they're attached with the police

4 depariment there.

§ @Q. Okay. Did you receive any police training for
6 that job?

7 A. No.

8 Q. Allright, so your first police job was at

9 Dunbar; is that right?

10 =A. Correct.

11. Q. When was that?

12 A. December 2013.

13. Q. Why did you decide to become a police officer

14 in December of 2013?

15 A. Just to help people out. Job is always
16 different. There's always new stuff going on. |
17 Q. Okay. Tell me about that hiring process. Was |
18 there an application time? Did you take the test?
19 A. You take the physical test, take a written |
20 test and then go through the background process and

21 then if all that passes then you get hired.

22 Q. Okay. Did Dunbar send you to the State Police
23 Academy?

24 =«2A. Yes.

 

 

Realtime Reporters, LLC

21-24

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 8 of 61 PagelD #: 1126

WILLIAM ALLEN MEANS v.

DAVID HARVEY

 

E.M. PETERSON, et al. 04/26/2021
Page 25 Page 27
1. Q. When was that? 1 got to do of the situation?
2 A. April of 2014. 2 A. Yes.
3  Q. How long were you at the academy? 3. Q. Okay. What is it?
4 A. Four months. Graduated August 15th, 2074. 4 A. Again, just like previous stated, if they're
5 Q. Did you receive any training at the State 5 actively agress -- if they're actively being
6 Police Academy with respect to spinal injury victims? 6 aggressive, actively fighting, if they're reaching
7 A. No. 7 where weapons are commonly concealed or hidden such as
8 Q. None at all? 8 a waste band or a pocket and whenever you're giving
9 A. No. 9 them commands not do it and they do it, then that would
10 QQ. Did you receive any medical training with the 10 be applicable.

11 State Police Academy?

12 A. Yes.
13. Q@. What kind?
14. ‘A. Like for trauma victims like gunshot wounds,

15 stuff like that, like putting tourniquets on.

16 Q. Do you remember taking part ina first

17 responder training program at the State Police Academy?
18 A. Yes.

19 @Q. Do you remember if there was part of that had

20 to do with spinal injuries?
21 =A. Not that! recall.
22 Q. Okay. Do you recall anybody ever training you

23 on what to look for, signs and symptoms of spinal
24 injuries?

Page 26
1 A. No.
2 Q. Do you recall anyone ever training you on the
3 care for spinal injuries?
4 A. No.
5 Q. Okay. So you're at the State Police Academy
6 for four months. Were you trained in use of force
7 while you were at the Police Academy?
8 A. Yes.
9 Q. What did you learn?

 

10 A. Like, can you be more specific?
11. @Q. Sure. When did they tell you it was
12 appropriate to use various force methods such as pepper

13
14
15
16
17
18
19
20
21
22
23
| 24

spray, tasers, things along those lines?

A. Pepper spray can be used whenever somebody is
non compliant and if they're possibly reaching where a
weapon could be, then that's something that would be
appropriate.

Q. Any other reasons that someone could use
pepper spray?

A. Active aggression, like active fight.

Q. Are there standards that you have to use to
apply before you decide to use OCs or pepper spray?

A. Standards?

Q. Yeah. | mean, is there an assessment you've

 

11. Q. How long was the training program at the State
12 Police Academy with respect to pepper spray?

13. A. Just specifically pepper spray or use of

14 force?

15 QQ. Yeah, let's stick with pepper spray right now.
16 A. I'mnotsure exactly. Defensive tactics last

17 a week.

18 Q. Okay and is the use of force within the

19 defensive tactics curriculum?

20 A. Yes.

21 + @Q. And that's a one week program?

22 =A. Yes.

23 Q. Who taught you that program?

24 A. He's lieutenant now, Petry, or he might be a

Page 28
1 captain now.

2 Q. Did you receive training materials for that,
3 handouts, things along those lines?

4 A. Yes.

5 Q. Do you still have them?

6 A. No.

7 Q. That would have occurred back in 2013?

8 A. Fourteen.

9 Q. Fourteen. I thought you were hired by Dunbar

10 December of 2013 you said.

11 A. Yes.

12 Q. How long after you were hired by Dunbar did
13 you go to the Academy?

14. A. I|wentto the Academy April of 2014.

15 Q. Okay. Other than your one week defensive

16 tactics course at the Academy, have you ever had any
17 training with respect to use of force?

18 +A. Yes.
19 Q. Okay. What was that?
20 A. Defensive tactics instructor course at the

21 State Police Academy.

22 Q. When was that?

23 A. Idon't recall specifically. If | had to
24 guess, within two years ago.

 

 

Realtime Reporters, LLC

25-28

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 9 of 61 PagelD #: 1127

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

Page 29
Q. So within the last two years?

A. Best | can remember.

Q. Would you say, for our purposes here, would
4 that have been before this May 2nd, 2020 incident or
5 after?

6 A. Before.

7 Q. Okay. How long was that defensive tactics

8 instructor course?

1
2
3

9 A. Aweek.

10 QQ. Who taught that?

11. A. Captain Petry and Sergeant Barker, | believe.
12  Q. Did you receive handouts or other materials
13 with that course?

14. A, ! believe so.

15 @. Do you still have them?

16 A. No.

17. Q. What happened to them?

18 A. Idon't know.

19 Q. Is it something you would have kept at the

20 time, you just didn't maintain or is it something they
21 took back after the course?

22 =A. Idon'trecall.

23. Q. Okay. Other than what you described so far,
24 any other training that you've received in your law

Page 30 |

1 enforcement career with respect to use of force?

2 A. Notthat! recall.

3 Q. Okay. With respect to medical issues, have

4 you received any training other than what you got at
5 the State Police Academy?

6 A. Atthe expo | had a combat casualty care

7 class.

8 QQ. What's the expo?

9 A. it's here at the Civic Center like around May

10 or so just for law enforcement, first responders.

11. @. Is this like a conference?

12 A. Yeah.

13 QQ. Is it something where it’s just local people

14 or we have folks from all over the State or region or

what?

A. For the most part local, just within the
State.

Q. And you think you had some training there.
Tell me about that.

A. It was, again, just kind of like the Academy
stuff. Mainly for like gunshot wounds and lacerations,
stuff like that. Treating, like, bleeding and chest
wounds and stuff like that.

Q. What about injuries that can't be seen on the

15
16
17
18
19
20
21
22
23
24

 

Page 31
1 surface? Did you receive any training for that?

2 A. No.

3  Q. Have you ever received any training during

4 your time as a law enforcement officer on how to

5 immobilize someone's spine?

6 A. NotthatI recall.

7  Q. Have you received any training on proper

8 carrying techniques for accident victims that might
9 have a spinal injury?

10 A. Not that! recall.

11. Q. Do you know if there are certain ways that

12 you're suppose to deal with someone who's a potential
13 spinal injury victim?

14. A. When you say deal, what does that mean?

15 Q. Soif you're going to move them, are there

16 certain things you've got to do?

17 A. I would imagine so, but I've never received

18 training in respect to that as far as law enforcement

19 goes.

20 @Q. Anybody from South Charleston ever give you
21 any type of training along those lines?

22 =A. No.

23. Q. Okay. So other than what we talked about so
24 far, including this expo, any other use of force

 

Page 32
1 training that you received?

2 =A. Not that! recall.

3 @Q. Okay. Allright. So back to when you were in

4 Dunbar. You go to the State Police Academy. Did you
5 pass the course there?

6 A. Yes.

7 Q. Okay and then you return to Dunbar as an

8 officer?

9 A. Yes.

10 QQ. What was your position in Dunbar?

11. A. Patrolman.

12. Q. How long were you there?

13. A. Around approximately three and a half years.

14 Q. Did Dunbar give you any type of training on

15 medical response and looking out for spinal victims,
16 things along those lines?

17. A. Not that! recall.

18 QQ. Did Dunbar give you any further training on

19 use of force?

20 =A. Not that I recall.

21. Q. The time that you were at Dunbar, did you have
22 any body cams?

23. =A. No.

24 @Q. Did anyone at Dunbar have body cams?

 

 

Realtime Reporters, LLC

29-32

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 10 of 61 PagelD #: 1128

WILLIAM ALLEN MEANS v.

DAVID HARVEY

 

 

 

E.M. PETERSON, et al. 04/26/2021
[OO - Page 33 Page 35°
1 A. No. 1 Q. When did you get hired on there?
2  Q. Did anyone at Dunbar have dash cam? 2 A. May of 2017.
3. A. Yes. 3  Q. What was your position?
4 @Q. Okay and how did the dash cam, when you were 4 A. Patrolman.
5 at Dunbar, work? 5 @Q. Whatis your position now?
6 A. Canyou be more specific, like? 6 A. Patrolman.
7 Q. Yeah. How does it come on? 7  Q. Have you moved up in rank or anything at your
8 A. Itcomes on whenever you turn your lights on. 8 time at South Charleston?
9 Lights, like, so when you turn your lights on 1, it's 9 A. Still the same rank.
10 just rear lights, 2 is rear and front and 3 is both and 10 @Q. ts that normal in the course of four years?
11 siren. Whenever you go to 2, it will automatically 11. A. Yes.
12 engage, the camera will. 12. Q. Okay. Have you had the same rate of pay your
13. Q. Soif you put both your lights and your siren 13 entire time at South Charleston?
14 on it automatically engages? 14 +A. It goes up with steps.
15 A. Both lights, front and back. You don't have 15 @Q. What was it when you started in 2017?
16 to do the siren. 16 A. Best! can recall, 15.30.
17. QQ. Okay. 17 Q. It was what now?
18 A. Just if you go to 2, it will automatically 18 A. 15.30.
19 engage. 19 Q. 15.30 how often?
20 @Q. I see. So if you put both your lights on, the 20 A. Anhour.
21 video recording system in the Dunbar cruisers would 21 Q. So $15.30 an hour?
22 automatically engage? 22 ~=26A. Yes;
23 =A. Yes. 23. Q. Okay and what is your pay now?
24 @Q. Okay. Was that true your entire time at 24 A. 17.16, 1 believe, an hour.
Page 34 Page 36
1 Dunbar? 1 @. Do you get overtime?
2 A. No. | don't really recall specifically, but | 2 A. Yes.
3 think after a year or two some of the other cruisers 3  Q. What are you paid for overtime?
4 may not have had them, but | don't recall specifically. 4 A. Time and a half for that.
5 Q. Were you ever given a cruiser during yourtime 5 Q. Are you single or married?
6 at Dunbar that didn't have dash cam? 6 A. Married.
7 A. Ibelieve so. 7 Q. Do you have any kids?
8 Q. How long was that for? 8 A. Yes.
9 A. You never were -- you never really were given 9 Q. How many?
10 acruiser. It would just be at the station, you would 10 A. One.
11 share. 11. @ How old?
12 Q. Okay, so you weren't assigned a specific 12. A. Almost two.
13 cruiser? 13. Q. Does your wife work?
14. A. For the most part no, but sometimes you would 14. A. No.
15 for a few months, but it would change often. 15 QQ. Who hired you at South Charleston?
16  Q. The ones that weren't working when you were at 16 A. The chief at the time, Brad Rinehart.
17 Dunbar, was that something that had a technical 17. Q. How did that come about where you left Dunbar
18 malfunction, were the cameras removed? 18 and went to South Charleston?
19 <A. Best l remember they may not have been there, 19 A. Like why did | leave?
20 but it's been a long time. 20 @. Yeah.
21 Q. How long were you at Dunbar again? 21. +A. More opportunity, bigger department.
22 About three and a half years. 22 Q. Was that something that you took a test for

A,
23  Q. And from Dunbar, what was your next job?
24 A. South Charleston Police Department.

23 with South Charleston or you just talked to somebody or
24 how does that --

 

 

Realtime Reporters, LLC 33-36
schedulerealtime@gmail.com 304-344-8463

 
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 11 of 61 PagelD #: 1129

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

 

Page 37
1 A. Same process. You have to go through the same

2 process whether you're certified or not. You have to

3 take the physical, written and then score high enough
4 to get hired.

5 Q. How often do they offer that test?

6 A. These days every few months.

7 Q. Because they're trying to find people?

8 A. Yeah, I'd say six months, eight months.

9 Q. How many, approximately, how many officers
10 were employed with Dunbar?

11. A. They were slotted for 16, but around when |

12 left 10 or 9.

13. Q. How many officers are employed with South
14 Charleston?

15 A. Around 50.

16 Q. Has that been about the number since you've
17 been there?

18 A. Forty-five, fifty.

19 @Q. Do they have difficulty hiring people?

20 A. I would assume. | don't know specifically,

21 but I'd imagine so.

22 Q. Well, | know you said around, you know, now

23 you're seeing these tests being run every few months

24 and I'm aware those tests are generally run when they
Page 38

1 need to get the list updated so they can make hiring

2 decisions.

3 Is that something that's increased, the frequency

4 of the test and the hiring process, from the time

5 you've been at South Charleston?

6 A. Yeah.

7 Q. Tell me about the chain of command at South

8 Charleston. Do you have a direct supervisor? How does

9 that work?

10 A. Me specifically or just like in general?

11. Q. Well, let's start at the top. Just walk me

12 through from the chief on down.

13. A. Thechief and then two captains and then you

14 have around four lieutenants or so and then you have

15 sergeants, corporals and then patrolmen.

16 Q. Do you have a direct supervisor that you

17 report to?

 

18 <A. Me specifically, | report to Captain Rader
19 because I'm in a specialized unit.
20 QQ. You're in a specialized unit?
21 A. Yes.
22 @Q. What kind of drug is that?
23 A. The Metro Drug Unit.
|24 @Q. How long have you been with the Metro Drug

Page 39 |
1 Unit?

2 A. Afew months.

3  Q. in your time with the Metro Drug Unit, do you

4 work sort of hand in hand with the DEA?

5 A. We walk along side each other. You don't

6 really see them too too much, but, yeah, we'll help

7 each other out.

8 Q. Doa lot of your cases end up being prosecuted
9 through the US Attorney's Office?

10 A. Mine specifically not yet just because it's

11 been a few months.

 

12  Q. The Metro Drug Unit in general?

13. A. Yeah, uh-huh.
14 @Q. Okay. And! asked you if you'd ever given a
15 deposition earlier and you said no; right?

16 A. Ub-huh.

17. @Q. Is thata yes?

18 A. Correct. Sorry.

19 QQ. She's taking things down and I'm awful about
20 that, but if we don't do the yes and nos it will be a
21 problem. Have you testified in court proceedings
22 before?

23. ~=+A. Yes.

24 @Q. Have you testified in magistrate court?

Page 40

1 A. Yes.

2 @Q. Have you testified in circuit court?

3. A. No.

4 Q. Have you ever testified in Federal Court?

5 A. No.

6 Q. Have you testified in City court?

7 A. Dunbar, yes. South Charleston, no.

8 Q. About how many times would you say that you've

9 testified in a court proceeding?

 

10 A. Thirty approximately.

11. Q. Would majority of those be in magistrate

12 court?

13. A. Uh-huh.

14 @Q. Yes?

15 <A. Yes.

16 Q. Backing up to the State Police Academy, during

17 your time there, were you trained in vehicular
18 pursuits?

19 A. Yes.
20 @. And how so?
21 =A. Alot ofit was driving. Like you put up

22 cones in the parking lot and do, like, driving courses.
23 Q. At the State Police Academy itself?
24 =A. Yeah.

 

 

Realtime Reporters, LLC

37-40

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 12 of 61 PagelD #: 1130

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

 

 

Page 41,
1  @Q. Is that something where an officer would ride

2 along with you and kind of give you tips or how did
3 that happen?

4 A. Best! can recall, yeah, | think the

5 instructor will ride with you and give you tips and

6 then at the end of it you have to do the obstacle

7 course in so much time.

8 Q. Was there a classroom portion to that?

9 A. Ibelieve so.

10 QQ. Do you know if there were materials that you
11 received?

12 A. Idon't recall.

13. Q. You don't have any of those today if there
14 were, do you?

15 A. No.

16 Q. Okay. Were you trained on when it was
17 appropriate to engage in a vehicular pursuit?

18 A. Atthe Academy?

19 @Q. Yes.

20 =A. Not that | recall.

21 Q. Have you ever been trained on when it's

22 appropriate to engage in a vehicular pursuit?
23 =A. Trained? No. | mean, you'll talk about it
24 with your supervisors.
Page 42
1. @Q. Okay. What will you talk about?
2 A. Like, you know, the seriousness of what's
3 going on and then like just making sure you know what's
| 4 going around you and how pursuits always change, the
5 dynamic.
6 Q. What about in terms of when to pursue
7 somebody?
8 A. No, not that | recall.
9 Q. Okay. Well, to the best of your understanding
10 then, if no one's directly trained you on it, are there
| 11 times where you should pursue and times where you
12 should not?
13. A. Yes.
14 Q. And how do you make that decision?
15 A. Just the same dynamics, the seriousness of the
16 crime, the time of day, how much traffic there is and
17 it's always changing.
18 Q. For seriousness of the crime, how serious does
19 the crime need to be to pursue somebody, for instance,
20 above the speed limit?
21. +A. That wouldn't be the only part. It just
22 depends when it is, what's going on around you. The
23 crime itself is not the only thing, it's the totality
24 of the circumstances.

 

 

Page 43
1 Q. So regardless of the crime, you could pursue,

2 for instance, a traffic offense, regardless of the

3 level of the offense, if the circumstances to your

4 personal belief were -- seemed okay?

5 A. Yes.

6 Q. Tell me about the process if you engage ina

7 vehicular pursuit, what do you need to do?

8 A. You mark out with Metro that you have a

9 pursuit going and then just start calling out where

10 you're at.

11. Q. Who's in charge of calling out where you're

12 at?

13 =A. Ifit's just you by yourself obviously you,

14 but if there's two or more, a lot of times it would be

15 the second car.

16 @Q. Is there any discussion made with a

17 supervising officer during a pursuit?

18 A. Whatdo you mean by discussion?

19 Q. Over the radio. Do you talk to a supervisor

20 and tell them what you're doing?

21 +A. Alotof times they just listen to it so a lot

22 of times they won't talk back because then that would

23 tie up the radio. If they jumped out and bailed then

24 you wouldn't be able to say where you're at and what's
Page 44

1 going on.

2 @Q. So you don't need approval from the supervisor

3 in South Charleston in order to pursue somebody in a

4 vehicle?

5 A. Correct.

6 @Q. How many vehicular pursuits would you say

7 you've been involved in in your law enforcement time?

8 A. Approximately 20, 30, | don't know.

9 Q. About how many with South Charleston?

10 A. Approximately 10, 15, | don't know.

11. @Q. | understand you're just kind of giving me

12 your best estimate and that's what I'm asking you for,
13 okay?

14. A. Yeah.

15 Q. Have you ever been involved in a vehicular

16 pursuit other than the one we're going to talk about in
17 a little bit with Officer, and | don't know, maybe it’s

18 Sergeant Peterson?

19 A. Yes.

20 Q. How many other vehicle pursuits have you been
21 involved in with him?

22 =A. Just a handful, i don't know.

23. @Q. About how many times have you used pepper

24 spray on someone?

 

 

Realtime Reporters, LLC

41-44

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 13 of 61 PagelD #: 1131

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

 

 

Page 45
1 A. Five to ten. | don't recall specifically.

2 @Q. Okay. That's kind of a bigger range and |

3 understand this has been over a period of time, but as

4 best you can, walk me through what you remember about
5 the incidents you've used pepper spray.

6 _ Let's not talk about this one with Mr. Means yet,

7 we'll talk about that in a little bit. But walk me

8 through the first time you had to use pepper spray on

9 someone.

10. A. [couldn't go through them all, | don't know.
11. Q. You don't remember the specifics of it?
12 A. l|cantell you the last time I did. A male

13 ran from us and wouldn't put his hands behind his back.
14 Q. Okay. Tell me about that. So he ran from

15 you. What was the crime?

16 A. The call was a male, like, banging on

17 somebody's back door and when we got there as soon as
18 he saw us he took off running away from us, tried to

19 take him to the ground, told him put his hands behind

20 his back and he wouldn't. He was intoxicated.

21 @Q. Before you pepper sprayed him to get him to
22 put his hands behind his back, did you use any other
23 tactics first?

24 A. Just tried to go hands-on, put his hands

Page 46
1 behind his back and couldn't get him.

2  @Q. What do you mean by hands-on?
3. A. Like grabbing his arms and hands and trying to
4 put his arms behind his back.
Q. When you say we, who you are talking about?
A. Me and another.
Q. So the two of you tried to get his hands
behind his back and you couldn't?
A. Correct.

Q. Did you apply any kind of pressure to his arms
or other means other than the pepper spray?

A. Pressure to his arms, what's that mean?

Q. So did you try to use any type of physical
restraint of him that would cause him discomfort to
make him comply?

A. | don't know what that means. Like pressure
points?

Q. Yeah, did you try pressure points, did you
jerk his arm around, did you try to --

A. Tried to put his arm behind his back with
force, but couldn't.

5
6
7
8
9

22 Q. Okay. How big was this guy?
23 =A. Idon't recall.
24 Q. About when was this?

: - Page 47
1 A. Around a year ago. | don't recall

2 specifically.

3  Q. Would it have been before the incident with

4 Billy Means or after?

5 A. Maybe before, | don't know.

6 Q. Do you recall using pepper spray on anybody
7 since the time with Billy Means?

8 A. Not that! recall.

9 QQ. When you use force in your time as a law

10 enforcement officer, are you required to fill out a
11 report?

12 A. Like ause of force report?

13 Q. Yes.

14. = A. Yes.

15 Q. Okay. Is that true any time you use force on

16 a suspect?
17. A. Yes. Well, let's -- sorry. When you say
18 force, what do you mean exactly? Does that mean just
19 grabbing somebody and forcing their arms behind their
20 back or do you mean taking them to the ground?
21. Q. Well, !'m asking you about when you use a
22 chemical agent, when you use a taser, when you take
23 someone to the ground, when you are in a situation
24 where you would have to, for instance, put your knee on
Page 48
1 somebody or take them down, something along those
2 lines. You tell me. What's the dividing line? When
3 do you have to fill out one of these reports?
4 A. For the most part just like you said, when you
5 take somebody down. Like if you take them down and
6 there's any type of injuries or anything or from there
7 you use chemical agents, anything like that, then you
8 would.
9 Q. Have you ever arrested somebody where they |
10 needed medical care afterwards that you didn't fill out
11 ause of force report on?

 

12. A. Not that! recall.
13° Q. Okay.
14 A. Butthere could be a time when they harm them

15 self and then | wouldn't.

16 Q. Understood. | assume there could be a time
17 where somebody could have a heart attack or something |
18 and you wouldn't necessarily need to fill out a use of

19 force report, but if you take someone to the ground,

20 you're suppose to fill out a use of force report?

21. +A. For the most part. | mean, if it was real

22 easy and you went to the ground and there were no

23 injuries or anything then you probably wouldn't.

24 @Q. Okay. If there were injuries and the person

 

Realtime Reporters, LLC

45-48

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 14 of 61 PagelD #: 1132

WILLIAM ALLEN MEANS v.

DAVID HARVEY

 

E.M. PETERSON, et al. 04/26/2021
Page 49 Page 51 |
1 had to get medical care and you've taken them downto 1 criminal investigation?
2 the ground, are you suppose to put thatin youruseof 2 A. No.
3 force report? 3  Q. If you use your taser you're required to fill

4 A. Suppose to put that they had injuries?
5 @Q. Yeah.

 

6 A. Yeah.
7 Q. Are you suppose to put the type of force that
8 you used?
9 A. Yeah.
10 Q. I've asked you about pepper spraying. What
11 about tasers? Have you ever had to use a taser on
12 somebody?
13. A. At Dunbar | attempted to use one and it was
14 ineffective.
15 @Q. How did that come about? How was it
1146 ineffective?
17 ~~‘ A._| shot the taser and it didn't do anything.
18 @Q. Okay. Is that the only time you've ever tried
19 to use a taser?
20 A. Yes.
21 Q. Did you receive training for taser use at the
22 State Police Academy?
23 «A. No.
24 Q. Where did you receive training, if ever?

Page 50
1 A. Dunbar and then South Charleston.

2 Q. Okay. Tell me about that training at Dunbar

3 on taser use.

4 A. You go over the taser, obviously, and then you

5 talk a little bit about when you can and can't use it

6 and then you'll shoot it at like a box or whatever,

7 just shows about the spread, how far away you can be.
8 QQ. What about at South Charieston, what was the
9 training like there?

10 A. The same, but you got tased.

11. Q@. You got tased yourself?

12 A. Uh-huh.

13. Q. Okay. When you did it who tased you?

14. A. Messer.

15 QQ. Is that the only time you've ever been tased?
16 A. Yes.

17. @. I'm going to assume you've never been arrested
18 yourself?

19 A. No.

20 @Q. Okay. You don't have any criminal history, do
21 you?

22 =A. No.

23 Q. Other than this FBI investigation into you,

24 have you ever, to your knowledge, been the subject of a

 

4 out a use of force report; right?
5 A. Yeah.
6 Q. Let's move into May of 2020. What kind of
7 shift were you on on May 2nd of 2020?
8 A. Day shift, 6:00 a.m. to 6:00 p.m.
9 @Q. Okay. And how long had you been on day shifts
10 at that point, if you recall?
11. +A. Do you know what day of the week it was,
12 Saturday or Sunday?
13. Q. Ido not off the top of my head.
14 A. Well, if it was one of those we worked day
15 shift Friday, Saturday, Sunday.
16 @Q. Okay. Explain that to me. How do the shifts
17 work at South Charleston?
18 A. Sostarting on Friday night you do four
19 nights, which it's 6:00 to 6:00 either way and so
20 6:00 p.m. to 6:00 a.m., so four nights 6:00 to 6:00.
21 ~=«*‘Then you're off three days. You work three day
22 shifts, so 6:00 a.m. to 6:00 p.m.. Then you're off one
23 day.
24 = @. Okay.
Page 52
1 A. Then you work three nights. Then you're off
2 three days. Then you work four day shifts. Then
3 you're off seven.
4 Q. Then does it start over?
5 A. Uh-huh.
6 Q. Okay. Has that pretty much been true your
7 whole time at South Charleston?
8 A. Yeah.
9 QQ. So that would have been the type of shift
10 somewhere in there on a day shift?
11. A. Yeah, those three days.

12 Q. Okay.

13 A. The weekend day shifts, whatever.

14 @Q. And you would have come on about 6:00 a.m. on
15 May 2nd?

16 A. Uh-huh.

17 Q. Tell me about that process. How do you come
18 on?

19 MR. RUGGIER: Say yes or no.
20 Q. How do you come on shift? What are you
21 suppose to do when you start out your day shift?

22 A. Just mark on duty on the radio and then before
23 COVID you would go to station for shift change, which
24 really just they might -- night shift might say what

 

 

Realtime Reporters, LLC

49-52

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 15 of 61 PagelD #: 1133

 

WILLIAM ALLEN MEANS v. DAVID HARVEY
E.M. PETERSON, et al. 04/26/2021
Page 53 Page 55

1 they had the night before, but past COVID you just
2 start working. Just start taking calls for day shift

3 or for the last shift, that way they can go home.

4 Q. Are there areas of the City you're assigned
5 to?

6 A. Yes.

7 Q. How does that work?

8 A. Justrotates. It's east, west and south.

9 Q. Okay.

10 A. Jefferson Road splits it and south is just

11 like, you know, Southridge area.

12 Q. Okay. You say Jefferson Road splits it.

13 Describe where is the east, the west and the south

14
15
16
17
18
19

generally?

A. So Jefferson Road splitting the east and the
west. The east is just like the station and all that,
like the Montrose, The Flats and all that and then wesi
stops at like Rock Lake and all that.

Q. And then south is basically out Jefferson

you have gone to the station?
A. | don't recall.
7 Q. Okay. Well, it was May of 2020 so based on
8 what you said earlier I'm going to assume COVID was

20 Road?
21 A. Yeah. Once you start Jefferson Road, just
22 everything out that way.
23. Q@. Okay. On May 2nd, 2020, do you know which one
24 you were assigned to?
Page 54
1 A. No.
2 Q. Okay. Do you remember that morning?
3. A. Yes.
4 @Q. Do you know what time you would have -- would
5
6

 

9 going on?
10 A. Probably not.
|11. @Q. Okay. Would you have already had a cruiser at

| 12 your house?
1/13 A. Yeah, we have take home cruisers.

14 Q. How are those assigned? Does everybody get to
| 15 take one home?

16 A. Yes.

17 Q. How many cruisers does South Charleston have?
18 A. |would imagine 45, but | don't know for sure.

19 QQ. Enough for everybody to take one home; right?
20 A. And extra, spare, whatever, so, yeah, maybe

21 50.

22 @Q. Okay. Do any of the cruisers have dash cam at
23 South Charleston?

24 =A. No.

 

1 @Q. Has that been true your entire time at South

2 Charleston?

3. A. Yes.

4 Q. Do you know it was talked about several years
§ ago about getting dash cam and body cam in South
6 Charleston?

7 A. No, not that | recall.

8 Q. Has anyone ever talked to you about getting

9 those things in place in South Charleston?

10 A. Not that! recall. Recently, like here within

11 the past couple months, | think they are.

12 @Q. So since May 2nd, 2020 it's been talked about,
13 but not before that time?

14. A. BestI can recall and then the only caveat to

15 that is | do have a dash cam in my car, it's a South

16 Charleston cruiser, but it's assigned to MDENT and the
17 two interdiction cars have dash -- have dash cams.

18 @Q. Because you're assigned to MDENT you now have
19 dash cam?

20 =A. Yes.

21 @Q. May 2nd, 2020, the cruiser you would have had
22 at that time did not have dash cam?

23 =A. Correct.

24 Q. And you didn't have body cam at that time

Page 56
1 either; right?
2 A. Correct.
3  Q. Have you ever worn a body cam in your time as
4 alaw enforcement officer?
5 A. No.
6 Q. Other than your time now assigned to the Metro
7 Drug Unit, during your whole time at South Charleston
8 you never had a dash cam in a vehicle, have you?
9 A. |had my own camera.
10 @Q. You do?
11. +A. Idid. | had it for -- a couple people,
12 Peterson as well, bought them ourselves and put them in
13 the cruiser and then sometime after that we received an
14 e-mail telling us not to have our own personal ones.
15 @Q. Okay. So you and Peterson and others or just
16 the two of you?

17 A. Definitely a few others.

18 @Q. A few others?

19 A. Yeah.

20 Q. All got your own cameras set up. What kind of

21 camera?

22 A. |think itwas Anchor brand. Just something
23 from Amazon.

24 Q. Okay, but like a dash mounted camera?

 

 

Realtime Reporters, LLC

53-56

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 16 of 61 PagelID #: 1134

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

| : Page 57
1 A. Yeah, like one you put on your own personal

2 vehicle.

3  @Q. Would it record and then you could download
4 that onto a phone or something?

5 A. Ithad like an SD card and you could pull it

6 out and put it on the computer.

7 Q. Okay. About when did you get those?

 

8 A. | don't recall, but if | had to give a year,
| 9 2018 or 19.
10 QQ. Okay, but definitely prior to May 2nd of 2020?
11. A. Yes.
12 @Q. Allright, so you guys got these. Did

13 everyone go together and get them on Amazon, how did

14 that work?
15 A. No, just kind of did it on your own.
16 QQ. If you went back through your Amazon history,
17 would you be able to see when you bought it?
18 A. Yeah.
19 Q. Okay. Is that something you could do?
20 A. Yeah.
21 Q. You could provide that to your counsel to get
22 to us?
23 A. Uh-huh.
24 @Q. Is thata yes?
Page 58
1 A. Yes.

2 Q. That's the difference between this and

3 magistrate court is nobody's taking anything down over
4 there. So you said you got an e-mail at some point.

5 Was that just to you or to everybody?

6 A. The Department.

7  Q. Who was the e-mail from?
8 A. The chief, Brad Rinehart.

9 Q. What did it say?

10 A. Tosumit up, just saying | know some people

11 have been using their own personal dash cams and due
12 to, like, chain of custody and evidence concerns not to
13 do that. | mean, | don't know specifically what it

14 was, but to sum it up would be that.

15 QQ. Do you still have e-mail?
16 A. Yeah.
17  Q. Okay. Is that something you could get for us

18 and provide to your counsel?

19 <A. Yeah. ;

20 @Q. Great. About when did that e-mail come, do
21 you know?

22 =A. $=(lf| had to guess it would be 2019.

23 Q@. Let me ask you this: About how long did you
24 have the camera in the cruiser?

 

DAVID HARVEY
04/26/2021

Page 59

1 A. Approximately six months.

2 Q. Now, it wasn't a secret during those six

3 months that you all had these things, was it?

4 A. No.

5 Q. Would you, if you arrested somebody, would you
6 tell them that there's video?

7 A. No.

8 Q. But the people in the Department knew there

9 was video?

10 A. Yeah.
11. @Q. And that would have been everybody up to the
12 chief would have known you all were doing this; right?

A. Yeah.
Q. So after about six months of you personally
having the camera, you get an e-mail from Chief

13
14
15

16 Rinehart saying all the cameras for the whole
17 Department, get the dash cams out?

18 A. The personal ones, yes.

19 QQ. Well, there's no others, are there?

20 =A. Correct.

21 @Q. Okay, so by taking the personal ones out,
22 that's all the cameras; right?

23 =A. Correct.

24 Q. Okay. Did you have a conversation with

Page 60
1 anybody about the cameras being removed?

2 A. No.

3  @Q. Why did you guys put cameras in to begin with?

4 A. Just the same reason you'd have them in

5 general. Just so you can document what's going on or

6 whatever.

7 Q. There's no question mark; right? There's no

8 way to fudge that. You would know what happened in an
9 arrest or a pursuit or something along those lines if

10 you had video footage; right?

11 A. Yes.

12. Q. And that was something you thought was

13 important enough to spend your own money, when you were
14 making somewhere between $15.00 to $17.00 an hour, to

15 buy?
16 A. Yes.
17. Q. Noone from South Charleston Police Department

18 provided any type of dash cam or other recording
19 camera, did they?

20 =A. No.

21. = Q. Did any of the officers that had these

22 complain when they were told to take them out?
23 A. Not to my knowledge.

24 @Q. Do you know if it’s ever been discussed at

 

 

Realtime Reporters, LLC

57-60

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 17 of 61 PagelD #: 1135

WILLIAM ALLEN MEANS v.

DAVID HARVEY

 

E.M. PETERSON, et al. 04/26/2021
Page 61 Page 63

1 City Council at South Charleston about, prior to this 1 A. Yeah.

2 last -- since this incident, about getting dash cam or 2 Q. Do you stili have your SD cards?

3 body cam? 3 <A. Maybe somewhere. | don't know.

4 A. Not to my knowledge. 4 Q. I'mgoing to hand you --

5 Q. Have you ever attended a South Charleston City 5 MR. FORBES: Duane, | don't have extra

6 Council meeting? 6 copies of this is if you want to look at it real quick.

7 A. Just when you have to be there to get sworn 7 Here, she's got to mark it. Is that Number 2?

8 in. Other than that, no. 8 HARVEY DEPOSITION EXHIBIT NO. 2

9 Q. Okay. Hey, you know what, | told you we'd 9 (2015 Charleston Gazeite

10 take a break about every hour. We've been going about 10 Article was marked for identification

11 an hour. Let's take a break. 11 purposes as Harvey Deposition Exhibit No.
12. A. Okay. 12 2.)

13 VIDEO OPERATOR: Time is 10:02 a.m. 13. @Q. Take aread on that, Officer.

14 We're off the record. 14 MR. RUGGIER: | want to just object to

15 (A brief recess was taken after which the

16 deposition continued as follows:)

17 VIDEO OPERATOR: Time is 10:26 a.m.

18 We're on the record.

19 BY MR. FORBES:

20 Q. Allright, Officer Harvey, right before we

21 took the break we were talking about those dash cams

22 that you personally -- all right, before we took the

23 break | was asking you, we were talking a little bit

24 about the dash cam that you bought yourself with your
Page 62

1 own money off Amazon. You said the e-mail you got from

2 Chief Rinehart indicated they had concerns about chain

3 of custody.

4 A. Yeah, for the evidence. Like, you know, who's

5 maintaining those records, like as far as who's

6 downloading the videos and getting it to court and all

7 that.

8 Q. Did anyone form South Charleston offer to you,

9 say, hey, we'll just make a repository, bring us your

10 SD cards and we'll upload it all onto the computer

11 network?

12 A. No.

13 @Q. Did anyone give you any options for how to

14 preserve that evidence?

15 A. No.

16 @. Are you aware of any cases where the video
17 evidence was lost?

18 A. No.

19 Q. Any cases you had in particular, anyone ask

20 for in discovery, hey, where's that video evidence and
21 you said, well, | deleted my SD card or something like
22 that?

23 =A. ~No.

24 @Q. Do you still have the camera?

 

15 the questioning over issues which are not involved in
16 this lawsuit, but are more directed toward the City of
17 South Charleston who's no longer a defendant.

18 MR. FORBES: Well, your objection is

19 noted.

20 A. Okay.

21 Q. Okay. Did you get a chance to read that?
22 =A. +Iskimmed it, yes.

23 @Q. Allright. Let me see it back from you. It's

24 a 2015 article from the Charleston Gazette; right?
Page 64

1. A. Okay.

2 Q. Allright and it indicates, it's an article

3 entitled Body Cameras for Police Officers on Rise in

4 West Virginia. It's got some quotes from Bob Houck who

5 at the time was Charleston's assistant chief of police.

6 Do you know Bob Houck?

7 ~A~. Yesz

8 Q. Is he still there?

9 A. Yes.

10 @Q. Ishe still the assistant chief of police?

11. A. No.

12 Q. Okay. What's his position now?

13. A. Sergeant on a shift, running a shift.

14 Q. He said in this article the Department, “South

15 Charleston Department would soon be getting body

16 cameras, but hasn't made a decision yet on which one."

17 He said and quoted, "The Mayor wants us to have them.

18 He's concerned with everything going on. South

19 Charleston mayor, Frank Mullens, says he’s been an

20 advocate of putting cameras on officers for a number of

21 years, but said current events show the need is clear.”

22 “Acouple of years ago there was a complaint. Two

23 sides are always opposite. If we'd had the camera on,

24 we would have known what was going on, Mullens said. |

 

 

 

Realtime Reporters, LLC

61-64

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 18 of 61 PagelD #: 1136

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

 

Page 65
1 think what's going on around the country highlights the

2 needs for cameras. {t's good for everybody. It's good

3 for the police and good for the citizens. | can't see

4 a negative thing about it."

5 That's from the mayor of South Charleston in 2015.

6 Is that generally the reason you went out and got a

7 dash cam on your own is because you wanted to make sure
8 that the video showed what really happened in these

9 encounters?

10 A. Yes.

11. @. And the video would be the real story; right?
12 =A. Yes.

13 @Q. There's not two sides to a video, are there?
14 +A. Correct.

15  @Q. “Houck mentioned that officers had concerns

16 when they first brought a body cam model in for

17 testing. They were at first like big brother, y'all

18 are trying to watch everything we're doing. Now they
19 kind of get it, Houck said. They started liking the

20 idea. Supervisors liked it because it keeps the

21 officers in check and could dispel any complaints we
22 might get."

23 ="Officers have told people on traffic stops that

24 they are filming the interactions, Houck said. The

Page 66
1 officers have had cameras in their vehicles for years,

2 but in their latest round of police vehicle purchases

3 they didn't choose that add on, Houck said. The

4 Department recently purchased ten new vehicles, but

5 didn't include in car cameras. The plan is to buy 40

6 cameras for each of the Department's officers.”

7  "Mullens said the mayor said he could see any

8 initial concerns the officers might have, but hopes

9 that they would see the cameras as more of a tool. The

| 10 camera doesn't lie, he said. Quite frankly, if you're

| 11 not doing anything wrong, you don't have anything to

/12 hide." Did you know that South Charleston used to have
13 dash cams in the cruisers?

\14. A. | think so. Yeah, | think I've heard people

15 talk about it.

16 Q. Do you know why they were removed?

17. A. No.

18 Q. And then you go out on your own, get a dash

19 cam, put it in the cruiser, chief says get them out of

20 there.

21 A. Correct.

22 Q. Do you agree with the mayor's comments there

23 that the video doesn't lie?

24 =A. s~Carrect.

 

 

Realtime Reporters, LLC

Page 67
1 Q. Allright. Officer Harvey, let's talk about

2 that May 2nd incident. | want to hand you what we're
3 going to mark as Number 3.

4 HARVEY DEPOSITION EXHIBIT NO. 3

5 (Case Report was marked

6 for identification purposes as Harvey

7 Deposition Exhibit No. 3.)

8 MR. RUGGIER: Can't move it to Thursday.

9 'I've got my daughter Tuesday through Sunday. | have

10 to get her and make arrangements.’ They can't do it on
11 Thursday.
12 MR. FORBES: Is there another day he can
13 doit? Go off the record a second.
14 VIDEO OPERATOR: Time 10:35 a.m. We're
15 off the record.
16 (An off the record discussion was held
17 after which the deposition continued as follows:)
18 VIDEO OPERATOR: Time is 10:37 a.m.
19 We're on the record.
20 BY MR. FORBES:
21 Q. Officer Harvey, | handed you what's marked as
22 Exhibit 3. Do you recognize that?
23. ~=«OA. #«CYes.«
24 Q. What is it?
Page 68
1 A. Acase report.
2 Q. Case report from what?
3. A. The incident on May 2nd.
4 Q. Involving William Means?
5 A. Yes.
6 Q. Okay. Flip over to Page 12.
7 A. Okay.
8 Q. Page 12 through 13 has a narrative report.
9 Whose narrative is that?
10 A. Mine.
11. Q. Okay. Did you write this?
12 A. Yes.
13. Q. When did you write it?
14. A. That day | believe.
15 Q. Okay. The first paragraph indicates that "On
16 May 2nd, 2020 Corporal Peterson initiated a pursuit on

17
18
19
20

119 at Trace Fork. The pursuit went for a few minutes
and | waited for it to pass me on Rabel Mountain at
Split Rail Drive.” Were you already on Rabel Mountain
or where were you that morning?

 

21 A. That morning I think when he marked out with
22 the pursuit | was on Jefferson Road, City garage.
23 Q. Okay, so you got to the City garage out to

24 Rabel Mountain Road where you met up with the pursuit; |

65-68

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 19 of 61 PagelD #: 1137

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

1 right?
2 A. Correct.

3  @Q. Then it says "After they passed me, | backed

4 up Corporal Peterson in the pursuit and was the second
5 car and called the radio traffic.” Is that right?

6 A. Correct.

7 Q. "We went left on Brounland Road and then

8 ultimately on Emmons Drive which turned into Dartmouth
9 Ashford Road. The entire duration of the pursuit the

10 driver continued to look back at us and see if we were

11. still chasing him." That would be the driver, Billy

12 Means, was on a motorcycle; right, is that who you're

13 talking about?

 

Page 69

 

14. A. Correct.

15  Q. "He was also going at a high rate of speed
16 around blind curves." That's dangerous; right?
17. A. Yes.

18 Q. Togoahigh rate of speed around blind

19 curves?
20 «=A. Yes.
21 Q. That would be dangerous not just for the

22 driver of a vehicle, but dangerous for potentially for
23 other citizens that might come around in their cars;
24 right?
Page 70
1 A. Correct.
2 Q. Could be a danger to any pedesirians or
3 children or anything like that that are out there;

4 right?
5 A. Correct.
6 Q. “Whenever he would make these blind turns he

7 would cross into the opposite lane of traffic. It

8 there were any vehicles on the other side of the turn,

9 he would have struck them." Is that a concern you had

10 during this chase that Mr. Means's motorcycle might

11 strike another vehicle?

12. A. It's always a possibility.

13 Q. I'mnot asking about possibilities. You wrote

14 in your report here as a definitive statement. "If

15 there were any vehicles on the other side of the turn,
16 he would have struck them.” Was that your belief on
17 May 2nd, 20207

'18 A. Yes, that was a concern.

'19 @Q. Okay. Let's go on through there. On

|20 Dartmouth Ashford Road, County Highway 10, right past
21 the Kanawha Boone County line near Gripple Lane, the
22 driver of the motorcycle went over the railroad tracks
23 and didn't make the left turn. He wrecked and went in
24 standing water to the left side of the tracks. |

 

Page 71
1 didn't see the actual crash, but saw water splash." So

2 you didn't see the crash of the motorcycle; is that

3 right?

4 A. Correct.

5 Q. Did you see the alleged loss of control of the

6 motorcycle that lead to the crash?

7 A. No.

8 Q. Okay, so were you far enough back then in this
9 pursuit that you couldn't see exactly what happened to
10 Mr. Means on the motorcycle that caused the crash?
11. A. Correct.

12 @Q. Okay, so as we sit here today, you can’t offer
13 any testimony about what the cause of the crash was,
14 can you, from personal knowledge?

15 A. | could speculate that it was speed related.

16 Q. Okay. And that would be pure speculation;

17 correct?

18 A. Notnecessarily because on that straightaway

19 the speeds got up to about 60 and then --

20 Q. Let me get this straight. So the speeds --

21 you guys are following this guy in a -- was this is a
22 25 mile an hour zone?

23 =A. Idon'trecall.

24 Q. Do you know what the speed limit was during

Page 72
1 this chase?

2 A. Notat that specific part, just the

3 straightaway before this turn.

4 Q. You say he was doing 60. Do you know what the
5 speed limit was on that straightaway?

6 A. No.

7 Q. Do you have an estimation that it was -- well,

8 strike that. Do you believe 60 was too fast for that

9 road?

10. A. Yeah.

11. Q. Okay. Are you aware that the speed limits

12 there during this pursuit ranged from 25 to 30 miles an
13 hour on that road?

14. A. {don't recall.

15 Q. Well, let me ask you this: Why did you

16 mention speed being a factor if you don't know how fast
17 the appropriate speed for the road is?

18 A. Because he got up to about 60 miles an hour,

19 just based on my speedometer while we were chasing him,
20 and then he took that turn, a tight turn, going close

21 to that.

22 Q. So while you're chasing him in the second car
23 back, your speedometer is showing 60 miles an hour?
24 A. Atleast approaching it, yeah, 55, 60.

 

 

Realtime Reporters, LLC

69-72

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 20 of 61 PagelD #: 1138

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

Page 73
1 @Q. Okay. How long were you and is it Corporal or

2 Sergeant Peterson?

3 A. Corporal.

4 Q. How long were you and Corporal Peterson

5 pursuing him at speeds in excess of 50 miles an hour?
6 A. Just that portion. Just that straightaway

7 portion at the end.

8 @Q. Okay. Did you and Corporal Peterson discuss
9 ending the pursuit at any point?

10 A. No.

11. @Q. So back to the actual crash. You didn't

12 witness the motorcycle lose control at the railroad

13 tracks, did you?
14. A. No.
15  Q. You also didn't witness Corporal Peterson

16 strike the motorcycle with his vehicle, did you?
17. ~—=~A. ~Correct, he did not.
18 @Q. I'mnot asking whether he did or didn't. I'm

19 asking whether you witnessed it?
20 ~=A.._:«‘It would not be possible.
21 Q. Okay. Let me ask you again: Did you witness

22 Corporal Peterson strike Billy Means's motorcycle?

 

23. =A. No.
24 @Q. Okay. But you didn't see what caused the
Page 74
1 actual crash of the motorcycle?
| 2 A. No, but I was close with Corporal Peterson and

| 3 he was away from Mr. Means. He was closer to me and
4 he's up there, so it wouldn't be possible for him to
5 have struck him.
6 Q. How far from Corporal Peterson's vehicle were
| 7 you at the time that you guys approached these railroad
8 tracks where Mr. Means's motorcycle crashed?
9 A. Ift-- I don't recall specifically, but I'd
10 estimate about 20 yards, 15 yards.

1/11 Q. At55,60 miles an hour?
}12 A. When we were slowing. We're slowing because
13 we're coming up for this turn, but prior to that,

14
15
16
17
18
19
20
2)
22
23

24

whenever we were going those speeds on the siraight,
I'd say 30, 35 yards, but | don't recall specifically.

Q. Okay. I want to play something for you. And
we're going to make this Exhibit 4. I've got it
available electronically that we'll get to the court
reporter. It's the pursuit audio.

(Whereupon an excerpt from Exhibit 4, Pursuit
Audio, was played after which the deposition continued
as follows:)

Q. Let's pause that for a second there at 1
minute, 21 seconds. Let me ask you this: Is that your

 

Page 75
1 understanding the initial encounter where Corporal

2 Peterson saw Billy Means’s motorcycle was around
3 Walmart at 119?

4 A. Yeah.

5 @Q. Okay.

6 MR. RUGGIER: I'm sorry, you said at 1:19
7 oron119?

8 MR. FORBES: Let's ask it both ways.

9 MR. RUGGIER: What I'm asking, because

10 the road is 119.

11 MR. FORBES: Right.

12 MR. RUGGIER: And the time is --

13 MR. FORBES: Oh, I'm referring to the

14 road.

15 Q. You were referring to --

16 A. US 119.

17 Q. Allright. Okay. The time was around 8:00

18 o'clock in the morning; right?

19 A. Bestlcan remember, yeah.

20 @Q. Okay. What's your understanding of why

21 Corporal Peterson began to follow Billy Means’s

22 vehicle?

23 A. [know that the tags were improper and then

24 other than that | don't know, we haven't talked about
Page 76

1 it.

2 Q. Okay. You didn’t talk about it after the

3 incident on May 2nd when you had to write your report
4 as to why he was following this guy?

5 A. No.

6 Q. So let me ask you this: When you're engaged

7 in this pursuit that went on for, what, almost 20

8 minutes?

 

9 A. Itsounds right. I'm not sure completely, but
10 yeah.
11. Q. Did you know why you were following this

12 vehicle?

13. +A. | was assisting in a pursuit.
14 @Q. Okay. Did you know why Corporal Peterson was |
15 following this vehicle?

16 A. No.

17 = Q. Did you know whether he suspected a traffic
18 offense?

19 A. He said that the tags were improper and then
20 said that he was looking back at him, so.

21 Q. Other than the tags being improper and him
22 looking back at him, are you aware of any other

23 suspected offenses that this pursuit was engaged
24 following Billy Means for?

 

 

Realtime Reporters, LLC

73-76

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 21 of 61 PagelD #: 1139

WILLIAM ALLEN MEANS v.

DAVID HARVEY

 

E.M. PETERSON, et al. 04/26/2021
Page 77 Page 79
1 A. I'mnot aware of any. | was just there to 1 started fleeing.
| 2 assist. 2 Q. Fleeing at 2:50
3  Q. Do you believe as a South Charleston police 3. A. E think.
4 officer that you have a duty to factor in the type of 4 Q. That's what you believe based on what you've
5 offense when you conduct a pursuit even if you're the 5 heard here?
_ 6 second vehicle? 6 A. Uh-huh.
7 A. Yes. 7 (Whereupon an excerpt from Exhibit 4, Pursuit
8 Q. How do you do that if you don't know whathe’s 8 Audio, was played after which the deposition continued
9 being pursued for? 9 as follows:)
10 A. He said that the tags were improper and then 10 @Q. Do you know what the speed limit is out
11 he was looking back at him. 11 through there on Trace Fork?
12. Q. Soin your determination of why to follow this 12 A. No.
13 vehicle and why not to stop this pursuit, the only 13 Q. It's not 50 miles per hour, is it?
14 offense that you're aware of for Billy Means is the 14. A. I don't know.
15 improper tag; right? 15 (Whereupon an excerpt from Exhibit 4, Pursuit
16 A. The improper tag accompanied with somebody 16 Audio, was played after which the deposition continued
17 that continually looks back to you would make me 17 as follows:)
18 believe that it could be a stolen vehicle. 18 QQ. That's at about 4:40 on the recording. Can
19 Q. Okay. Let me ask you this: Is it a crime to 19 you tell who that is that's telling him if he goes

20 look back at somebody off of a motorcycle?

21 ~~ ~=A. No, but the improper tags and then not
22 stopping for police is.
23  Q. Improper tags is the only thing --
24 MR. RUGGIER: Sorry, guys.
Page 78 |
1 Q. Improper tags is the only thing at the

2 beginning of this encounter that you're aware of being
3 a reason to stop a vehicle; right?

4 A. Correct. Just what you heard on the radio

5 traffic is the only thing | was aware of.

6 @Q. Allright. Let's keep listening.

7 (Whereupon an excerpt from Exhibit 4, Pursuit

8 Audio, was played after which the deposition continued

9 as follows:)

10 @Q. Okay, so that's Officer Peterson asking Metro
11 to notify Lincoln County that potentially this person
12 could flee and that they should have somebody ready
13 over in that area; right?

14. A. Yes.

15 (Whereupon an excerpt from Exhibit 4, Pursuit

16 Audio, was played after which the deposition continued
17 as follows:)

18 Q. Allright, so that's at about 2 minutes and 50

19 seconds of the audio recording and at that point

20 Corporal Peterson is radioing that he believes

21 Mr. Means is going to flee.

22 =A. Atthat point?

23. @Q. Yeah.

24 ~ A. From what | understand | think he was already

 

20 reckless just let him go?

21 A. Paskal.

22 Q. Who's Paskal?

23 A. Ben Paskal, the lieutenant.

24 @Q. Okay, so that would be the supervising

Page 80
1 officer; right?
2 A. Correct.
3. Q. Soat 4:40 on this audio recording, Lieutenant
4 Paskal is telling Corporal Peterson if he goes reckless
5 just let him go; right?
6 A. Yeah.
7 Q. Okay. Did you hear that during the audio?
8 Were you listening to all this?

 

9 A. I don't recall, but I'm sure | would have

10 heard it.

11. @Q. Okay. How do you define reckless?

12 A. Reckless would be like if there's cars passing
13 like swerving towards him, passing cars on a double
14 line, things like that.

15 Q. Let me ask you this: Have you ever charged
16 anybody with reckless driving?

17. A. Maybe.

18 Q. Okay. You're aware reckless driving is a

19 crime; right?

20 =A. Yeah.

21 @. Okay. Is there any legal requirement that
22 you've got to be passing a vehicle to be recklessly
23 operating one?

24 A. No. The code for reckless driving just says

 

Realtime Reporters, LLC

77-80

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 22 of 61 PagelD #: 1140

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

Pages!

1 driving without due regard.
2 Q. Back to your report and Exhibit 3, you
3 yourself wrote "He was also going at a high rate of
4 speed around blind curves. Whenever he would make
5 these blind turns, he would cross in the opposite lane
6 of traffic. If there were any vehicles on the other
7 side of the road -- other side of the turn, he would
8 have struck them.” Do you think somebody operating a
9 vehicle like that has a regard for safety?
10 A. Not necessarily, no.
11. (Whereupon an excerpt from Exhibit 4, Pursuit
| 12 Audio, was played after which the deposition continued
13 as follows:)
14 Q. Now, at that point you've got Corporal
15 Peterson saying we're not speeding, I'm right with him.
16 Then he says 47 miles an hour. Do you know what the
17 speed limit was through there?
18 A. No.
'19 Q. Do you believe, based on what Lieutenant
|20 Paskal was saying, that he, Lieutenant Paskal, was
| 21 telling Corporal Peterson to disengage a pursuit if
22 someone starts driving in a manner that's dangerous to
|23 people?
24 A. Yeah, recklessly.

Page 82
1. (Whereupon an excerpt from Exhibit 4, Pursuit

| 2 Audio, was played after which the deposition continued
3 as follows:)
4 Q. Let me ask you a question. We're 5 minutes
5 and 47 seconds into this. If you engage in a pursuit
6 of somebody, are you suppose to have your sirens and
7 lights running?
8 A. At first | would do my lights and sirens to
9 let them know | was behind them and then after you
10 could just go with just your lights.
}11. Q. Okay. At any point up to now in this radio, 5
12 minutes and 47 seconds, have you heard sirens on the
13 recording?
14. A. No.
15 (Whereupon an excerpt from Exhibit 4, Pursuit
16 Audio, was played after which the deposition continued
17 as follows:)
18  Q. What's he talking about there, take down unit?
19 Is that what he said?

20 ~=A._=«([ think I said tell those other units.

21 Q. Tell those other units?

22 =A. ‘I think, yeah.

23 = =@Q. I couldn't make it out. When they're

24 referring to 45, that would be your car; right?

 

DAVID HARVEY
04/26/2021

Page 83

A. Yes.
2 (Whereupon an excerpt from Exhibit 4, Pursuit
3 Audio, was played after which the deposition continued
4 as follows:)
5 Q. We're a little over 10 minutes into this.
6 This is you talking now; right?
7 A. Yeah.
8 Q. Okay, so you've taken over the radio chatter
9 with Metro?
10 A. Yes.
11. Q. Are you communicating with Peterson separately
12 at this point?
13. A. No.
14 @Q. Okay, so the only way for you and Peterson to
15 communicate is also through this radio that Metro is
16 listening to?
17 A. Yes. |
|

 

18 Q. Isthatright? Okay. I guess what I'm asking
19 is you guys aren't switching channels somehow or any of
20 that kind of, you know, where you can talk, just the
21 two of you?
22 A. Correct. Just what you hear.
23 @. Just what! hear. Okay. All right. Let's
24 keep going.
Page 84
1 (Whereupon an excerpt from Exhibit 4, Pursuit
2 Audio, was played after which the deposition continued
3 as follows:)
4 Q. Did you see that yourself where the parts were
5 falling off the motorcycle that Peterson is describing?

6 A. No.

7 Q. Did you see any parts in the roadway?
8 A. No, not that! recall.

9 (Whereupon an excerpt from Exhibit 4, Pursuit

10 Audio, was played after which the deposition continued
11 as follows:)

12 Q. At11:30, was that you or Peterson asking for
13 units to be stationed by Metro where the road comes
14 out?

 

15 A. Just now?

16 @Q. Yeah.

17 A. That was Peterson.

18 Q. That was Peterson. Okay, so at 11 minutes and |

19 30 seconds into this Peterson is asking Metro again, |
20 think he said it earlier, but he’s asking Metro again

21 to make sure they've got units at the end of wherever
22 this road comes out?

23. =A. Yeah.

24 Q. That would be because if he got, he being

 

Realtime Reporters, LLC

81-84

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 23 of 61 PagelD #: 1141

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

 

Page 85
1 Mr. Means, either got away in the pursuit or the

2 pursuit was terminated, there would be other officers
3 to try to locate him; right?

4 A. Yes.

5 (Whereupon an excerpt from Exhibit 4, Pursuit

6 Audio, was played after which the deposition continued

7 as follows:)

8 @Q. Allright, so we're at 11:45 and Metro is

9 advising both you and Peterson that Boone's been

10 notified and if you keep going on this road that you're
11 going to end up in Boone County; right?

12 A. Correct.

13  @Q. And when they say Boone's been notified, they
14 mean Boone law enforcement officers; right?

15 A. Yes.

16 (Whereupon an excerpt from Exhibit 4, Pursuit

17 Audio, was played after which the deposition continued

18
19
20
21
22
23
24

as follows:)

Q. That's at about 13, 14, 13 minutes 14 seconds
or so on the recording. That's Metro advising you and
Peterson that Boone had a trooper and a deputy waiting
on the Boone County line on this road; right?

A. Yeah.

Q. Okay. So if the wreck hadn't happened,

Page 86

1 Mr. Means would have continued and would have then been
2 pursued or come into contact with a State Trooper, a
3 West Virginia State Trooper and a Boone County
4 sheriff's deputy on out the road; right?
5 MR. RUGGIER: Object to the form of the
6 question. Calls for speculate. You can answer if you
7 Can.

 

8 A. Ican speculate they were set up there.
9 QQ. It's what you were advised by Metro
10 Communications; right?
}11 A. Yeah, that they were around there.
12  @. And that's done, again, so if a pursuit is
}13 terminated or you lose the suspect during a pursuit

14
15
16
17
18
19
20
21
22
| 23
24

there's other officers that can then apprehend the
suspect; right?

A. Yeah and also they know, excuse me, they know
the area so they can help you know where you're at like
as far as the pursuit goes.

Q. They'd know the roads a lot better than you
all would; right?

A. Yeah.

(Whereupon an excerpt from Exhibit 4, Pursuit
Audio, was played after which the deposition continued

as follows:)

Page 87
1 @Q. That's 13 minutes and 34 seconds. Is that you

2 describing crossing some railroad tracks on Emmons?
3. A. Yes.

4 (Whereupon an excerpt from Exhibit 4, Pursuit

5 Audio, was played after which the deposition continued

6 as follows:)

7  Q. That was 14 minutes and | think about 12

8 seconds and Metro was advising that they were starting
9 to lose you. Were they losing radio contact?

10 <A. Whoever just talked, they didn't hear, but |

11 don't know who it was. | don't know if it was me or

12 somebody else.

13. Q. Okay. Were there issues on your end hearing
14 what Metro was saying? Was it breaking up at some

15 points?

16 A. Notthat| recall.

17. Q. Okay.

18 (Whereupon an excerpt from Exhibit 4, Pursuit

19 Audio, was played after which the deposition continued
20 as follows:)

21 @Q. Allright. That's about 14 minutes and 50

22 seconds and someone's saying he crashed at, | think
23 they said at the railroad?

24 A. Uh-huh.
Page 88
1 @Q. Is that you?
2 A. Peterson.
3  Q. That was Peterson talking? Okay.

4 (Whereupon an excerpt from Exhibit 4, Pursuit

5 Audio, was played after which the deposition continued

6 as follows:)

7  Q. So let me ask you, at this point we're about

8 15 minutes into this pursuit and you guys have crossed
9 into Boone County from Kanawha County; right?

10 A. Yes.

11 Q. Okay. Where in there, in what we just

12 listened to, the 15 minutes of it, was he described as
13 going 60 miles an hour?

14. +A. Atthe very end there's a straightaway before

15 that railroad crossing.

16 Q. You don't report that to Metro though, do you,
17 that he went 60?

18 A. No.

19 Q. Is there a reason you didn't tell Metro how

20 fast he was going?

21 ~=A. Didn't have a chance. We went that speed and
22 then you heard the next thing which was where he

23 wrecked.

24 @. So there's descriptions throughout that though

 

 

Realtime Reporters, LLC

85-88

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 24 of 61 PagelD #: 1142

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

Page 89
1 that he’s going 40 some miles an hour; right?

2 A. Correct.

3 Q. This is a very lengthy pursuit through what's

4 barely a two lane road and some places it's a one lane
5 road, isn't it?

6 A. Ibelieve so. Like maybe some slippage on the

7 road, but | don't recall specifically, but | think so.

8 @Q. The blind curves that you described in your

9 report, they're not just at the end; right? | mean,

10 those things are all the way through this.

11. A. ~Correct.

12 Q. At any point did you radio Metro or Peterson
13 and say, hey, we should stop this pursuit?

14. A. No.

15 QQ. Did you hear Lieutenant Paskal in the

16 beginning say that if it became reckless to let him go?
17. A. Idon't recall, but probably.

18 QQ. Have you been told that by South Charleston
19 before?

 

20 A. If apursuit gets too reckless to discontinue
21 it?

22 @Q. Yes.

23. «A. Yes.

24 Q. And how do you describe too reckless?

Page 90
1 A. Again, just the totality of circumstances, the

2 speed, how they're driving, other vehicles on the road,
3 pedestrians, are you going through a residential area
4 or, you know, interstate. It all depends on all those

5 things put together.

6 Q. This was a compact residential area pretty
7 much your entire pursuit, wasn't it?

8 A. Aresidential area?

 

9 @Q. Yeah.
}10 A. No.
11. @. You didn't see residences?
12 A. Whenever | consider residential area, | mean,
13 somewhere where there's, the speed limit is about 50,
14 there's houses all along and there's cross streets
15 everywhere.
16 Q. The speed limit would be what?
17. +A. About 15. This was a county highway road.
18 Q. Okay. Let me show you -- let's go to another
19 exhibit. We'll make this Exhibit 5. We'll provide

20
21
22
23
24

this electronically to the court reporter.

This is -- I'm going to have to try to get
technically savvy here so give me a second. All right.
This is a pursuit video taken by South Charleston
provided to us. I'm going to come around.

 

Realtime Reporters, LLC

DAVID HARVEY

 

04/26/2021
~ Page 91
1 VIDEO OPERATOR: Is this the video that's
2 half an hour long?
3 MR. FORBES: Yeah, I'm not going to play
4 the whole 30 minutes.
5 VIDEO OPERATOR: I've got about 15
6 minutes left on my disk.
7 MR. FORBES: That's fine. Just flag me,

8 we'll take a break about five or ten minutes, okay?

9 We're not going to play the whole thing right now.

10 (Whereupon an excerpt of Exhibit 5,

11 Pursuit Video Part 1, was played after which the

12 deposition continued as follows:)

13. Q. Can you tell who that was that just popped

14 upped on this video, this Go Pro video?

15 A. It looked like Corporal Peterson.

16 Q. Let me ask you, have you ever seen this video

17 before?

18 A. No.

19 Q. Okay. Where are they right now in the car?

20 This is the very beginning of the video.

21 A. This is South Ridge Boulevard passing like

22 Buffalo Wild Wings and turning into Walmart parking lot

23 or Sam's right now.

24 @Q. Okay. Do you know who's riding with Corporal
Page 92

1 Peterson? If that's him, it looked like he was in the

2 passenger seat.

 

3. A. [don't know.
4 Q. Wasn't you?
5 A. No.

6 Q. Tell you what I'm going to do, I'm going to go

7 ahead and skip forward a little bit. | think some of

8 this may be more directed at Corporal Peterson. So

9 we're at about a minute 25 right now. Let's skip on

10 out here. It may take a second with the Wi-Fi. All

11 right.

12 (Whereupon an excerpt of Exhibit 5,

13 Pursuit Video Part 1, was played after which the

14 deposition continued as follows:)

15 @Q. We're 7 minutes and 48 seconds into the video.
16 Do you recognize that road?

17. A. No.

18 QQ. Would that part have been before you joined
19 the chase?

20 =A. Ithink so. Yeah, looks like it.

21 Q. You tell me when you recognize the spot where
22 you come into this chase at, okay?

23. =A. Okay.

24 (Whereupon an excerpt of Exhibit 5,

 

 

89-92

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 25 of 61 PagelD #: 1143

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

 

Page 93
1 Pursuit Video Part 1, was played after which the

2 deposition continued as follows:)

3. Q. We're about 9 and a half minutes in right now,

4 into this video. Those are houses that they're passing
5 at this point; right?

6 A. Yeah.

7 QQ. Cars on both sides of the road; is that right?

8 A. What is it now?

9 Q. I said there were houses and cars on both

10 sides of the road.

11. A. Yeah.

12 (Whereupon an excerpt of Exhibit 5,

13 Pursuit Video Part 1, was played after which the

14 deposition continued as follows:)

15 Q. We're at 10 minutes and 37 seconds. Does that
16 look like more than a one lane road to you?

17. A. No. Maybe one and a half.

18 Q. That's a stop sign at 10 minutes and 58

19 seconds. Now you're still not at the part -- we're not
20 ata partin this video where we can see where you came
21 into this chase yet.

22 =A. Correct.

23 (Whereupon an excerpt of Exhibit 5,

24 Pursuit Video Part 1, was played after which the
Page 94
1 deposition continued as follows:}
2 @Q. Okay. This is 12 minutes into this and
3 they're going down, at least on this video, down some
4 kind of gravel road?

5 A. Yeah, looks like it.

6 @Q. Okay.

7 A. That's it right there.

8 Q. Okay, so let me back that up a couple seconds.
9 Okay, so you entered the pursuit about there; is that
10 right?

11. A. Yeah.

12 Q. That's at 15 minutes basically, about 14.58 or

13 so on this video is where they said you started and you
14 entered. Does that sound about right to you, at that
15 intersection there?

116 A. Yeah.

17 Q. I say intersection, it’s basically one little

18 road coming into another little road; right?

19 A. Yeah.

20 Q. Okay.

21 MR. FORBES: Do you need to change tapes?

22 Let's take just a very quick break.
23 VIDEO OPERATOR: Time is 11:27 a.m.
24 We're off the record.

 

Page 95
1 (A brief recess was taken after which the

2 deposition continued as follows:)

3 VIDEO OPERATOR: Time is 11:34 a.m.

4 We're on the record.

5 BY MR. FORBES:

6 @Q. Allright. We're back on the record, Officer

7 Harvey. We're at the point in the video where you come
8 into this pursuit so let's watch some of that.

9 (Whereupon an excerpt of Exhibit 5,

10 Pursuit Video Part 1, was played after which the

11 deposition continued as follows:)

12 Q. Is that right by The Ridges, is that where

13 we're at?

14 A. Yeah.

15 Q. That's a residential area, isn't it, The

16 Ridges?

17 A. Once you go up on the hill, yes.

18  @Q. Whole bunch of houses and townhouses and stuff

19 like that?
20 A. Yeah, away from the road, up, uh-huh.
21 Q. What are all these houses we're passing here,
22 16 minutes, 11 seconds, does it look like people live
23 in those?
24 A. I|would assume so.
Page 96
1  Q. We're at 16.24. You see a whole bunch of
2 houses up that way; right, on the right-hand side of
3 the road?

 

4 A. Yeah.

5  Q. Houses on the left hand side of the road?

6 A. Yeah.

7 Q. Look like residences?

8 A. Those look like residences, yes.

9 Q. What's that 15 mile an hour with the yellow at
10 the top?

11. A. School zone sign.

12 QQ. Do you all pursue this pursuit through a

13 school zone?

14. A. There's no school on the weekend.

15 QQ. Okay, but it was a school zone; right, there's
16 a school there?

17 A. Most school zones are only applicable whenever
18 aschool's in session or like the bus is picking them

19 up.

20 @Q. ltindicates places that children play and do
21 things; right?

22  ~A. No, they indicate for a school zones.

23 @Q. Okay. Would you believe there's a school
24 right in this area at 16 minutes and 28 seconds based

 

 

Realtime Reporters, LLC

93-96

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 26 of 61 PagelD #: 1144

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 97
1 on the school zone sign?
2 A. There could be. | don't know if there is or
3 isn't, but it was on the weekend and with the pandemic
4 they also weren't having in house school.
5 @Q. lunderstand there may not have been school
6 going on actively at 8:00 something in the morning that
7 day. What I'm asking you is you pursued this through
8 an area that had a school in it; right?
9 A. Possibly. | don't know if there's a school
10 there or not.
11. Q. Maybe just a sign for a school?
12 A. Yeah, sometimes they'll put them where the
13 school bus picks kids up.
14 (Whereupon an excerpt of Exhibit 5,
15 Pursuit Video Part 1, was played after which the
16 deposition continued as follows:)

17. Q. What's that look like to you right there?
18 A. Looks like a school.

19 Q. Yeah, you ail drove right past that; right?
20 A. Okay. Yeah. | don't know that area. That's

21 the first and last time | been out there.

22 @Q. Okay. It switches over to Part 2 and I'm not

23 going to make you waich all of Part 2, but we'll watch
24 a little bit of it.

Page 98
1 A. Okay.
2 MR. RUGGIER: Does this need to be a new
3 exhibit or is it going to be --
4 MR. FORBES: Yeah, | guess let's go ahead

5 and make it, just because it will be easier since it's
6 going to come in two parts, let's go ahead and make
7 this Exhibit --

8 THE DEPONENT: Six.
9 MR. FORBES: -- 6. It's called Pursuit
10 Path 2.

14 (Whereupon an excerpt of Exhibit 6,

12 Pursuit Video Part 2, was played after which the

13 deposition continued as follows:)

14 @Q. I'm going to skip a ahead a little bit just to
15 save us some time, okay?

16 A. Okay.

17 @Q. Maybe. Now, we're at 2 minutes and 32

18 seconds. What's that speed limit sign say right there?
19 A. Twenty-five.

20 @Q. Okay and that's at 2 minutes and 32 seconds

21 into this Part 2 of the pursuit path. You all were
22 definitely not going under 25 miles an hour at this
23 point; right?

24 =A. ~Not that | recall. We might not have been

 

DAVID HARVEY
04/26/2021

Page 99
1 going much over it, but | don't recall specifics.
2 Q. Okay, but you do recall that you wouldn't have
3 been going under 25?
4 A. Idon't think we were.
5 (Whereupon an excerpt of Exhibit 6,
6 Pursuit Video Part 2, was played after which the
7 deposition continued as follows:)
8 Q. We're at 3 minutes and 20 seconds. Does that
9 look like a residence there on the left to you?

10 <A. Yeah.
11. Q. Around that kind of curve.
12 (Whereupon an excerpt of Exhibit 6,

13 Pursuit Video Part 2, was played after which the

14 deposition continued as follows:)

15 QQ. This definitely here, 3 minutes, 35 seconds
16 doesn't look like a full two fane road, does it? |

17 mean, what would you describe that as?

18 A. Maybe just like a one and a half. Like you

19 could probably get two, but somebody would have to be
20 slowed.

21. = =@Q. Pretty tight; right?
22 A. Yeah.
23 (Whereupon an excerpt of Exhibit 6,

24 Pursuit Video Part 2, was played after which the
Page 100
1 deposition continued as follows:)
2 Q. Seems like whoever is taking the video is
3 going a pretty good rate, aren't they?
4 A. !don't know.
5 @Q. Allright. We're at 5 minutes, 41 seconds
6 into this. That's another speed limit sign. What is
7 it?
8 A. Twenty-five.
9 @Q. Miles per hour?
10 A. Correct.
11 (Whereupon an excerpt of Exhibit 6,
12 Pursuit Video Part 2, was played after which the
13 deposition continued as follows:)
14 Q. Was that like a rock wall we just passed
15 there, about 7 minutes, on the left?

 

16 A. Looked like it.

17. Q. Yeah. Here's one railroad crossing. This is
18 at 7 minutes about 40 seconds. You notice how they
19 stop?

20 A. Uh-huh.

21 Q. What did they stop for?

22 A. Idon't know, maybe looking for trains, I'm
23 not sure.
24 (Whereupon an excerpt of Exhibit 6,

 

 

Realtime Reporters, LLC

97-100

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 27 of 61 PagelD #: 1145

 

WILLIAM ALLEN MEANS v. DAVID HARVEY
E.M. PETERSON, et al. 04/26/2021
Page 101 Page 103 |

1 Pursuit Video Part 2, was played after which the

2 deposition continued as follows:)

3  Q. 9:05 we've got another railroad crossing.

4 They stopped again. Did you see that?

5 A. Yes.

6 Q. We got residences again. | mean, | haven't

7 described them all the way through here, but you see
8 periodically residences on this road; right, where

9 people live?

10 A. Yes.

11 (Whereupon an excerpt of Exhibit 6,

12 Pursuit Video Part 2, was played after which the

13 deposition continued as follows:)

14 Q. Can you tell what this is over here with

15 picnic tables? We're at 9 minutes and 23 seconds into
16 this. We've got a little pull off and it looks like a

17 basketball court, picnic tables, | guess a kids' swing
18 set, play set, do you see that?

19 A. Yeah.

20 Q. Do you know what that is?

21 =A. Looks like a park.

22 Q. So the pursuit at 8:00 something in the

23 morning proceeded past this park?
24 =A. Yes.
Page 102
1. @Q. And of course beside the park you've got
2 residences off to the right and then you've got the
3 park with the kids’ swing set and stuff off to the left;

1 Pursuit Video Part 2, was played after which the

2 deposition continued as follows:)

3 @Q. At 9:45, that was a cemetery off to the left;

4 right, 9 minutes and 45 seconds? I'll back it up for

5 you alittle bit.

6 A. Yeah, it looked like it. Yeah, it appears so.

7  Q. And while we're looking for the straight

8 stretch, in your report, Officer, where you're talking

9 about him going at a high rate of speed around blind
10 curves and he'd make these blind turns and cross into
11 the opposite lane of traffic, is that a specific place

12 in here or is that just throughout?

13. =A. | would just say throughout.

14 QQ. So basically the whole time you're dealing

15 with him, from the mark where we saw you come onto this
16 pursuit through to the end with the crash, he’s going
17 around all these curvy blind curves unsafely?

18 A. [wouldn't say all of them, but he was going

19 around a lot of them at a high rate of speed.

20 QQ. Throughout the pursuit?
21 A. Yeah.
22 = @Q. It's not like it just was a couple curves and

23 it stopped. It was pretty much the whole way through?
24 =A. Yeah.

Page 104
1 Q. Okay and those were done where you believed
2 that he was crossing into the opposite lane of traffic
3 and you believed that if there were any vehicles on the

11

10 What's that white thing there?
A. Speed limit sign for 25 miles per hour.

4 right? 4 other side he would have struck those vehicles;

5 A. Correct. 5 correct?

6 (Whereupon an excerpt of Exhibit 6, 6 A. Correct.

7 Pursuit Video Part 2, was played after which the 7 Q. Okay. Nevertheless this pursuit continued?
8 deposition continued as follows:) 8 A. Correct.

9 @. Allright. We're at 9 minutes and 36 seconds. 9 (Whereupon an excerpt of Exhibit 6,

10 Pursuit Video Part 2, was played after which the

11 deposition continued as follows:)
12

Q. What's this at 10 minutes and 51 seconds?
13 What is this almost on the road here? What is that

12 Q. You all passed that; right?
13. A. Correct.
14 Q. Do you know where the straight stretch you

15 were talking about where you saw Mr. Means's motorcycle
16 going 60 miles an hour was?

17 A. Ishould be able to let you know. It's just
18 the straight stretch right before the tracks.

19 Q. Just let me know, okay?

20 «A. sEwill

21 + @Q. This is all pretty curvy with a lot of

22 residences, but you tell me when you see that.
23 «A. Okay.
24 (Whereupon an excerpt of Exhibit 6,

 

14 building?

15 A. It looks like a church.
16 Q. Okay, so that's a church and this chase is at
17 8:00 something in the morning; right?

18 A. Correct.

19 QQ. You all are passing on this road right beside

20 this church where we've got some kind of walkway or
21 path almost right on the road; right?

 

22  ~ A. Looks like it.
23 Q. Hedidn't strike anybody at the church, did
24 he?

 

Realtime Reporters, LLC

101-104

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 28 of 61 PagelD #: 1146

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

1 A. Not to my knowledge.

2 (Whereupon an excerpt of Exhibit 6,

3 Pursuit Video Part 2, was played after which the

4 deposition continued as follows:)

5 @Q. Let me ask you. Now that was about 11:48,

6 probably somewhere in that neighborhood. The vehicle
7 stopped to let another car pass, did you see that?

8 A. Yeah.

9 Q. Was that because the road was so narrow the

10 safe way to do that would be to stop so the other car

11 could pass?
12. A. Yeah, looks like it.
13 (Whereupon an excerpt of Exhibit 6,

 

14 Pursuit Video Part 2, was played after which the

| 15 deposition continued as follows:}

16 QQ. Here's another railroad track and they stopped

17 again. Would you say watching them do it over and over
18 again it's likely to be safe, make sure there’s no

19 trains and stuff coming?

20 =A. Yeah. | think it's this straight stretch.
|21 @Q. Right here?
22 =A. [think so.
23. Q. Okay.
24 A. It appears so.
Page 106
1 @Q. So you think -- around 12:59 is what I've got

2 onhere. You think it's somewhere in that neighborhood
3 is where he’s going 60 miles an hour you think?

4 A. |don't know for sure if he was going 60, but

5 | was going 60 to try and --

6 Q. You were going 60 to try to catch him?

7 A. Ub-huh.

8 Q. Through this stretch here? Pretty beat up

9 looking road from what | can tell.

10 A. Yeah.

11. Q. Would you agree with me the last speed limit

12 sign we've seen on this video was for 25 miles an hour?
13. A. Yeah, the last one | saw, correct.

14 @Q. You yourself are doing 60 in the straight

15 stretch before we get to the tracks?

16 A. Yeah or close to it, 60 or close to it.

17 (Whereupon an excerpt of Exhibit 6,

18 Pursuit Video Part 2, was played after which the

19
20
21

deposition continued as follows:)

Q. That's at 13 minutes and 10 seconds. We're
now at the crash location. So the spot where you --
22 and | assume Peterson was in front of you. He would
23 have had to been doing 60 also.

24 A. lassume so, 1 don't know. You have to ask

 

Realtime Reporters, LLC

Page 105 |

DAVID HARVEY

04/26/2021
a Page 107°
1 him.
2 @Q. You didn't run into him; right?
3 A. Correct.
4 Q. And you're the second car back?
5 A. Uh-huh.
6 Q. If you're going 60 and he’s going much less

7 than you you'd have run into him; right?

8 A. Correct. We keep distance between each other.
9 Could be possible for a little bit of leeway. Like |

10 could be coming up on him 60, but, no, for the most

11 part he'd be going close to that.

12 Q. About the same speed; right? Okay, so this is
13 right before you guys are chasing Billy Means to this
14 railroad track, you're both going 60 in pursuit

15 roughly?

16 A. Roughly.

17 (Whereupon an excerpt of Exhibit 6,

18 Pursuit Video Part 2, was played after which the

19 deposition continued as follows:)

20 @Q. Allright. Now, in this video at 13 minutes

21 and 22 seconds, is this the little bed that had the

22 water in it that you found Mr. Means in?

23 =#A. Yes.

24 Q. There's no water on it on this date where this

Page 108
1 is taken or not much not that you can see on the

2 camera.

3. A. Correct.

4 Q. Okay. That's all the questions | got about

5 that.

6 A. Okay.

7 @Q. Allright. Let's go on your report there,

8 Exhibit 3 | believe, the case report, on down your

9 summary. It says "I got out of my cruiser at the same

10 time as Corporal Peterson." So is it your belief that

11 you and Corporal Peterson both exited your vehicles at

12 the same time?

13. A. Atleast close, | mean, | wouldn't say exact,

14 but approximately at the same time, yes.

15 QQ. Well, because, | mean, your report you did

16 say, you said "I got out of my cruiser at the same

17 time.” You didn't say approximately or anything like

18 that. You said at the same time.
|
|

 

19 A. I'd say approximately.

20 Q. “We began to approach and drew our service

21 weapon.” You both had your guns out at that point?

22 A. Yes.

23 @Q. "Giving commands for him to show us his hands.
24 | saw the male, later identified as William Means,

105-108

schedulerealtime@gmail.com 304-344-8463
E.M

Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 29 of 61 PagelD #: 1147
WILLIAM ALLEN MEANS v.

. PETERSON, et al.

DAVID HARVEY

 

 

3
4
5
6

9

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24

On anh wn =

9
10
11
12
13
14
| 15
16
17
18
19
20
21
22
23
24

 

Page 109 f
1 lying on his back in the water.” Now at this point you

2 don't know who this person is; right?

A. Correct.

Q. You don't know what his criminal history is?
A. Correct.

Q. You said “The water was approximately three

7 foot deep." You didn't measure the water or anything,
8 did you?

A. No.

Q. Where he had kicked up dirt, excuse me, "Where
he had kicked dirt up, you couldn't see under the water
at all." Did you see him kicking, with his legs, the
dirt?

A. Kicked up dirt is an expression just where he
hit the water and dirt came up. Not literally kicking.

Q. Okay. Then it says "Mr. Means initially
complied." So when you first approach him, he complies
and puts his hands up?

A. Correct.

Q. Okay. "Whenever we got closer to him he
immediately put both hands under the water where we
couldn't see." You don't know whether he did that
intentionally or whether he was having difficulty given
his injuries, do you?

Page 110.

A. What do you mean exactly?

Q. Well, you describe it as he initially complies
and puts his hands up. Then he puts his hands back
down in the water. We all know he had a serious spinal
injury at the end of this, okay?

| guess what I'm asking is do you know whether or
not the hands went back down due to a medical reason or
whether it was some kind of intent on his part? You
don't know what was going through his mind is what I'm
asking.

A. No, | don't know what was going through his
mind.

Q. Then it says "Peterson had to get in the water
with him and grabbed his left hand. He still refused
to show us his other hand and was pulling away. |
administered a short burst of OC spray to Mr. Means to
get him to comply.” What compliance measures had you
tried prior to spraying him with pepper spray?

A. Verbal commands.
Q. You hadn't grabbed his wrist at that point,
had you?
A. No. Or, sorry, Corporal Peterson did, |
didn't, if that's what you're asking.
Q. Your report says Corporal Peterson grabbed his

04/26/2021
—_ Page 111
1 left hand.
2 A. Correct.
3  Q. And then you say he refused to show us his

4 other hand and was pulling away. You didn't see

5 Corporal Peterson try to grab his other hand, did you?
6 A. No,

7 Q. You say "I administered a short burst of OC

8 spray." How long did you spray the spray for?

9 A. Under a second.

10 Q. Okay. How long are you trained to spray for?
11. A. Just around there. Just a short burst at

12 first to see if it gains compliance.

13. Q. One second, two seconds, three seconds, half a |
14 second, what's the --

15 A. They don't give specifics on that. Justa
16 short burst. |

 

17 Q._Is there a limit?
18 <A. No.
19 QQ. So you could spray for 20 seconds if you

20 wanted to?

21 =A. +=(If the totality of circumstances dictated
22 that, yes.
23 Q. What circumstances would dictate a 20 second

24 straight burst of OC spray?
Page 112

1 A. You want me to speculate or?

2  Q. [want you, based on your training and

3 experience as a police officer, you just testified that
4 you could spray for 20 seconds. ! want you to tell me
5 why -- what circumstances there would be --

6 A. Like if there was a weapon or something, they

7 continued to reach for it and wouldn't stop.

8 Q. What's the longest you ever sprayed OC spray
9 at anybody?

10 A. Notlong, just a short burst.

11. QQ. What's a short burst?

12 A. Under asecond. Second or under.

13. Q. Have you ever sprayed more than a second?
14. A. No. Not to my knowledge. Approximately. |

15 wouldn't say absolutely | never went over a second, but

16 no, not to my knowledge.

17. Q. Okay. Now, when you approached Mr. Means as
18 he lay on his back in this little ravine area, he had a

19 helmet on; right?

20 A. Correct.

21 Q. A motorcycle heimet. It did not have a visor,

22 did it?

23 =A. Correct.

24 Q. Okay, so when you sprayed the OC spray, did

 

 

 

Realtime Reporters, LLC

109-112

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 30 of 61 PagelD #: 1148

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

Page 113
1 you spray that into his eyes in the helmet or where |
2 exactly did you administer the OC spray?
3. A. The facial region. Just the opening in the
4 helmet.

5 QqQ. Okay. After you sprayed him, did you remove

6 his helmet?

7 A. No.

8 @Q. Did you ever remove his helmet?

9 A. No.

10 @Q. You indicated in your report here that you
11 said that the OC spray had no effect on him.

12 A. Correct.

13. QQ. Did you administer a second blast?

14. A. No.

15 Q. Whynot?

16 A. Corporal Peterson was able to get hold of his
17 left hand and then so at that point he kept saying he
18 was drowning, so that's point number one is to get him
19 out of the water and save his life.

20 Q. So the OC spray ultimately didn't make him
21 comply to anything?

22 =A. Correct.

23. @Q. When you sprayed him with the pepper spray he

24 didn't have a weapon to your knowledge, did he?
Page 114 |
1 A. Notto my knowledge.
2 Q. He wasn't threatening you verbally saying he
3 was going to hit you or stomp you or shoot you or

4 anything like that?
5 A. No.
6 Q. Ultimately Corporal Peterson was able to just

7 simply grab both wrists and get compliance?
8 A. Not both, just the left.
9 Q. I thought you said after the OC spray didn't
10 work that Corporal Peterson was able to get the other
11 hand?
12. A. Get his left hand and | got his right, |
113 believe. It could be vice versa, but one of us had one
14 and the other one had the other.
}15 Q. You were able to get his hand, regardless of
16 the OC spray used, once you reached and grabbed his
17 hand you were able to get compliance?
1/18 A. Yeah, | had to reach under the water and find
19 his hand and then grab it.
20 QQ. You didn't try that prior to spraying him with
21 pepper spray though?
22 =A. No.
23  Q. When you remove someone from the scene that's

24 been injured in a vehicle accident, are you provided
|

 

DAVID HARVEY
04/26/2021

Page 115
1 with any training as to how to do that safely to make

2 sure you don't further a spinal injury?

3. A. No.

4 Q. Do you know anything about how spinal cords
5 work?

6 A. Not too much, no.

7 Q. Okay. Are you aware that there’s the spinal

8 column and then inside of that is a very delicate

9 spinal cord, it's like the consistency of toothpaste.
10 Did you know that?

11. A. It sounds right.

12. @Q. Okay. Has anyone provided you with any

13 training, prior to this May 2nd 2020 incident, that you
14 need to be very careful in moving people who present
15 with spinal injuries?

16 A. Whenever | was a lifeguard, like the first aid

17 training.

18 Q. What did they tell you as a lifeguard?

19 A. Just if somebody has a neck injury or spine

20 injury try and, like, stabilize them.

21 @Q. Okay. How do you stabilize them?

22 =A. With like a backboard, like a C collar and

23 backboard. They have them at the pool.

24 Q. When you took the lifeguard training, did they

Page 116
1 tell you it was okay to grab somebody by the arm and

2 drag them multiple yards if they present with a spinal
3 injury?

4 A. If you knew about a spine injury, correct.

5 Q. You knew Billy Means had been thrown from his
6 motorcycle into this ravine; right?

7 A. \|knew he was involved in a wreck and went in

8 the ravine, correct.

9 @Q. You don't have any knowledge of whether or not
10 he had feeling and sensation in his feet at the time

11 you pepper sprayed him, do you?

12. A. Correct.

13 Q. Correct that you don't know?

14. A. Correct, | do not know.

15 Q. For all you know he could have?

16 A. Yes.

17 Q. Allright. I'm going to hand you, make this
18 one --

19 MR. FORBES: Are we on 7? That's

20 convenient because this one says 7. Do you need a use

21 of force report, Duane?

22 MR. RUGGIER: Yeah, if you hand it to him
23 -- if you have a copy I'll take it.

24 HARVEY DEPOSITION EXHIBIT NO. 7

 

 

Realtime Reporters, LLC

113-116

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 31 of 61 PagelD #: 1149

WILLIAM ALLEN MEANS v.

DAVID HARVEY

 

E.M. PETERSON, et al. 04/26/2021
Page 117 Page 119°
1 (Use of Force Report was 1 this use of force report, did you?
2 marked for identification purposes as 2 A. Correct.
3 Harvey Deposition Exhibit No. 7.) 3  @Q. You didn't list anything on here indicating
4 @Q. Allright. Officer Harvey, do you recognize 4 that you used your foot on Mr. Means's head, did you?
5 that document? 5 A. Correct.
6 A. Yes. 6 Q. In fact, you don't mention that anywhere in
7 Q. What is it? 7 your report, do you?
8 A. Use of force report. 8 A. No. If something didn't happen | wouldn't
9 Q. Whose use of force report is it? 9 list it.
10. A. Mine. 10 @Q. Okay, so your testimony is you did not use
11. Q. Okay. When did you complete this? 11 your foot to stomp on Mr. Means's head?
12 A. l|would say the day, May 2nd, but I don't 12 A. Correct.
13 recall specific. 13. Q@. Okay. All right. Let's watch the video. You

14 @Q. Okay. Look over on the last page.
15 A. Okay.
16 Q. It's gota spot for a date that's blank and

17 then another spot for a date that says May 5th. Why do
18 you think it would have been approved on May 5th?
19 A. They may not have looked at and read it until
20 then, | don't know.
21 @Q. Okay. All right. Why did you complete this?
22 A. Because we administered OC spray or, sorry,
23 that! administered OC spray.
24 Q. Okay. Is that the only thing that you put in
Page 118 |
1 use of force report on for? | mean, there's no --
2 there's nothing in here that indicates that you
3 impacted or used your hands or used any other parts of
4 your body in a forceful manner on Mr. Means; right?
5 A. Correct, just OC.
6 @Q. Are you suppose to, when you fill out a use of
7 force report, list all types of control, it says
8 control, all types of control that you administered,

9 not just if you did one?
10 A. When you say control.
11. Q. Well, it’s your form. In the front about

12 two-thirds of the way down, level or levels of control

13 and this has got an X under chemical.
14. A. Uh-huh.
15 Q. Italso has some spots for open hand, closed

16 hand, impact or firearm.

17. ~~ A. Yeah.

18 Q. What would be impact, what would that be?
19 A. Impact would be like an ASP baton.

20 Q. What if someone used a knee or a foot?

21 A. That would be like a closed hand.

22 QQ. You would list that as a closed hand?

23. A. Yeah.

24 Qa.

 

Okay. You didn't list any closed hands on

14 know what, | think | can pull this up on my phone, be
15 simpler. Just a second here.

16 MR. RUGGIER: Do you type the video?
17 COURT REPORTER: No.
18 MR. RUGGIER: What about the audio, do

 

19 you type that?
20 COURT REPORTER: No.
21 MR. FORBES: We talked about that. We've
22 got the exhibit in the record. | didn't want to have
23 to make her retype everything that was in it.
24 @. Allright. Let me come over there.
Page 120
1 MR. FORBES: All right. We'll make this
2 Exhibit 8. This is the --
3 MR. RUGGIER: You just going to e-mail it
4 to her later?
5 MR. FORBES: Yeah. I've got a flash
6 drive for her or she said she'd rather have a Dropbox,
7 so I'll just do that.
8 @. Allright. Let me play this for you here.
9 (Whereupon an excerpt from Exhibit 8, bystander
10 video, was played after which the deposition continued
11 as follows:)
12. @Q. You know what, let me see if! can get it up
13 on the computer because it's not working very well that
14 way.
15 (Whereupon an excerpt from Exhibit 8, bystander
16 video, was played after which the deposition continued
17 as follows:)
18 @Q. Now, beginning of this video we're about eight
19 seconds in here. Are you one of those people?
20 =A. Yeah.
21. = @Q. I don't think that part is going to matter
22 much. Let me go back to the beginning.
23 A. Okay.
24 (Whereupon an excerpt from Exhibit 8, bystander

 

 

 

 

Realtime Reporters, LLC

117-120

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 32 of 61 PagelD #: 1150

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

Page 121

1 video, was played after which the deposition continued
2 as follows:)
3  Q. Who just fell down there at seven seconds?

4
5
16
7

A. That could be me. It's hard to tell. It
looks like me.

Q. What are you doing there?

A. | think trying to pull him out. | can't tell.

8 Q. Okay. You don't think that's where you
9 administered the pepper spray?

10
11

A. | don't know.
(Whereupon an excerpt from Exhibit 8, bystander

12 video, was played after which the deposition continued

14

16
17
18
19

21
22

11

 

13
14

13 as follows:)

Q. Now, on this video they mentioned that you're

15 tasering him. Did you administer a taser?

A. No.

Q. Did you have a taser with you?

A. No.

Q. Now, someone's got what looks like their

20 firearm drawn. Is that you or is that Peterson?

A. It looks like me on the far right.
Q. I don't see Peterson anywhere on this video

23 having a firearm out. Did he ever have his firearm
24 out?

Page 122

1. A. Atthe beginning, yeah.

2  @. Is that you with your gun over top of him?

3 A. Yeah.

4 Q. Okay. Now, looks to me like you all are about
5 to drag him out of there. Is that what you're doing?
6 A. Yeah, uh-huh.

7 Q. Okay.

8 (Whereupon an excerpt from Exhibit 8, bystander

9 video, was played after which the deposition continued

10 as follows:)

Q. Had you seen this car that these women were in

12 during the chase?

A. Yeah.
Q. You did? What do you think she was talking

| 15 about where she thought she was going to get hit?

16 A. I guess they were speaking of Mr. Means.

17 @Q. Could have been speaking of you guys; right?
18 A. | wouldn't imagine so, but anything is

19 possible.

20 (Whereupon an excerpt from Exhibit 8, bystander

21 video, was played after which the deposition continued
22 as follows:)

23

Q. Okay. Now, how do you guys have Mr. Means at

24 this point? How are you lifting him in this video in

Page 123 |
1 there?

2. A. |think by his arms and maybe like -- and

3 maybe the back of his jacket because he had a lot of

4 water.

5 Q. Just like pulling on his clothing kind of?

6 A. Uh-huh.

7 Q. What was that with your leg there? That's

8 you; right?

9 A. Yeah, me stepping over him.

10 Q. 1 minute 31 seconds. That's you stepping over
11 him?

12 A. Correct.

13. @Q. These ladies watching this on the video say

14 they saw you stomp his head. You're saying your foot
15 didn't come in contact with his head?

16 A. Correct. They also saw that we tased him

17 which we didn't have tasers. They've been wrong

18 before.

19  Q. When the FBI called wanting a statement about
20 this why didn’t you just tell them that?

21 ~A. Tell them what?

22 @Q. That you didn't stomp on his head?

23 A. Iwould have. | never got a chance to give

24 them a statement. |
|

Page 124 |

 

1 Q. They offered the chance; right, Lafferty

2 called you and said come give us a statement. You said
3 I'll get back to you and you talked to several lawyers

4 and you decided not to give him a statement?

5 A. No,

6 @Q. You didn't give him one, did you?

7 A. Ididn't decide not to. Nobody ever said that

8 | wasn't going to.

9 Q. You didn't run down there to offer to clear

10 yourself, did you?

11. A. [needed to talk with counsel first.

12 @Q. Why do people get lawyers?

13 MR. RUGGIER: Objection.

14 QQ. How many times have you questioned somebody --
15 I'll go back over here for a second.

16 A. Okay.

17 Q. How many times have you questioned a suspect
18 who's invoked their right to get a lawyer and told them
19 that guilty people get lawyers? You ever told them

20 that?

21 A. No.

22 Q. Really?

23 =A. ~=Really.

24 Q. You never told a suspect that you're

 

Realtime Reporters, LLC 121-124

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 33 of 61 PagelD #: 1151

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

 

1 questioning that they don’t need a lawyer, they should
2 just talk to you and clear this up?

3 A. No. If somebody mentions wanting an attorney

4 to me, | allow them to have that right.

5 Q. I'm sure you allow them to have the right.

6 I'm not suggesting you don't allow them to have the

7 right. What I'm asking is do you ever question them

8 about why would they want to get a lawyer? Be easier

 

9 just to talk to you now and clear all this up.
10 A. No.
11 Q. Okay. Give mea second here. | want to try

12 one more thing. All right. Let me show it to you on
13 here.
14 (Whereupon an excerpt from Exhibit 8, bystander
15 video, was played after which the deposition continued
16 as follows:)
17. Q. Now, we're at 1 minute and 20 seconds on the
18 video here. Now, is that Peterson running back towards
19 the cruiser?
20 A. Yeah.
21 QQ. Let me ask you first, as we watched this in
22 the very beginning -- let me find the SUV. Okay. Now,
23 is yours the SUV?
24 =A. No.
Page 126

Okay. You're in this --
Charger.
The charger?
Uh-huh.
Okay. You all have got the road blocked at
this point pretty much?

A. There might have been a little bit on it, but
8 I don't know.

9 Foro

1
2
3
4
5
6
7

 

9 @Q. Aliright. | think | just messed that up

10 again.

11 MR. RUGGIER: You getting all that down?

12 Q. Soit's your testimony that that foot that

13 went up in the air and went down was just stepping over

14 this guy?

15 A. Correct.

16 Q. Okay. Was he on his back or on his front at
|17 that point?

18 =A. [think front.

19 QQ. If you had put your foot on his head ina

20 stomping manner like these ladies described, you would
21 have needed to do a use a force report for that;

22 correct?

23 =A. Correct.

24 @Q. Atthe time you filled out this use of force

 

Realtime Reporters, LLC

~ Page125.

: Page 127
1 report somewhere between May 2nd and May 5th of 2020,

2 you didn't know the video | just showed you existed,

3 did you?

4 A. Correct.

5  Q. When did you find out that video existed?

6 A. Months later.

7 Q. Now, did you place Billy Means in handcuffs?
8 A. Yeah.

9 Q. Okay. Was he cuffed behind his back

10 initially?

1i A. _Initially.

12. @Q. Okay. Describe that to me. How did that --

13 when you got him over there and you step over him or
14 stomp on him, depending on who you believe, was he in
15 handcuffs at that point?

16 A. Ibelieve so.
17. Q. When did you put the handcuffs on him?
18 A. Just right around that time. Just as soon as

19 we got him there Peterson went to check on the cruiser,
20 make sure it didn't get hit by a train and then cuffs.

21 Q. So before Peterson runs away in the video
22 you've already got him handcuffed?

23 =A. No, I'm starting to. | cuffed him by myself.

24 @Q. Okay, but did you cuff him prior to your leg

 

Page 128 |
1 going up in the air in the video?
2 A. | think so, yeah.
3  @Q. Your report on Page 13 there says "I grabbed
4 Mr. Means's right wrist and told him to roll over. He
5 refused.” Do you know if he refused or he was unable?

6 A. Hedidn't. He didn't comply.

7 Q. You wrote refused though.

8 A. He refused to comply.

9 Q. “And attempted to grab my right wrist with his
10 left hand. | was able to move my hand to stop him and

 

11 then I rolled him over and secured him in cuffs." So
12 after you guys got him out of this area, this swampy,
13 marshy area and drug him across the railroad tracks,
14 you then rolled him over to put cuffs on him; is that
15 right?

16 A. Yes.

17 Q. So was he laying on his back and you rolled
18 him onto his front?

19 A. Bestlcan remember, yeah.

20 @Q. Were you concerned about that damaging his
21 spinal cord?

22 A. No.

23. Q. Why not?

24 |

A. Because we had no indication that he had a |

 

125-128

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 34 of 61 PagelD #: 1152

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

Page 129
1 spinal cord injury.
2 Q. He'd flown off a motorcycle; right, and landed
3 ina ravine; right?
| 4 A. Again, | had no indication to think that he
5 had a spinal cord injury.
6 Q. At the time after you guys had drug him across
7 the railroad tracks, there was no danger of a train
8 hitting him at that point, was there?
9 A. After we got him away from the tracks,
10 correct.
(11. @Q. Atthe point you rolled him over there was no
12 danger of a train?
13. A. Correct.
14 Q. Was there anything to prevent you from
15 handcuffing him in the front?
16 A. Officer safety.
17. @Q. Okay. Could you have handcuffed him through a
18 belt loop, for instance, on his side?
19 A. I never seen somebody do that and if they had
20 a weapon on their side they'd still be able to access
at it.

22 @. Did Mr. Means have a weapon?
23 A. Not to my knowledge.
24 Q. Okay. Well, you investigated all this; right?

Page 130
1 Did he ever have a weapon?

2 A. Whenever he was reaching under the water it's

3 possible there could have been one in the ravine, but

4 no, we never located one.

5 QQ. You think you missed it?

6 A. I'mnot saying we did or didn't. I'm just

7 saying we don't know what he could have been reaching
8 for under the water because he was reaching towards his
9 waist band and pockets.

 

}10 @Q. As far as you know there's nothing but mud
11 down there in that water; right?
12. A. Correct.

}13. @Q. You all didn't go in the water and find any

14 kind of weapon, did you?

15 A. Correct.

16 Q. Correct that did you not?

17 A. Correct we didn't go in the water.

18 Q. Correct that you never found a weapon on
19 Mr. Means?

20 =A. Correct.

21 = @. Allright. Let me hand you this.

22 MR. FORBES: We'll make this number --

23 what number am | at, 8?
24 COURT REPORTER: Nine.

 

Realtime Reporters, LLC

Page 131
MR. FORBES: Nine.

1
2 HARVEY DEPOSITION EXHIBIT NO. 9
3 (Crash Report was marked
4 for identification purposes as Harvey
5 Deposition Exhibit No. 9.)
6 Q. Can you tell me what that is, Officer?
7 A. Crash report. State of West Virginia crash
8 report.
Q. Go over to Page 2. Do you know who completed
10 this?

©

11. +A. [know it was a trooper. I'm not familiar
12 with them.
13. Q. Would this have been the trooper that was

14 waiting at the end of the road in Boone County?

15 A. More than likely.

16 @Q. Under the narrative it indicates that "Vehicle

17 Number 1 was traveling south on West Virginia Route 3
18 at approximately 60 miles per hour while being pursued
19 by South Charleston Police Department.” Do you agree
20 with that?

21 ‘+A. + Is that Route 3 just that straight stretch |

22 showed you?

23 @Q. Well, | think Route 3 is the whole roadway.

24 A. Then, yeah, if Route 3 dictates that straight

Page 132
1 stretch | told you about, yes, | would agree with it.

2 Q. Itsays it "crashed into an embankment and

3 Vehicle Number 1 came to a rest approximately 60 feet
4 to the south beside the railroad tracks.” Now,

5 Mr. Means's body, when you found it, was close to the
6 intersection, but the motorcycle was a good ways down
7 the ravine; right?

8 A. Ithink so.

9 MR. FORBES: Make this Number 10.

10 HARVEY DEPOSITION EXHIBIT NO. 10

11 (Photograph was marked for

12 identification purposes as Harvey

13 Deposition Exhibit No. 10.)

14 @Q. Take a look at that for me and show Duane the

15 picture you guys produced. Ali right. Do you see that
16 picture there?

17. A. Yes,

18 Q. Do you see where the motorcycle is in that?
19 A. Yeah.

20 Q. Would you agree with me that where you guys

21 were dealing with Mr. Means was up here by this little,
22 for lack of a better word, waterfall?

23 = A.._s«(I think it was after that.

24 @Q. Allright. Let's go back to the --

 

 

 

129-132

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 35 of 61 PagelD #: 1153

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

Page 133
1 A. Because you can see it where the items are,

2 like the backpack, | think it was around there.

3  Q. So you think it was down by -- you think he

4 was down by where that backpack is?

5 A. Somewhere between, yeah, the motorcycle and in
6 that area prior to the motorcycle.

7 Q. Let's do this one.

 

8 HARVEY DEPOSITION EXHIBIT NO. 11

9 (Photograph was marked for

10 identification purposes as Harvey

11 Deposition Exhibit No. 11.)

12 =A. But! don't recall exactly.

13. Q. I'm going to hand you Number 11. See where
14 that little waterfall area is?

15 <A. Yeah.

16 Q. Okay. Do you see where the box is, that gray
17 metal box?

18 A. Yeah.

19 @Q. Okay. Now, we just watched that video. Can
20 you see that you basically, you all drug him to the
21 other side of that little metal box?

22 =A. Yeah.

23 Q. Okay. Does that appear to be where he would

24 have to be over towards that little waterfall as
Page 134
1 opposed to on down where the records and the backpack
2 area is?
3 A. Possibly.
4 Q. Okay. Let me show you the video again.
5 (Whereupon an excerpt from Exhibit 8, bystander
6 video, was played after which the deposition continued
7 as follows:)
8 MR. RUGGIER: How much longer you going

 

9 to be with him, do you have any idea?

10 MR. FORBES: Half hour or so, maybe more?
11 MR. RUGGIER: | may not make it.

12 MR. FORBES: What's that?

13 MR. RUGGIER: | may have to go to the

14 restroom.

15 MR. FORBES: Oh, that's fine. Yeah, we

16 can take a break in a second.

17

Q. Here, let me show you. Let's just get past
this. Would you agree with me looking at the video
there you guys are to the left of the box?

A. Uh-huh.

Q. Okay, which would put you in this area and not
down in that area. Do you see what I'm saying?

A. Yeah.

Q. You'd agree it was closer toward the waterfall

 

Page 135 |
1 area over in here?

2 A. Looks like it.

3  @Q. You described this as being three feet deep.

4 Do you have any knowledge how you got that measurement?
5 A. Just where it was able to cover him and his

6 hands.

7  Q. He was laying on his back; right?

8 A. Uh-huh.

9 MR. FORBES: Duane, if you want to take a

10 break, let's go ahead because the next section may take
11 a minute.

12 MR. RUGGIER: Sounds good.

13 VIDEO OPERATOR: Time is 12:30 p.m.

14 We're off the record.

15 (A brief recess was taken after which the

16 deposition continued as follows: )

17 VIDEO OPERATOR: Time is 12:52 p.m.

18 We're on the record.

19 BY MR. FORBES:

20 = Q. Allright, Officer Harvey, the manner in which
21 you and Corporal Peterson removed Billy Means from the
22 ravine and drug him across the railroad tracks was
23 grabbing him by his wrists; right?

24 =A. Yeah.

Page 136
1 @Q. Okay, so one of you had one wrist, the other

2 had the other wrist and you all just drug him by his
3 arms across the tracks?
4 A. Yeah, best | can recall.

5 Q. I want you to hand you another picture. This
6 will be Exhibit 12.

7 HARVEY DEPOSITION EXHIBIT NO. 12

8 (Photograph was marked for

9 identification purposes as Harvey

10 Deposition Exhibit No. 12.)

11. @Q. I'd asked you some questions earlier about

12 where he was when you drug him out of the ravine in
13 relation to the box and the motorcycle. Would you

14 agree with me, looking on Exhibit 12, you can kind of
15 see the distance there between that box, the gray box,
16 and how far down the motorcycle was?

17. =A. Yeah.

18 Q. So when we're looking at 12, again, to be

19 clear, we've got some officers walking, but you guys
20 would have been up in that area toward the road where
21 Bitly was; right?

22 A. Yeah, just in around between here and there.

23 I'm not sure exactly where, but somewhere in there,

24 somewhere prior.

 

 

Realtime Reporters, LLC

133-136

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 36 of 61 PagelD #: 1154

WILLIAM ALLEN MEANS v.

DAVID HARVEY

 

E.M. PETERSON, et al. 04/26/2021
Page 137 7 Page 139
1. Q. Well, you drug him, we can watch onthe video 1 cansee his --
2 again if you want, but you clearly drug him this way 2 Q. What it looks like to me too. Like he's got
3 over behind that metal box; right? 3 his arms slumped in a way that --
4 A. Behind it, yes, like on this side of the box. 4 A. Looks like it.
5 @Q. Yeah, so in this Exhibit 12, it would have 5 Q. Soit's your belief, looking at 14, that would
6 been over in that area; right? 6 have been a picture of him while his arms are
7 A. That video is at an angle. | don't know 7 handcuffed behind him?
8 exactly where in reference -- | know it was on this 8 A. Yeah.
9 side of the box, but now if it was here or here | don't 9 Q. Ina propped up or looks like a sitting up
10 know. 10 position?
11. Q. Okay, but that's where you drug himto. Where 11. A. Yeah. Whenever he had the Carhart jacket on

12 you started was back over here towards the roadway;

13 right?

14 A. Just somewhere in around here. | don't recall
15 exactly.

16 Q. Allright. Fair enough. Now, let me hand
17 you -- we'll make this 13.

18 HARVEY DEPOSITION EXHIBIT NO. 13

19 (Photograph was marked for

20 identification purposes as Harvey

21 Deposition Exhibit No. 13.)

22 Q. What's that a picture of?

23 A. Mr. Means.

24 @Q. Okay. And it looks to me like at that point

Page 138 |
1 he's handcuffed with his arms up above his head. Did

2 you change where his handcuffs were at some point?
3 A. We moved his cuffs to the front.

4 Q. Okay. Why did you do that?

5 A. Because he was complaining of not -- it may

6 even been for the medics, but at some point he was

7 complaining of, like, not being able to breathe or

8 something like that and we cleared him of weapons and
9 patted him down, search him and make sure he didn't

10 have any weapons.

11. Q. Okay, so either he was complaining or the

12 medics asked you to move the handcuffs to the front?

 

13. A. Yeah, one or the other.

14 @Q. Let's do -- this one would be 14.

15 HARVEY DEPOSITION EXHIBIT NO. 14

16 (Photograph was marked for

17 identification purposes as Harvey

18 Deposition Exhibit No. 14.)

19 Q. What's that a picture of?

20 =A. Mr. Means.

21 + Q. Now, in that one it looks like he’s propped up

22 somehow. Can you tell whether his handcuffs are in the
23 front or the back in that picture?
24 A. They look like they're in the back. Like |

 

Realtime Reporters, LLC

12 he was complaining like freezing, you know, like

13 hypothermia or something like that, so we removed the
14 jacket and then moved the cuffs to the front. That's

15 why this one jacket, this one no jacket.

16 Q. In 14 he's got the jacket on, he’s complaining
17 about being cold?

18 A. Yeah, like freezing to death or something like
19 that.
20 @Q. So 13 the picture was taken afterwards, after

21 you'd removed the jacket?

22 +A. Yeah, for a second.
23 Q. Who took all these pictures?
24 ~=A._‘| don't know for those.
Page 140
1. @Q. Did you take any of them?
2 A. Ithink that | took a couple.
3  @Q. You may have taken -- | know we have a stack

4 of about 30 pictures. You're saying you may have taken
5 some of them?

6 A. Yeah, but not all.

7 Q. Okay, but all the pictures I've shown you here

8 today look to be true and accurate representations of

9 what you saw at the scene; is that right?

10 A. Correct.

11 Q. In 14, Mr. Means has sort of some white stuff

12 around his face. Is that something you'd expect to see
13 after somebody was pepper sprayed?

14 MR. RUGGIER: You want to point to the

15 white stuff you're referring to?

16 Q. I see what just looks like spit to me, but

17 right here at the bottom of his lip.

 

18 A. Yeah, it looks like spit to me.

19 @Q. Looks like spit.

20 A. OC could cause that. | don't know, | mean.

21 @Q. Okay. Because he was pepper sprayed inside a

22 helmet. At this point somebody’s taken the helmet off.
23 Did you all do that?
24 =A. |did not.

 

137-140

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 37 of 61 PagelD #: 1155

WILLIAM ALLEN MEANS v.

DAVID HARVEY

 

E.M. PETERSON, et al. 04/26/2021
Page 141 a Page 143
1 @Q. Do you know who did? 1  Q. Okay. Whose decision is it to terminate a
2 A. Not right off. | never -- | didn't see 2 pursuit?
3 whoever took the helmet off. 3. A. It can come down to the officer that
4 Q. You mentioned in your report on Page 13, the 4 initiated, the first one, you know, to see what's going
5 last line of the second to last paragraph it says -- 5 on, see how stuff is changing and then also the
6 MR. RUGGIER: Object to the form of the 6 supervisor.
7 question. You said your report. 7 @Q. What about the backup officer, the second car?
8 MR. FORBES: Well, it's his narrative. 8 A. He could, the backup officer could.
9 MR. RUGGIER: You talking about that one? 9 Q. Okay. He could recommend that the pursuit be

10 Okay. Not the crash report, the entire report.

11 MR. FORBES: No.

12 Q. Soin your narrative --

13. A. Exhibit 3.

14 Q. Yes.

15 A. Okay.

16 Q. Exhibit 3 on Page 13, second to last paragraph

17 it says Mr. Means had prior firearm offenses.

18 A. Yes.

19 QQ. How did you get the information for that in

20 this report?

21 +A. Checking his history back at the station.

22 @Q. Allright. Let me make sure I've got it very

23 clear. At the time that you were in this pursuit and

24 the time that you're dealing with Mr. Means in the
Page 142 |

1 video | showed you, you were not aware of who the

2 person was or what kind of criminal history they had;

3 correct?
4 A. Correct.
5 Q. Okay, so you didn't know Mr. Means would have

6 had any firearm offenses at the time that you were

7 placing handcuffs on him, for instance?

8 A. Correct.

9 @Q. Okay. Allright. What is your understanding

10 of South Charleston's emergency response and vehicular
11 pursuit policy?

12 A. Just as previously stated, the totality of

13 circumstance. You got to take in account of the public

14 safety, like other cars on the road, how many cars on

15 the road, time of day, speeds and where you're at.

16 Q. Are there any times when you have to disengage
17 a pursuit under that policy?

18 A. | would say if it gets too, like too reckless,

19 too much danger, but it's never like black and white.

20 There's a middle ground there.

21 @Q. Okay, so is it your understanding from the

| 22 policy there's always some middle ground? There's

23 nothing like a shall or you must do something?

| 24 A. Correct, my understanding.

 

Realtime Reporters, LLC

10 terminated; right?

11. A. Yeah, | never heard of it happening, but it's

12 possible.

13. @. Okay. At no point during this pursuit did you
14 ever recommend that the pursuit be stopped, did you?
15 A. No.

16 Q. You would agree with me that you thought

17 Mr. Means was driving unsafely for most of this 15
18 minute chase; right?

19 A. Unsafely, yes.

20 @Q. By unsafe he was a danger to other potential
21 vehicles?

22 =A. +(|f they were there, yes. There wasn't very

23 much traffic on the road.

24 @Q. He got lucky; right, he was going around blind

Page 144

1 curves. You didn't know what was on your side of the
2 curve, did you?

3 <A. Wedidn't see any vehicles out.

4 Q. lIunderstand, but your words describe it as a

5 blind curve.

 

6 A. Correct.
7  @Q. What's a blind curve to you?
8 A. Like you can't see around the other side type

9 turn.

10 Q. As you're going through this pursuit,

11 Mr. Means is going around blind curves in the wrong
12 lane of traffic; correct?

13. A. Yeah, like in the middle like coming over,
14 yeah.
15 @Q. Yeah, | mean, you wrote he's in the opposing

16 lane; right?

17 A. Yeah. You could see how the road's small.

18 Q. You wrote "If there were any vehicles on the

19 other side of the turn he would have struck them." Not
20 that he might have, not that he probably --

21 =A. If they were there, yes.

22 @Q. Right and they're blind curves so you don't

23 know whether they're there or not as this pursuits

24 going on?

 

141-144

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 38 of 61 PagelD #: 1156

WILLIAM ALLEN MEANS v.

DAVID HARVEY

 

E.M. PETERSON, et al. 04/26/2021

Page 145 Page 147°

1 A. Correct. 1 policy?

2 Q. Nevertheless you continued with the pursuit? 2 A. It appears so.

3. A. Correct. 3  @Q. Under Page 1 under 23.1 it indicates that

4 Q. You knew there were vehicles that had been 4 "Public safety and protections of human life are

5 called by Metro that were at the end of the road, law 5 paramount concerns. The need to apprehend a law

6 enforcement vehicles, that could have tried to 6 violator or respond to a location or situation does not |

7 apprehend Mr. Means; right? 7 normally justify creation of new or additional risks of |

8 A. Typically they'll stay off the road, you know,

9 wait for us to come past them.

10 Q. Allright. On the route somewhere there's

11 some law enforcement vehicles that could have tried to
12 apprehend Mr. Means even if you guys would have

13 disengaged; correct?

14 A. Correct. | would say somewhere down there

15 they were.

16 Q. Allright. Let's make this --

17 MR. FORBES: What number am | on, 15?
18 MR. RUGGIER: Well, that says Exhibit 6.

19 MR. FORBES: Well, that's how you guys

20 gave it to us.

21 HARVEY DEPOSITION EXHIBIT NO. 15
22 (Emergency Response and
23 Vehicular Pursuit Policy was marked for
24 identification purposes as Exhibit

Page 146
1 Deposition Exhibit No. 15.)
2 @. This is Exhibit 15. Actually let me hand
3 you --
4 MR. FORBES: You know what, mark me
5 another one. | got my notes on it.
6 MR. RUGGIER: Is this the policy?
7 MR. FORBES: Yeah.

8 @Q. Hang on. Hang on. Take a look over that and
9 then I've got some questions for you.

10 A. Okay.

11. + Q. Just tell me when you've had a chance to read
12 it.

13. A. Just the first there, that 23?

14 Q. I'mgoing to ask you questions about the whole

15 thing there, so it runs from -- it's numbered Page 141
16 through 146 titled Emergency Response and Vehicular

17 Pursuit, so just read through however much you want and
18 I'm going to read you some sections and ask you

19 questions, so.

20 =A. Okay. Okay.

21 Q. Okay, you've had a chance to read over that?

22 =A. #CYes.z

23 = Q. Is that the South Charleston Police

24 Department's emergency response and vehicular pursuit

 

8 injury or death to police officers or to others." Do
9 you agree with that?

10 A. Yeah.
11. Q. Okay and others there includes generally the
12 public; right?

13. A. Yeah.

14 Q. Itincludes people that you're pursuing,

15 doesn't it?

16 MR. RUGGIER: I'm going to object to the

17 form of the question. He's not the creator of the

18 policy, so you can ask him.

19 MR. FORBES: I'm going to ask him because
20 he's suppose to know the policy, | assume, as a South
21 Charleston police officer. Seems like he might not

22 have been trained very well on it, but in any event he
23 can answer it and you can make sure objection.

24 MR. RUGGIER: No speaking objections.
Page 148
1 MR. FORBES: | thought yours was a
2 speaking objection.
3 MR. RUGGIER: | thought yours was a
4 speaking objection.
5 MR. FORBES: | was replying.
6 MR. RUGGIER: Yours was an editorial
7 commentary.
8 MR. FORBES: Good for the goose is good

9 for the -- yeah.

10 MR. RUGGIER: Agree.

11. A. I would assume others could be either.

12. Q. Could be anybody. Doesn't say it's limited to
13 just the public or children or old people. It's

14 others, all others; right?

15 A. Yeah, whenever somebody put that they can mean
16 either. | don't know what their intent was.

17 @Q. "The need to apprehend a serious criminal or
18 to provide emergency services may justify driving

19 outside normally acceptable law and rules of the road."
20 What's a serious criminal to you?

21 + A. For measerious criminal is somebody that's

22 committed a violent crime or somebody that could be

23 fleeing from us, | mean, because usually they're

24 fleeing for a reason and you don't know what that

 

 

Realtime Reporters, LLC

145-148

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 39 of 61 PagelD #: 1157

 

WILLIAM ALLEN MEANS v. DAVID HARVEY
E.M. PETERSON, et al. 04/26/2021
Page 149 - Page 151 |

1 reason is until the pursuit ends.

2 Q. Soif someone's fleeing from you you're

3 automatically in the category of a serious criminal, is
4 that what you're saying?

5 A. Iwould say you're definitely getting there.

6 | mean, I'm not saying that it's black and white. It

7 could change, but, yeah, | think you're getting there

8 because you're running for a reason.

9 @Q. Allright. Look to the last sentence of 23.1.

10 "Irresponsible, careless and reckless driving are

11 prohibited and will not be tolerated.” The driving

12 that went on in this 15 minute chase became dangerous
13 to potential members of the public as well as to

14 Mr. Means, didn't it?

15 A. No.

16 QQ. It wasn't dangerous to members of the public?
17 A. Mydriving and --

18 Q. I didn't say your driving. | said the

19 driving.

20 =A. This is talking about -- | believe this is in

21 reference to our driving.
22 Q. Okay, so you think that this is in reference
23 to your driving?
24 A. Yes.
Page 150 |
1 @Q. Allright. Let's go over to 23.2, the
2 definitions. “Vehicle pursuit. An active attempt by
3 an officer in a police vehicle to apprehend one or more
4 occupants of a moving vehicle providing the driver of
5 such vehicle is aware of the attempt and is resisting
6 apprehension by maintaining or increasing speed or
7 ignoring the attempt of the officer to stop the
8 driver."
9 Now, on down there the bullet points it lists what
10 aserious felony is. "A felony that involves an actual
11 or threatened attack which the officer has reasonable
12 cause to believe could or has resulted in death or
13 serious bodily injury, i.e. aggravated assault, armed
14 robbery, murder.” Can we agree that there was not a
15 serious felony under this definition that you guys were
16 concerned of with Mr. Means?
17 MR. RUGGIER: Objection just to the
18 extent that he can't testify to what Peterson was
19 thinking or knew.
20 MR. FORBES: Okay. !'m just going to ask
21 him about what he knows.
22 Q. To the extent that in your pursuit here as the
23 second car, can we agree that there was no
24 circumstances presented to you that there was a serious

 

1 felony in progress?

2 A. As far as this definition goes, correct.

3  @Q. You don't disagree with your own Department's
4 definition, do you?

5 A. There can be multiple different, you know,

6 felonies. This just gives a few examples.

7 Q. Ofa serious felony?
8 A. Yeah, but as far as this goes, correct.
9 @Q. Allright. Let's go over to Page 143. 23.4

10 has “The Communications are to be advised of a brief
11 description of the seriousness of the violation of the
12 vehicle being pursued and the direction of travel if
13 appropriate.” The only violation that was ever
14 reported by Corporal Peterson to Metro was the expired
15 registration or tag; correct?
16 MR. RUGGIER: Object to the form of the
17 question. | don't believe that's correct, but go
18 ahead.
19 A. He said that registration was improper and
20 then that he started fleeing from him.
21. @Q. Okay, but prior to the fleeing, we're just
22 talking about the registration; right? That's the only
23 violation that he would have had probable cause to
24 initiate a stop on; right?
Page 152
1 MR. RUGGIER: Object to the form of the
2 question. | don't think that's correct. Go ahead.
3 You can answer.

4 A. I|don't recall specifically what it was.

5 Q. Okay.

6 A. Like a specifically what was said over the

7 radio.

8 @Q. Allright. Let's go to 23.5. “Communications

9 personnel will ensure that the shift commander is aware
10 of the activity and circumstances." Would that shift

11 commander have been Lieutenant Paskal?

12 A. Yeah.

13 Q@. Goto 23.8. "Discontinuance of emergency

14 operation.” It states "Department members may not

15 continue emergency operation when conditions escalate
16 to a degree which places the safety of members or

17 others in unreasonable jeopardy. Conditions which must
18 be evaluated continuously are: Capabilities of the

19 member to control the situation. Speed in relation to

20 road and environmental conditions. Degree of

21 emergency, urgency or threat to others. Traffic

22 congestion and proximity to schools, auditoriums,

23 churches or other areas where pedestrians congregate.”
24 ~Now, let's run through those. As this chase

 

 

Realtime Reporters, LLC

149-152

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 40 of 61 PagelD #: 1158

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY

 

Page 153
1 ensued, you heard the radio where Peterson is talking

2 about parts are falling off of this motorcycle; right?

3 A. Yeah.

4 Q. Okay. You yourself described Mr. Means's

5 motorcycle as going around blind curves in an unsafe

6 manner where he could have struck or would have, you
7 actually said would have, struck any oncoming vehicles;

8 right?
9 A. Yeah.
10 QQ. Speed in relation to road and environmental

11 conditions. The video we went over earlier showed 25
12 miles an hour zones; correct?

13. A. Yeah, correct.

14 Q. The radio that we listened to had both

15 yourself and Corporal Peterson describing Mr. Means as
16 going in excess of 40 miles an hour?

17 A. Definitely Corporal Peterson. | can't

18 remember if | called the speeds, but yeah.

19 Q. Allright. | believe we listened to at least

20 one section where you did, but regardless you heard the
21 radio say, and the radio, if you're recorded on there,

22 it will be what it will be; right?

|23 A. Uh-huh.

24 @Q. Okay. You yourself have now testified that in

 

Page 154

1 pursuing Mr. Means, you had to go over 60 miles an hour
2 which would indicate that he was going too fast for the
3 speed zone; right?
4 A. Atthe end. Just at the end.
5 Q. He was going too fast for the speed zone at
6 various parts throughout this, wasn't he?
7 A. Yeah, but as far as the 60, it was just at the
8 end. Other parts were lower than that.
9 Q. Okay. We passed at least one school and one
10 church that we talked about; right?

11. A. Yeah.

12 Q. Anda park with a kids’ play area; right?

13. A. Yeah.

14 Q. And houses all through this pursuit zone, for

15 lack of a better word; right?
16 A. There were houses along the highway road.
17 @Q. Allright, 23.9. Vehicle pursuits. “The
18 following procedures are intended to reduce the hazards
19 involved in vehicle pursuits while still assuring the
20 apprehension of law violators. In this regard, all
21 Department members will remain familiar with these
22 procedures and abide by them.” You're a Department
23 member; right?
24 =A. #CYes«

 

 

Realtime Reporters, LLC

04/26/2021
— Page 155
1 Q. Scit’s your duty to abide by these rules;
2 right?
3 A. Yes.

4 Q. Under 23.9, Initiating the Pursuit, the end of

5 that says "The in car video and audio recording

6 equipment will be activated when available and remain

7 activated whenever a member is contemplating initiating
8 a pursuit.” Your all's vehicles on this May 2nd, 2020

9 date didn't have any in car video or audio recording;

10 right?
11. A. Correct.
12 Q. Infact, during your time at South Charleston,

13 the Department's never provided you with any of that,
14 have they?

15 A. Just recently with the Metro Drug Unit

16 vehicle.

17. Q. Okay.

18 A. But as far as working normal road, no.

19 Q. Prior to May 2nd, 2020 had they ever provided

20 you with in car audio or video recording equipment?
21 A. No.
22 Q. However, you testified earlier you went out on
23 your own and bought some which was available and
24 activated at one point; right?
Page 156 |

1 A. Yes.

2 Q. And you were actually told by the chief to get

3 rid of it?

4 A. Yes.

5 @. Allright. Let's go down to 23.9.4.

6 Termination of pursuit. "The decision to pursue is not

7 irreversible.” Would you agree with that?

8 A. Yes.

9 @Q. You have to factor things in and make a

10 decision of whether to continue a pursuit, whether it's
11 safe; right?

12 A. Yep.

13. Q. “Officers must continually question whether

14 the seriousness of the crime and other factors justify
15 continuing the pursuit.” Then it says "A vehicle

16 pursuit shall," and shall is underlined, “be terminated
17 under any of the following circumstances.”

18 know! asked you before when you started reading
19 this whether there was any black and white shall issues
20 and you said no. That's incorrect, isn't it? This

21 actually has a shall in it.

22 +A. This says shall.

23  Q. And that’s a policy that, based on what we

24 read a little bit ago, you're to abide by and be

 

 

153-156

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 41 of 61 PagelD #: 1159

 

WILLIAM ALLEN MEANS v. DAVID HARVEY
E.M. PETERSON, et al. 04/26/2021
r Page 157 Page 159

1 informed of; right?
2 =A. Yeah.
| 3 QQ. So there are conditions where you, under these
4 rules, shall terminate a vehicle pursuit; correct?
5 A. Yes, but then the shall says "If in the
| 6 opinion of," that's what | was talking about was the
| 7 black and white. Or, sorry, where it wasn't the black
8 and white, where it's ever changing.
9 Q. Oh, you mean the first bullet point where it
10 says "If in the opinion of?"
11. A. Yes.
}12 Q. Okay. What about the second bullet point, got
| 13 anything in there giving you an opinion?
14. A. No.
15 @Q. How about the third one?
| 16 MR. RUGGIER: Objection to the form.
17 Answer.
18 A. It says creates the recognized risk of a
19 collision, so that's something that could be changing.
20. Q. Okay. Would that be something like he was
21 going at a high rate of speed around blind curves and
22 whenever he would make these blind turns he would cross
into the other lane of traffic? "If there were any
vehicles in the other side in the turn, he would have

Page 158
struck them;” right, that’s a recognized risk of

1
2 collision, isn't it?

3 A. If there's heavy traffic.

4 Q. No, no, no. You didn't write if there’s heavy

5 traffic. On May 2nd, 2020 you wrote "If there were any
6 vehicles on the other side of the turn, he would have
7 struck them;" right?

8 A. Correct.

9 @Q. That's a risk of collision, isn't it?

10 <A. I|mean, there's a risk of collision any time

11 somebody runs from the police, any time they break the
112 speed limit.

13. @Q. You documented in here that he was going

14 around a blind curve in the opposite lane of traffic

15 and if there had been a vehicle, he would have struck
16 it; right?

17 =A. «Yes.

18 Q. You continued the pursuit anyway?

19 A. Yes.

20 Q. Are you saying -- is it your testimony that

21 that is within the mean -- not within the meaning of
22 creating a risk of collision?

23 A. Again, you'd have to speak with the initial

24 officer that has ail the information because this talks

 

1 about the crime which is a misdemeanor. | don't know

2 exactly what he's got going on.

3 You heard the radio traffic. He said that the tags

4 didn't match and then the suspect kept looking back at

5 him. So through my training and experience, that would
6 be suspicion of a stolen vehicle which would be a

7 felony.

8 Q. Okay.

9 A. But, again, on this --

10 Q. The only thing that he's wanted for at this

11 point is improper registration; right? You don't have
12 any evidence -- you didn't have any evidence on May 2nd
13 of 2020 that he stole a vehicle, did you?

14 MR. RUGGIER: Objection in that, again,

15 he is just the assisting officer. He's not the one

16 initiating the pursuit.

17 MR. FORBES: I'm asking him.

18 MR. RUGGIER: | understand, but --
19 MR. FORBES: You can object. Just
20 object.

21 MR. RUGGIER: | did.

22 Q. Okay.

23 +A. Just where | was assisting the pursuit. |

24 don't have the specific knowledge on what the

Page 160
1 initiating officer had.

2 Q. Okay. As the assisting officer, should you

3 have the knowledge so that you can assess this during
4 the pursuit?

5 A. I'm just there to help the initial officer to

6 make sure everything's okay. Like if they stopped or

7 something like that and there's some type of incident

8 that happens there and I'm there to help people know

9 where we're at.

10 @Q. Are you saying you can't make a decision to

11 stop the pursuit?

12. A. Itcould be possible, but my main goal there

13 is to make sure the initial officer is okay and help

14 them out with whatever he needs.

15 Q. But wouldn't you have a responsibility to

16 recommend to the supervisor on the line that a pursuit
17 should stop if it's unsafe?

18 A. Icould.

19 @Q. I'mnot asking if you could. I'm asking do

20 you believe you would have had a responsibility to do
21 that?

22 A. Yeah.

23. Q. Okay. Look on down, couple bullet points down
24 in that same section. Again, you have to read this

 

 

Realtime Reporters, LLC

157-160

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 42 of 61 PagelD #: 1160

WILLIAM ALLEN MEANS v.

DAVID HARVEY

 

 

E.M. PETERSON, et al. 04/26/2021
Page 161 Page 163

1 with the top of it. "A vehicle pursuit shall be 1 <A. Yes
2 terminated under any of the following circumstances.” 2. @. You did not recommend at any point to the
3 One of them is a supervisor orders the pursuit 3 supervisor to terminate this pursuit, did you?
4 terminated. Now, we heard that audio earlier. 4 A. No.
5 Lieutenant Paskal said that if this became reckless to 5 Q. Because you think the pursuit was okay?
6 call it off; right? 6 A. Yes.
7 A. Didhe say reckless or too reckless? 7 Q. And you think that the danger going around the
8 Q. Okay. Let me ask you a question. If it's 8 blind curves and ai these speeds was a risk that was
9 only a little bit reckless is it okay to continue with 9 worth taking to apprehend this guy?

10 a pursuit?

11. A. Yeah, | would say almost every pursuit is a

12 little bit wreck -- | mean, they're doing something to

13 not stop unless they just go the speed limit and never
14 change a lane or anything, but it's a subjective term

15 what reckless is.

16 QQ. Okay. In your mind, where does a little bit

17 reckless change into too reckless for a pursuit?

18 A. Tooreckless would be if it was like a weekday
19 like around 4:00 p.m., people are getting off work,

20 there's a lot of traffic, they start passing cars on

21 the double line, swerving at other vehicles, there's

22 people out on the road walking, things like that,

23 everything together, breaking the speed limit.

24 Q. What about animals, if somebody's got a dog

Page 162

1 out there or something, would that give you pause or

2 you just go ahead and take the risk on the animal.

3. A. [think an animal would be inherently less

4 than a human life. Again, it would just depend on the

5 situation. Like just passing an animal wouldn't be a

6 reason to stop a pursuit.

7  Q. What about nearly hitting one? What if you

8 nearly hit a dog as you came around a blind curve, is

9 that something you think you should stop a pursuit for?
10 A. No.

11. @. Soit's okay if you hit somebody's dog?

12. A. Dogs run out in the road all the time. You

13 could just be driving down the road normal and that

14 would happen.

15 Q. Well, if you're going around blind curves

16 being chased by police, there’s a better chance you're
17 going to hit somebody's dog than not; right?

18 A. Ican't speculate on that.

19 Q. Allright. The end of the one | was just

20 reading to you, "Supervisor orders the pursuit

21 terminated or” then it states "the backup unit has a

22 responsibility to recommend to the supervisor if the
23 pursuit should be terminated.” You would be the backup
24 unit here; right?

 

 

Realtime Reporters, LLC

10 A. Yes.

11. Q. Okay. Responsibility. “The initial pursuing

12 unit will be responsible for the conduct of the pursuit |

13 unless such unit is unable to remain close enough to

14 the violator's vehicle to prevent losing contact.”

15 Here that initial pursuing unit would be Corporal

16 Peterson; correct?

17. A. Correct.

18 Q. Number of Units under 23.9.6. "Pursuing units

19 will be limited to two unless additional units are

20 authorized by a supervisor.” So it was just the two of

21 you guys in this pursuit; right?

22 =A. #«CYes.«

23. @Q. 23.9.10. Ramming. It's on Page 145. States

24 "Ramming of fleeing vehicles or forcing them off the
Page 164

1 road should be avoided. The criteria for using deadly

2 force must be present before using ramming or forcing

3 the vehicle off the road. These tactics should not be

4 used unless authorized by the shift commander if time

5 permits.”

6 Would you agree that before a vehicle is forced off

7 ofa road that you should be in a position, same

8 position you'd be to use deadly force on somebody?

9 A. Yes.

10 @. Allright, go over to 146, Page 146. 23.13,

11 Misdemeanor/Traffic Offenses. "Department members

12 should seriously consider discontinuance of pursuits

13 when the persons being pursued have committed or is

14 suspected of committing misdemeanor crimes or traffic

15 offense." Here this suspect was clearly suspected of a

16 traffic offense; right?

17 A. From what i understand, yes, but you'd have to

18 refer that to the initial officer.

19 @Q. I'll ask the initial officer in a little bit.

20 I'm just asking for what you know.

21 A. Okay.

22  @Q. "When making the decision to continue or

23 discontinue the pursuit, the initiating unit and

24 supervisor should consider the following: Is there a

 

 

161-164

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 43 of 61 PagelD #: 1161

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 165
1 greater probability of a collision than there is of a

2 successful apprehension? Is it possible to identify

3 the suspect and make a follow up at a later time? What
4 is the seriousness or type of misdemeanor offense?

5 Generally equipment, registration or license violations
6 do not justify the hazards of pursuit."

7 Do you understand that the policy of South

8 Charleston is that equipment, registration and license
9 violations generally do not justify the hazards of a

10 pursuit?

11. A. Yes.

12 @Q. 23.15 has to do with reporting and it states

13 that "Any time a member is involved in a pursuit, the
14 supervisor will write a pursuit notification report

15 before completing his or her tour of duty and forward
16 it to the chief.” Have you seen a pursuit notification
17 report in this case?

18 A. No.

19 Q. Have you ever seen one?

20 =A. No.

21 Q. Do you know if that's something that the

22 supervisors at South Charleston do?

23 =A. Not to my knowledge.

24 QQ. Do you know the report is suppose to include

Page 166
1 specific details and it lists all those out? It's

2 suppose to have a written account from all officers
3 involved. Did anyone ask you to give them a written
4 account of the pursuit for purposes of a pursuit
5 notification report?
6 A. No.
7 Q. 23.16 has to do with a pursuit review. It
8 says "The chief of police will conduct an
9 administrative review of each pursuit to ensure

|10 compliance with policy and existing law." Are you
11 aware of an administrative review taking place with

 

12 respect to this vehicular pursuit?
13. A. Notto my knowledge.
14 Q. Have you ever, in your time at South

15 Charleston, been aware of them conducting a pursuit
16 review or administrative review of any vehicular

17 pursuit that you've been involved in?

18 A. No, not that I'm aware of.

19 @Q. You know what, let's take couple minutes, let
20 me look at my notes.

21. =A. Okay.
22 Q. Getting close to being done.
23 VIDEO OPERATOR: Time is 1:27 p.m. We're

24 off the record.

 

DAVID HARVEY
04/26/2021

Page 167
1 (A brief recess was taken after which the

2 deposition continued as follows:)

3 VIDEO OPERATOR: Time is 1:33 p.m. We're

4 onthe record.

5 BY MR. FORBES:

6 Q. Officer Peterson (sic), are you aware that the

7 fleeing charges that were pursued from this in Kanawha
8 County have been dismissed?

9 A. Peterson or Harvey?

10 Q. I'msorry, Officer Harvey.

11 A. Am | aware that there were felony charges?
12 Q. Are you aware they've been dismissed, the

13 felony charges for fleeing?

14. A. Ithink so. | think | heard something. |

15 never seen anything in writing or anything.

16 Q. Speaking of writings, have you, and I don't

17 want to know about anything you talked about with

18 either your civil lawyer here or this firm or your

19 criminal lawyer, Mr. Dascoli, or his office, but other

20 than that have you e-mailed, text messaged or written

21 in any manner to anyone about this case or what

22 happened here?

23 A. No.

24 Q. Have you e-mailed, text messaged or written in

Page 168

1 any manner with Officer Peterson about what happened
2 here?

3 A. No.

4 Q. What did you do to prepare for your deposition
5 today?

6 A. Read the report and then read the policy.

7 Q. Is there a written use of force policy at

8 South Charleston?

9 A. Yes.

10 Q. Is that something that you are suppose to be
11 aware of?

12 A. Yes.

13. @Q. Asan officer, you've got to comply with that

14 policy; right?

15 A. Yes.

16 @Q. And just like, as an officer, you have to

17 comply with the vehicular pursuit policy; correct?

18 A. Yes.

19 Q. Now, we watched the video that the bystanders
20 took in this. Would you agree with me that it's good
21 that bystanders take these types of videos when

22 departments don't have their own video stuff so we can
23 really see what happened?

24 ~=A.._=It's good to know what happened.

 

 

Realtime Reporters, LLC

165-168

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 44 of 61 PagelD #: 1162

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 169
1 @Q. And in South Charleston the only way we're

2 really going to know is if someone else takes a video

3 unless they change the system?

4 A. The only way to see stuff on video is, yeah,

5 bystander or, like, security camera from the station.

6 @Q. In this situation, on that video we watched a

7 little bit ago that the bystanders took, it is your

8 sworn testimony Under oath that your foot, as you, in
9 what! view as a stomp, you're saying your foot did not
10 come in contact with Billy Means’s head?

11. A. Correct.

12  @Q. Okay. lasked you some questions early on

13 about your understanding of being cleared by the FBI?
14. A. Yeah.

15 Q. Did anyone tell you if they've spoken to

16 anyone at the US Attorney's Office? Again, not

counsel. | don't want to know about conversations with
your attorneys, but Chief Rinehart or others, did
anyone, when they were telling you you were "cleared,"
that they had spoken to the United States Attorney's
Office and there had been some kind of decision about
whether to charge you with a crime made?

A. Yes, Chief Rinehart told me that.

Q. Did he say which US attorney he spoke to?

17

18

19

20

21

22

23

24
Page 170

1 A. No.

2 @Q. But he directly told you that he talked to a

3 United States, an assistant United States attorney?

4 A. Idon't know if he said did or the FBI guy

5 did. | don't know who did.

6 Q. He might have said that the FBI guy spoke to

7 an assistant United States attorney?

8

 

A. Yes, yeah.
9 @Q. And decided not to charge you with a crime?
10 A. Correct.
11. @Q. Did you get the name of who that US attorney
12 was?
13. A. No.
14 Q. You understand that the US Attorney's Office

15
16
17
18
19
| 20
| 24
22
23
| 24

and the Department of Justice, through the United
States Attorney's Office, would ultimately make a
charging decision for Federal crimes; right?

A. Yes.

Q. You also understand with respect to State
crimes, those would be brought by local prosecutors
potentially. Did anyone tell you about whether they
spoke to either Boone County or Kanawha County
prosecutor's office?

A. Not to my knowledge. | wouldn't be aware of

DAVID HARVEY
04/26/2021

Page 171 |
1 anything like that.

2 QQ. Have you spoken to anyone at the United States
3 Attorney's Office about this Billy Means incident?
4 A. No.

5 Q. Have you spoken to anyone at the Department of

6 Justice, other than when the FBI asked you for a

7 statement and you said | have to get back to you, about

& this incident?

9 A. No, no other communication.

10 QQ. Have you spoken to anyone at the Kanawha

11 County prosecutor's office about this situation?

12 A. No.

13. @Q. Have you spoken to anyone at the Boone County
14 prosecutor's office about this situation?

15 A. No.

16 Q. Why did you become a police officer?

17. A. Tohelp people. Like | said before, you know,
18 it's something always different. Every day is

19 different.

20 @Q. You feel bad at all that Billy Means is

21 paralyzed?

22 A. Dol feel bad?

23. @Q. Yeah.

24 ~=A.«.=siIt's unfortunate that he’s paralyzed.

Page 172
1. @Q. Have you changed any of the manners that you use

2 for pursuing vehicles now in light of this May 2nd, 2020

3 incident?

4 A. No. The standard is still the same.

5 Q. Were you investigated by South Charleston for

6 this incident?

7 A. No.

8 Q. Has anyone at South Charleston expressed to you
9 that they were concerned you might have done something
10 wrong here?

11 A. No.

12 Q. You were never suspended, never removed from the
13 force in any way, were you?

14. A. No.

15  Q. When the bystander video became public, did

16 anyone at South Charleston suggest to you that maybe you
17 should be placed on some kind of leave pending an

18 investigation?

19 A. No.

20 =. You don't think you did anything wrong here, do
21 you?

22 =A. No.

23 MR. FORBES: | don't have any further

24 questions.

25 MR. RUGGIER: | don't have any questions.

 

 

Realtime Reporters, LLC

169-172

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 45 of 61 PagelD #: 1163

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021

 

 

Page 173

1 We will read.

 

2 VIDEO OPERATOR: The time is 1:39 p.m. This
3 concludes the deposition.
4 (Having indicated he would like to read
5 his deposition before filing, further this deponent saith
6 not.)
11
12
13
14
16
17
18
19
21
23
24
25
Page 174 |
1 STATE OF WEST VIRGINIA,
COUNTY OF KANAWHA, to wit;
2
I, Angela L. Curtis, a Notary Public within and
3 for the County and State aforesaid, duly commissioned and
qualified, do hereby certify that the foregoing deposition
4 of David Harvey was duly taken by me and before me at the
time and place and for the purpose specified in the
5 caption hereof, the said witness having been by me first
duly sworn.
6
I further certify that the attached deposition
7 transcript of David Harvey meets the requirements set
forth within article twenty-seven, chapter forty-seven of
8 the West Virginia Code to the best of my ability.
9 I do further certify that the said deposition was
correctly taken by me in shorthand notes, and that the
10 same were accurately written out in full and reduced to
typewriting and that the witness did request to read his
11 transcript.
12 I further certify that I am neither attorney or
counsel for, nor related to or employed by, any of the
13. parties to the action in which this deposition is taken,
and further that I am not a relative or employee of any
14 attorney or counsel employed by the parties or financially
interested in the action.
15
My commission expires August 23, 2022. Given
16 under my hand this 28th day of April 2021.
17
18
19
20
21
22
23
24
25

Oo ~T nm oO

9
10
11
12
13
14
15
16
17

18

19
20

21

22
23
24
25

Page 175
STATE OF WEST VIRGINIA
COUNTY OF KANAWHA, to wit:
owner of Realtime

I, Teresa Evans,

Reporters, LLC, do hereby certify that the attached
deposition transcript of David Harvey meets the
requirements set forth within article twenty-seven,
chapter forty-seven of the West Virginia Code to the best

of my ability.

Given under my hand this 28th day of April

2021.

/s/ Teresa Evans

Registered Professional

Reporter/Certified Realtime Reporter

 

 

 

 

 

 

 

 

 

Page 176
ERRATA SHEET
I, David Harvey, do hereby certify that the

foregoing is a true and correct transcript of my
deposition with the exception of the following
corrections:
PAGE LINE CORRECTION

DEPONENT'S SIGNATURE
STATE OF ,
COUNTY OF _ _ a

Sworn to before me, , Notary

Public, this day of _ er 20

NOTARY PUBLIC

 

 

Realtime Reporters, LLC

173-176

schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 46 of 61 PagelID #: 1164
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

DAVID HARVEY
04/26/2021 Index: $15.00..9:45

 

 

Exhibits

Exhibit 1 4:2 7:9,10,
13,14

Exhibit 2 4:3 63:8,11,
12

Exhibit 3 4:4 67:4,7,
22 81:2 108:8 141:13,
16

Exhibit 7 4:8 116:24
117:3

Exhibit 9 4:10 131:2,
5

Exhibit 10 4:11
132:10,13

Exhibit 11 4:12
133:8,11

Exhibit 12 4:13
136:6,7,10,14 137:5

Exhibit 13 4:14
137:18,21

Exhibit 14 4:15
138:15,18

Exhibit 15 4:16
145:21 146:1,2

$

$15.00 60:14
$15.30 35:21
$17.00 60:14

1 7:9,10,14 33:9 74:23
91:11 92:13 93:1.13,
24 95:10 97:15
123:10 125:17 131:17
132:3 147:3

10 37:12 44:10 70:20
83:5 93:15,18 104:12
106:20 132:9,10,13

10:02 61:13
10:26 61:17
10:35 67:14

 

 

10:37 67:18

11° 8:15 84:18 95:22
133:8,11,13

119 68:17 75:3,7,10,
16

11:27 94:23
11:30 84:12
11:34 95:3
11:45 85:8
11:48 105:5

12 68:6,8 87:7 94:2
136:6,7,10,14,18
137:5

12:30 135:13
12:52 135:17
12:59 106:1

13 68:8 85:19 87:1
106:20 107:20 128:3
137:17,18,21 139:20
141:4,16

14 85:19 87:7,21
138:14,15,18 139:5,
16 140:11

14.58 94:12

141 146:15

143 151:9

145 163:23

146 146:16 164:10

15 44:10 74:10 88:8,
12 90:17 91:5 94:12
96:9 143:17 145:17,
21 146:1,2 149:12

15.30 35:16,18,19
15th 25:4

16 37:11 95:22 96:24
16.24 96:1

17.16 35:24

19 57:9

1:19 75:6

1:27 166:23

1:33 167:3

4:39 173:2

 

 

2

2 33:10,11,18 63:7,8,
12 78:18 97:22,23
98:10,12,17,20,21
99:6,13,24 100:12
101:1,12 102:7 103:1
104:10 105:3,14
106:18 107:18 131:9

20 44:8 74:10 76:7
99:8 111:19,23 112:4
125:17

2011 23:11

2013 24:12,14 28:7,10
2014 25:2,4 28:14
2015 63:9,24 65:5
2017 35:2,15

2018 57-9

2019 58:22

2020 8:10,12 29:4
51:6,7 53:23 54:7
$5:12,21 57:10 68:16
70:17 115:13 12771
155:8,19 158:5
159713 172:2

2021 5:9 12:8
21 8:22 74:24
22 107:21

23 101:15 146:13
23.1 147:3 149:9
23.13 164:10
23.15 165:12
23.16 166:7
23.2 150:1

23.4 151:9

23.5 152:8

23.8 152:13
23.9 154:17 155:4
23.9.10 163:23
23.9.4 156:5
23.9.6 163:18

25 71:22 72:12 92:9
98:22 99:3 102:11

 

106:12 153:11
28 96:24
29 18:22
29th 8:22
2:50 79:2

2nd 8:10,12 29:4 51:7
52:15 53:23 55:12,21
57:10 67:2 68:3,16
70:17 76:3 115:13
147:12 127:1 155:8,
19 158:5 159:12
172:2

3

3 33:10 67:3,4,7,22
81:2 99:8,15 108:8
131:17,21,23,24
141:13,16

30 44:8 72:12 74:15
84:19 91:4 140:4

30th 8:6

31 123:10

32 98:17,20
34 87:1

35 74:15.99:15
36 102:9

| 37 93:15

4

4 8:15 74:17,20 78:7,
15 79:7,15 81:11
82:1,15 83:2 84:1,9
85:5,16 86:22 87:4,18
88:4

40 66:5 89:1 100:18
153:16

41 100:5

45 54:18 82:24 103:4
47 81:16 82:5,12

48 92:15

4:00 161:19

4:40 79:18 80:3

 

Realtime Reporters, LLC

schedulerealtime@gmail.com 304-344-8463

 

 

5

5 82:4,11 90:19 91:10
92:12,24 93:12,23
95:9 97:14 100:5

50 37:15 54:21 73:5
78:18 79:13 87:21
90:13

51 104:12

55 72:24 74:14

58 93:18

5th 117:17,18 127:1

6

6 98:9,11 99:5,12,23
100:11,24 101:11
102:6,24 104:9 105:2,
13 106:17 107:17
145:18

60 71:19 72:4,8,18,23,
24 74:11 88:13,17
102:16 106:3,4,5,6,
14,16,23 107:6,10,14
131:18 132:3 154:1,7

6:00 51:8,19,20,22
52:14

7

7 92:15 100:15,18
116:19,20,24 117:3

8

8 120:2,9,15,24
121:11 122:8,20
125:14 130:23 134:5

8:00 75:17 97:6
101:22 104:17

9

9 37:12 93:3 101:15
102:9 103:4 131:2,5

9:05 5:13 101:3
9:45 103:3

 
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 47 of 61 PagelD #: 1165

WILLIAM ALLEN MEANS v. DAVID HARVEY
E.M. PETERSON, et al. 04/26/2021 Index: a.m...baton

 

 

A

a.m. 5:13 51:8,20,22
52:14 61:13,17 67:14,
18 94:23 95:3

abide 154:22 155:1
156:24

ability 11:11
absolutely 112:15

academy 10:16 24:23
25:3,6,11,17 26:5,7
27:12 28:13,14,16,21
30:5,20 32:4 40:16,23
41:18 49:22

acceptable 148:19
access 129:20
accident 31:8 114:24
accompanied 77:16

account 142:13
166:2,4

accurate 140:8
Action 5:4
activated 155:6,7,24
active 26:20 150:2
actively 27:5,6 97:6
activity 152:10

actual 71:1 73:11
74:1: 150:10

add 66:3

additional 147:7
163:19

administer 113:2,13
121:15

administered 110:16
111:7 117:22,23
118:8 121:9

administrative
166:9,11,16

adverse 8:20
advice 14:4,7
advised 86:9 151:10

advising 85:9,20
87:8

 

 

 

advocate 64:20

agent 14:19 15:6
16:10,24 17:17 19:5
22:7 47:22

agents 48:7
aggravated 150:13
aggression 26:20
aggressive 27:6

agree 66:22 106:11
131:19 132:1,20
134:18,24 136:14
143:16 147:9 148:10
150:14,23 156:7
164:6 168:20

agress 27:5

ahead 19:2,3 92:7
98:4,6,14 135:10
151:18 152:2 162:2

aid 115:16

air 126:13 128:1
Airport 23:7,8
alcohol 11:10
all's 155:8
allegations 13:16
alleged 71:5
Allen 5:3

Amazon 56:23 57:13,
16 62:1

Amendment 6:10 7:2
8:23 9:17

Anchor 56:22
and/or 7:19 8:18
Angie 5:12
angle 137:7
animal 162:2,3,5
animals 161:24

appears 103:6
105:24 147:2 -

applicable 27:10
96:17

application 24:18
apply 26:22 46:10

 

 

apprehend 86:14
145:7,12 147:5
148:17 150:3 163:9

apprehension 150:6
154:20 165:2

approach 108:20
109:17

approached 74:7
112:17

approaching 72:24
approval 44:2
approved 117:18

approximately 5:13
32:13 37:9 40:10
44:8,10 59:1 108:14,
17,19 109:6 112:14
131:18 132:3

April 5:9 25:2 28:14

area 53:11 78:13
86:17 90:3,6,8,12
95:15 96:24 97:8,20
112:18 128:12,13
133:6,14 134:2,21 ,22
135:1 136:20 137:6
164:12

areas 53:4 152:23
arm 46:19,20 116:1
armed 150:13

arms 46:3,4,10,12
A719 123:2 136:3
138:1 139:3,6

arrangements."
67:10

arrest 8:11 60:9

arrested 48:9 50:17
59:5

article 63:10,24 64:2,
14

Ashford 69:9 70:20
ASP 118:19
assault 150:13
assess 160:3
assessment 26:24

assigned 34:12 53:4,
24 54:14 55:16,18
56:6

 

assist 77:2

assistant 64:5,10
170:3,7

assisting 76:13
159:15,23 160:2

associate's 10:7,10,
12

assume 11:4 37:20
48:16 50:17 54:8
95:24 106:22,24
147:20 148:11

assuring 154:19
attached 24:3
attack 48:17 150:11
attempt 150:2,5,7

attempted 49:13
128:9

attended 61:5

attorney 9:20 12:11
13:3,8,9,10,12 17:8
125:3 169:24 170:3,7,
11

Attorney's 20:10
39:9 169:16,20
170:14,16 171:3

attorneys 169:18

audio 74:19,21 78:8,
16,19 79:8,16 80:3,7
81:12 82:2,16 83:3
84:2,10 85:6,17 86:23
87:5,19 88:5 119:18
155:5,9,20 161:4

auditoriums 152:22
August 25:4
authorize 7:20,23

authorized 163:20
164:4

automatically 33:11,
14,18,22 149:3

avail 8:17
avoided 164:1

aware 37:24 62:16
72:11 76:22 77:1,14
78:2,5 80:18 115:7
142:1 150:5 152:9
166:11,15,18 167°6,

 

11,12 168:11 170:24
awful 39:19

back 10:21 11:18
17:13,18 22:24 28:7
29:21 32:3 33:15
43:22 45:13,17,20,22
46:1,4,8,20 47:20
57:16 63:23 69:10
71:8 72:23 73:11
76:20,22 77:11,17,20
81:2 94:8 95:6 103:4
107:4 109:1 110:3,7
112:18 120:22 123:3
124:3,15 125:18
126:16 127:9 128:17
132:24 135:7 137:12
138:23,24 141:21
159:4 171:7

backboard 115:22,
23

backed 69:3
background 24:20
Backing 40:16

backpack 133:2,4
134:1

backup 143:7,8
162:21,23

bad 171:20,22
bailed 43:23
ballpark 12:3
band 27:8 130:9
banging 45:16
barely 89:4
Barker 29:11

based 54:7 72:19
79:4 81:19 96:24
112:2 156:23

basic 10:20

basically 53:19
94:12,17 103:14
133:20

basketball 101:17
baton 118:19

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463

 
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 48 of 61 PagelD #: 1166

DAVID HARVEY
04/26/2021 Index: beat..class

 

 

beat 106:8
bed 107:21
began 75:21 108:20
begin 60:3

beginning 78:2 89:16
91:20 120:18,22
12271 125:22

behalf 5:16,18

belief 43:4 70:16
108:10 139:5

believed 104:1,3
believes 78:20
belt 129:18

Ben 79:23

big 46:22 65:17
bigger 36:21 45:2

Billy 5:16 17:4 20:4
47:4,7 69:11 73:22
75:2,21 76:24 77:14
107:13 116:5 127:7
135:21 136:21 169:10
171:3,20

bit 9:9 14:16 16:5
44:17 45:7 50:5 61:23
92:7 97:24 98:14
103:5 107:9 126:7
156:24 161:9,12,16
164:19 169:7

black 142:19 149:6
156:19 157:7

blank 117:16
blast 113:13
bleeding 30:22

blind 69:16,18 70:6
81:4,5 89:8 103:9,10,
17 143:24 144:5,7,11,

| 22 153:5 157:21,22

158:14 162:8,15

163:8

blocked 126:5
Bob 64:4,6
bodily 150:13

body 32:22,24 55:5,
24 56:3 61:3 64:3,15
65:16 118:4 132:5

 

 

 

Boone 70:21 85:11,
14,21,22 86:3 88:9
131:14 170:22 171:13

Boone's 85:9,13
bottom 140:17

bought 56:12 57:17
61:24 155:23

Boulevard 91:21

box 50:6 133:16,17,21
134:19 136:13,15
137:3,4,9

Brad 19:18 36:16 58:8
brand 56:22

break 16:1,5,6 61:10,
11,21 ,23 91:8 94:22
134:16 135:10 158:11

breaking 87:14
161:23

breathe 138:7
Bridge 10:10

bring 62:9

brother 65:17
brought 65:16 170:20
Brounland 69:7
Brown 5:8

Buffalo 91:22
building 104:14

bullet 150:9 157:9,12
160:23

bunch 95:18 96:1

burst 110:16 111:7,
11,16,24 112:10,11

bus 96:18 97:13
buy 60:15 66:5

bystander 120:9,15,
24 121:11 122:8,20
125:14 134:5 169:5
172:15

bystanders 168:19,
21 169:7

Cc

call 15:10,12 17:13,

 

 

 

15,17,24 45:16 161:6

called 5:22 16:11,24
18:5 21:18,20 22:7
69:5 98:9 123:19,
124:2 145:5 153:18

calling 43:9,11
calls 53:2 86:6

cam 33:2,4 34:6 54:22
§5:5,15,19,22,24
56:3,8 60:18 61:2,3,
24 65:7,16 66:19

camera 33:12 56:9,
21,24 58:24 59:15
60:19 62:24 64:23
66:10 108:2 169:5

cameras 23:22 34:18
56:20 59:16,22 60:1,3
64:3,16,20 65:2 66:1,
5,6,9

cams 32:22,24 55:17
58:11 59:17 61:21
66:13

Capabilities 152:18
Capito! 23:16,19 24:2

captain 28:1 29:14
38:18

captains 38:13

car 15:24 43:15 55:15
66:5 69:5 72:22 82:24
91:19 105:7,10 107:4
122:11 143:7 150:23
155:5,9,20

card 57:5 62:21
cards 62:10 63:2

Care 26:3 30:6 48:10
49:1

career 30:1
careful 115:14
careless 149:10
Carhart 139:11
carrying 31:8

Cars 55:17 69:23
80:12,13 93:7,9
142:14 161:20

case 6:8 7:21 9:3
11:23 12:7 13:2 14:15

 

 

16:16 17:4 22:5 67:5
68:1,2 108:8 165:17
167:21

cases 12:23 39:8
62:16,19

casualty 30:6
catch 106:6
category 149:3
caused 71:10 73:24
caveat 55:14
cemetery 103:3
Center 30:9
certified 5:11 37:2
chain 38:7 58:12 62:2

chance 63:21 88:21
123:23 124:1 146:11,
21 162:16

change 34:15 42:4
52:23 94:21 138:2
149:7 161:14,17
169:3

changed 172:1

changing 42:17
143:5 157:8,19

channels 83:19

charge 20:11 43:11
169:22 170:9

chargeable 20:15
charged 80:15
charger 126:2,3
charges 167:7,11,13

charging 20:11
170:17

Charleston 5:6,86:7 |
20:24 22:18 22 23:15,
18 31:20 34:24 35:8,
13 36:15,18,23 37:14
38:5,8 40:7 44:3,9
§0:1,8 51:17 52:7
54:17,23 55:2,6,9,16
56:7 60:17 61:1,5
62:8 63:9,17,24
64:15,19 65:5 66:12
77:3 89:18 90:23
131:19 146:23 147:21
155:12 165:8,22

 

 

166:15 168:8 169:1
172:5,8,16

Charleston's 64:5
142:10

chase 70:10 72:1
92:19,22 93:21
104:16 122:12 143:18
149:12 152:24

chased 162:16

chasing 69:11 72:19,
22 107:13

chatter 83:8
check 65:21 127:19
Checking 141:21

chemical 47:22 48:7
118:13

chest 30:22

chief 19:14,18,19
20:2,24 21:22 22:15
36:16 38:12,13 58:8
59:12,15 62:2 64:5,10
66:19 156:2 165:16
166:8 169:18,23

children 70:3 96:20
148:13

choose 66:3
Chris 5:10

church 104:15,16,20,
23 154:10

churches 152:23
circuit 40:2

circumstance
142:13

circumstances
42:24 43:3 90:1
111:21,23 112:5
150:24 152:10 156:17
161:2

citizens 65:3 69:23

City 23:15 40:6 53:4
61:1,5 63:16 68:22,23

Civic 30:9

civil 5:4 12:11 13:9
167:18

class 30:7

 

 

Realtime Reporters, LLC

schedulerealtine@gmail.com 304-344-8463

 

 
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 49 of 61 PagelD #: 1167
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

DAVID HARVEY

04/26/2021 Index: classroom..curves

 

classroom 41:8

clear 9:14 13:19
64:21 124:9 125:2,9
136:19 141:23

cleared 16:23 19:7,9,
10,12,15,19 20:5,12
22:16 138:8 169:13,
19

client 13:4,12

close 72:20 74:2
106:16 107:11 108:13
132:5 163:13 166:22

closed 118:15,21,22,
24

closer 74:3 109:20
134:24

clothing 123:5
code 80:24
cold 139:17
collar 115:22
College 10:9

collision 157:19
158:2,9,10,22 165:1

column 115:8
combat 30:6
command 38:7

commander 152:9,
11 164:4

commands 27:9
108:23 110:19

commentary 148:7
comments 66:22

committed 148:22
164:13

committing 164:14
commonly 27:7
communicate 83:15

communicating
83:11

communication
15:14 171:9

Communications
86:10 151:10 152:8

 

 

 

compact 90:6
complain 60:22

complaining 138:5,
7,11 139:12,16

complaint 64:22
complaints 65:21
complete 117:11,21
completed 131:9
completely 76:9
completing 165:15

compliance 110:17
111:12 114:7,17
166:10

compliant 26:15
complied 109:17

complies 109:17
110:2

comply 46:15 110:17
113:21 128:6,8
168:13,17

computer 57:6 62:10
120:13

concealed 27:7
concern 70:9,18

concerned 9:12
64:18 128:20 150:16
172:9

concerns 58:12 62:2
65:15 66:8 147:5

concludes 173:3

conditions 152:15,
17,20 153:11 157:3

conduct 8:10 77:5
163:12 166:8

conducting 166:15
cones 40:22
conference 30:11
conferred 8:16
confused 17:22
congestion 152:22
congregate 152:23
consistency 115:9

 

contact 86:2 87:9
123:15 163:14 169:10

contacted 14:18,19
15:5 16:21,22 19:14,
23 20:3

contemplating
155:7

continually 77:17
156:13

continue 10:3 152:15
156:10 161:9 164:22

continued 61:16
67:17 69:10 74:21
78:8,16 79:8,16 81:12
82:2,16 83:3 84:2,10
85:6,17 86:1,23 87:5,
19 88:5 91:12 92:14
93:2,14 94:1 95:2,11
97:16 98:13 99:7,14
100:1.13 101:2,13
102:8 103:2 104:7,11
105:4,15 106:19
107:19 112:7 120:10,
16 121:1,12 122:9,21
125:15 134:6 135:16
145:2 158:18 167:2

continuing 156:15
continuously 152:18

control 71:5 73:12
118:7,8,10,12 152:19

convenient 116:20

conversation 20:7,
22 21:6,15 59:24

conversations
169:17

copies 63:6
copy 116:23

cord 115:9 128:21
129:1,5

cords 115:4

Corporal 68:16 69:4
73:1 ,3,4,8,15,22 74:2,
6 75:1,21 76:14 78:20
80:4 81:14,21 91:15,
24 92:8 108:10,11
110:22,24 111:5
113:16 114:6,10
135:21 151:14
153:15,17 163:15

 

corporals 38:15

correct 6:13,17,19,
21,24 7:4,7 18:10
22:14 24:10 39:18
44:5 46:9 55:23 56:2
59:20,23 65:14 66:21,
24 69:2,6,14 70:1,5
71:4,11,17 73:17 78:4
80:2 83:22 85:12
89:2,11 93:22 100:10
102:5,13 104:5,6,8,18
106:13 107:3,8 108:3
109:3,5,19 111:2
112:20,23 113:12,22
116:4,8,12,13,14
118:5 119:2,5,12
123:12,16 126:15,22,
23 127:4 129:10,13
130:12,15,16,17,18,
20 140:10 142:3,4,8,
24 144:6,12 145:1,3,
13,14 151:2,8,15,17
152:2 153:12,13
155:11 157:4 158:8
163:16,17 168:17
169:11 170:10

Council 61:1,6

counsel 5:13 16:8,20,
22 18:4,6 57:21 58:18
424:11 169:17

country 65:1

county 70:20,21
78:11 85:11,22 86:3
88:9 90:17 131:14
167:8 170:22 171:11,
13

couple 10:2 55:11
56:11 64:22 94:8
103:22 140:2 160:23
166:19

courses 40:22

court 5:5,11,19 8:13
10:22 39:21 ,24 40:2,
4,6,9,12 58:3 62:6
74:18 90:20 101:17
119:17,20 130:24

cover 135:5

COVID 52:23 53:1
54:8

crash 71:1,2,6,10,13
73:11 74:1 103:16
106:21 131:3,7

| 141:10

 

crashed 74:8 87:22
132:2

creates 157:18
creating 158:22
creation 147:7
creator 147:17

crime 42:16,18,19,23
43:1 45:15 77:19
80:19 148:22 156:14
159:1 169:22 170:9

crimes 164:14
170:17,20

criminal 6:15 10:13,
16 11:19 12:12,23
13:10,16 17:18 18:6
50:20 51:1 109:4
142:2 148:17,20,21
149:3 167:19

criminally 9:23 20:4
criteria 164:1

cross 70:7 81:5 90:14
103:10 157:22

crossed 88:8

crossing 87:2 88:15
100:17 1014:3 104:2

cruiser 34:5,10,13
54:11 55:16,21 56:13
58:24 66:19 108:9,16
125:19 127:19

cruisers 33:21 34:3
54:13,17,22 66:13

cuff 127:24
cuffed 127:9,23

cuffs 127:20 128:11,
14 138:3 139:14

current 64:21
curriculum 27:19
Curtis 5:12

curve 99:11 144:2,5,7
158:14 162:8

curves 69:16,19 81:4
89:8 103:10,17,22
144:1,11,22 153:5
157:21 162:15 163:8

 

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 50 of 61 PagelD #: 1168
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

DAVID HARVEY

04/26/2021 Index: curvy..easier

 

 

curvy 102:21 103:17
custody 58:12 62:3

D

damaging 128:20
danger 70:2 129:7,12
142:19 143:20 163:7

dangerous 69:16,21,
22 81:22 149:12,16

Dante 5:15

Dartmouth 69:8
70:20

Dascoli 9:20,21,23
11:18 12:12,13 13:20
14:7,11,15,24 17:24
167:19

dash 33:2,4 34:6
54:22 55:5,15,17,19,
22 56:8,24 58:11
59:17 60:18 61:2,21,
24 65:7 66:13,18

date 107:24 117:16,
17 155:9

dates 18:3 23:6
daughter 67:9
David 6:5

day 5:9 42:16 51:8,9,
11,14,21,23 52:2,10,
13,21 53:2 67:12
68:14 97:7 117:12
142:15 171:18

days 37:6 51:21 52:2,
11

DEA 39:4
deadly 164:1,8
deal 31:12,14

dealing 103:14
132:21 141:24

death 139:18 147:8
150:12

December 24:12,14
28:10

decide 24:13 26:22
124:7

 

 

 

 

decided 124:4 170:9

decision 9:8 20:11
42:14 64:16 143:1
156:6,10 160:10
164:22 169:21 170:17

decisions 38:2
deep 109:7 135:3
defendant 8:7 63:17

defendants 5:18
8:13,16,18,21

defendants’ 7:18
defense 12:19,22

defensive 27:16,19
28:15,20 29:7

define 80:11

definition 150:15
151:2,.4

definitions 150:2
definitive 70:14

degree 10:7 152:16,
20

degrees 10:12
deleted 62:21
delicate 115:8

department 6:7
19:16,20 20:9,20
23:18 24:4 34:24
36:21 58:6 59:8,17
60:17 64:14,15 66:4
131:19 152:14
154:21,22 164:11
170:15 171:5

Department's 66:6
146:24 151:3 155:13

departments 168:22
depend 162:4
depending 127:14
depends 42:22 90:4

deponent 13:23 14:2,
5,8 98:8 173:5

deposed 10:18

deposition 5:2 7:10,
13 39:15 61:16 63:8,
11 67:4,7,17 74:21

 

78:8,16 79:8,16 81:12
82:2,16 83:3 84:2,10
85:6,17 86:23 87:5,19
88:5 91:12 92:14
93:2,14 94:1 95:2,11
97:16 98:13 99:7,14
100:1,13 101:2,13
102:8 103:2 104:11
105:4,15 106:19
107:19 116:24 117:3
120:10,16 121:1,12
122:9,21 125:15
131:2,5 132:10,13
133:8,11 134:6
135:16 136:7,10
137:18,21 138:15,18
145:21 14631 167:2
168:4 173:3,5

depositions 8:5,14,
17,19

depth 14:23
deputy 85:21 86:4

describe 53:13 89:24
99:17 110:2 127:12
144:4

describing 84:5 87:2
153:15

description 151:11
descriptions 88:24
details 166:1
determination 77:12
dictate 111:23
dictated 111:21
dictates 131:24
difference 58:2

difficulty 37:19
109:23

direct 38:8,16
directed 63:16 92:8
direction 151:12

directly 15:15 42:10
170:2

dirt 109:10,11,13,14,
15

disagree 151:3
discomfort 46:14

 

 

discontinuance
152:13 164:12

discontinue 89:20
164:23

discoverable 9:3
18:18,24

discovered 8:6
discovery 62:20
discuss 73:8
discussed 60:24

discussion 43:16,18
67:16

discussions 12:11

disengage 81:21
142:16

disengaged 145:13
disk 91:6
dismissed 167:8,12
dispatch 23:23
dispatcher 23:21
dispel 65:21

distance 107:8
136:15

District 5:5,6
ditrapano 5:16
dividing 48:2

document 7:8 9:15
60:5 117:5

documented 158:13

dog 161:24 162:8,11,
17

Dogs 162:12

door 45:17

double 80:13 161:21
download 57:3
downloading 62:6
drag 116:2 122:5
drawn 121:20
drew 108:20

drive 68:19 69:8
120:6

 

driver 23:9 69:10,11,
22 70:22 150:4,8

driving 40:21,22
80:16,18,24 81:1,22
90:2 143:17 148:18
149:10,11,17,18,19,
21,23 162:13

Dropbox 120:6
drove 97:19

 

drowning 113:18

drug 38:22,23,24
39:3,12 56:7 128:13 |
129:6 133:20 135:22
136:2,12 137:1,2,11
155315

drugs 11:10

Duane 5:17 63:5
116:21 132:14 135:9

due 8:11 58:11 81:1
110:7

duly 5:23

Dunbar 23:17 24:9,22
28:9,12 32:4,7,10,14,
18,21 ,24 33:2,5,21
34:1,6,17,21,23 36:17
37:10 40:7 49:13
50:1,2

duration 69:9

duty 52:22 77:4 155:1
165:15

dynamic 42:5
dynamics 42:15

E

e-mail 56:14 58:4,7,
15,20 59:15 62:1
120:3

e-mailed 167:20,24
E.M. 5:3

earlier 18:23 39:15
54:8 84:20 136:11
153:11 155:22 161:4

early 12:7 17:23 18:2
169:12

easier 98:5 125:8

 

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 51 of 61 PagelD #: 1169

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

DAVID HARVEY

04/26/2021 Index: east..frequency

 

 

east 53:8,13,15,16
easy 48:22
editorial 148:6
educational 23:1
effect 113:11

electronically 74:18
90:20

embankment 132:2

emergency 7:18
23:24 142:10 145:22
146:16,24 148:18
162:13,15,21

Emmons 69:8 87:2

employed 6:6 37:10,
13

employment 23:2,3
encounter 75:1 78:2
encounters 65:9

end 39:8 41:6 73:7
84:21 85:11 87:13
88:14 89:9 103:16
110:5 131:14 145:5
154:4,8 155:4 162:19

ending 73:9
ends 149:1

enforcement 6:20
17:1,2 30:1,10 31:4,
18 44:7 47:10 56:4
85:14 145:6,11

engage 33:12,19,22
A1:17,22 43:6 82:5

engaged 76:6,23
engages 33:14
ensued 153:1
ensure 152:9 166:9
entered 94:9,14

entire 9:1 33:24 35:13
55:1 69:9 90:7 141:10

entitled 64:3

environmental
152:20 153:10

equipment 155:6,20
165:5,8

 

| escalate 152:15

estimate 44:12 74:10
estimation 72:7
evaluated 152:18
event 147:22
events 8:12 64:21
everything's 160:6

evidence 58:12 62:4,
14,17,20 159:12

exact 18:3 108:13
EXAMINATION 6:1
examples 151:6

excerpt 74:20 78:7,
15 79:7,15 81:11
82:1,15 83:2 84:1,9
85:5,16 86:22 87:4,18
88:4 91:10 92:12,24
93:12,23 95:9 97:14
98:11 99:5,12,23
100:11,24 101:11
102:6,24 104:9 105:2,
13 106:17 107:17
120:9,15,24 121:11
122:8,20 125:14
134:5

excess 73:5 153:16
excuse 86:16 109:10

exhibit 7:9,10,13
63:8,11 67:4,7,22
74:17,20 78:7,15
79:7,15 81:2,11 82:1,
15 83:2 84:1,9 85:5,
16 86:22 87:4,18 88:4
90:19 91:10 92:12,24
93:12,23 95:9 97:14
98:3,7,11 99:5,12,23
100:11,24 101:11
102:6,24 104:9 105:2,
13 106:17 107:17
108:8 116:24 117:3
119:22 120:2,9,15,24
121:11 122:8,20
125714 131:2,5
132:10,13 133:8,11
134:5 136:6,7,10,14
137:5,18,21 138:15,
18 141:13,16 145:18,
21,24 146:1,2

existed 127:2,5

 

 

existing 166:10
exited 108:11
expect 140:12

experience 112:3
159:5

expired 151:14
explain 20:13 51:16
explained 13:15
expo 30:6,8 31:24
expressed 172:8
expression 109:14
extent 150:18,22
extra 54:20 63:5
eyes 113:1

F

face 140:12
facial 113:3
fact 119:6 155:12

factor 72:16 77:4
156:9

factors 156:14
facts 9:6

fair 11:7 137:16
falling 84:5 153:2

familiar 131:11
154:21

fast 72:8,16 88:20

154:2,5

FBI 6:18 8:6 11:20,22
12:6 13:1,13 14:17,19
15:6,15 18:1,9,16
19:15,20,24 20:3,16,
20 21:2 22:7 50:23
123:19 169:13 170:4,
6 171:6

FBI's 8:12

February 12:5,8 13:1,
3 14:14 15:1,3 17:23,
24 18:2 22:9,10,11,12

Federal 40:4 170:17
feel 171:20,22

 

feeling 116:10

feet 116:10 132:3
135:3

fell 121:3
fellow 17:1
felonies 151:6

felony 6:23 150:10,15
151:1,7 159:7 167:11,
13

fifty 37:18
fight 26:20
fighting 27:6
file 7:21

filed 6:9 7:24 8:1,2,22
9:15 18:20

filing 173:5

fill 47:10 48:3,10,18,
20 51:3 118:6

filled 126:24
filming 65:24

find 37:7 114:18
125:22 127:5 130:13

fine 91:7 134:15
finish 11:15
fire 23:24

firearm 118:16
121:20,23 141:17
142:6

firm 167:18
flag 91:7
Flanagan 5:7
flash 120:5
Flats 53:17
flee 78:12,21

fleeing 79:1,2 148:23,
24 149:2 151:20,21
163:24 167:7,13

Flip 68:6
flown 129:2
folks 30:14

follow 75:21 77:12
165:3

 

 

foot 109:7 118:20
119:4,11 123:14
126:12,19 169:8,9

footage 60:10
FOP 18:2

Forbes 5:15 6:2 9:11
14:10 18:14,20 19:1
61:19 63:5,18 67:12,
20 75:8,11,13 91:3,7
94:21 95:5 98:4,9
116:19 119:21 120:1,
5 130:22 131:1 132:9
134:10,12,15 13:9,
19 141:8,11 145:17,
19 146:4,7 147:19
148:1,5,8 150:20
159:17,19 167:5
172:23

force 24:1 26:6,12
27:14,18 28:17 30:1
31:24 32:19 46:21
47:9,12,15,18 48:11,
19,20 49:3,7 51:4
116:21 117:1,8,9
118:1,7 119:1 126:21,
24 164:2,8 168:7
172:13

forced 164:6
forceful 118:4

forcing 47:19 163:24
164:2

Fork 68:17 79:11

form 62:8 86:5 118:11
141:6 147:17 151:16
152:1 157:16

Forty-five 37:18

forward 6:14 7:2 92:7
165:15

found 107:22 130:18
132:5

Fourteen 28:8,9
Fowler 5:7
Frank 64:19
frankly 66:10
Fraternal 12:19
freezing 139:12,18
frequency 38:3

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463

 

 
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 52 of 61 PagelD #: 1170

WILLIAM ALLEN MEANS v. DAVID HARVEY
E.M. PETERSON, et al. 04/26/2021 Index: Friday. initial

 

 

 

Friday 51:15,18

front 33:10,15 106:22
118:11 126:16,18
128:18 129:15 138:3,
12,23 139:14

fudge 60:8
full 99:16
fund 12:20,21

G

gains 111:12
garage 68:22,23

gave 14:4,7 18:8
22:12 23:1 145:20

Gazette 63:9,24

general 23:3 38:10
39:12 60:5

generally 37:24
93:14 65:6 147:11
165:5,9

give 10:20 12:3 16:17
17:3,13 19:5,10 22:8
31:20 32:14,18 41:2,5
57:8 62:13 90:22
1114:15 123:23 124:2,
4,6 125:11 162:1
166:3

giving 9:14 16:12,15
18:14 19:8 27:8 44:11
108:23 157713

goal 160:12

good 11:13 65:2,3
100:3 132:6 135:12
148:8 168:20,24

goose 148:8

grab 111:5 114:7,19
116:1 128:9

grabbed 110:14,20,
24 114:16 128:3

grabbing 46:3 47:19
135:23

Graduated 25:4
gravel 94:4
gray 133:16 136:15

 

Great 58:20
greater 165:1
Gripple 70:21

ground 45:19 47:20,
23 48:19,22 49:2
142:20,22

guess 28:24 58:22
83:18 98:4 101:17
110:6 122:16

guilty 124:19

gun 122:2

guns 108:21
gunshot 25:14 30:21

guy 46:22 71:21 76:4
126:14 163:9 170:4,6

guys 57:12 60:3
71:21 74:7 7:24
83:19 88:8 107:13
122:17,23 128:12
129:6 132:15,20
134:19 136:19
145:12,19 150:15
163:21

H

half 32:13 34:22 36:4
91:2 93:3,17 99:18
1414:13 134:10

halt 8:17

hand 7:8 39:4 63:4
67:2 96:5 110:14,15
111:1,4,5 113:17
114:11,12,15,17,19
116:17,22 118:15,16,
21,22 128:10 130:21
133:13 136:5 137:16
146:2

handcuffed 127:22
129:17 138:1 139:7

handcuffing 129:15

handcuffs 127:7,15,
17 138:2,12,22 142:7

handed 67:21
handful 44:22
handouts 28:3 29:12

 

 

hands 45:13,19,22,24
46:3,7 108:23 109:18,
21 110:3,7 118:3,24
135:6

hands-on 45:24 46:2
Hang 146:8

happen 41:3 119:8
162:14

happened 14:15
29:17 60:8 65:8 71:9
85:24 167:22 168:1,
23,24

happening 143:11
hard 121:4
harm 48:14

Harvey 5:2 6:5,6
7:10,13 61:20 63:8,11
67:1,4,6,21 95:7
116:24 117:3,4 131:2,
4 132:10,12 133:8,10
135:20 136:7,9
137:18,20 138:15,17
145:21 167:9,10

hazards 154:18
165:6,9

head 51:13 119:4,11
123:14,15,22 126:19
138:1 169:10

hear 80:7 83:22,23
87:10 89:15

heard 66:14 78:4 79:5
80:10 82:12 88:22
143:11 153:1,20
159:3 161:4 167:14

hearing 87:13
heart 48:17

heavy 158:3,4
held 5:7 67:16

helmet 112:19,21
113:1,4,6,8 140:22
141:3

hey 17:10 61:9 62:9,
20 89:13

hidden 27:7
hide 18:16 66:12

high 37:3 69:15,18
81:3 103:9,19 157:21

 

Realtime Reporters, LLC

 

highlights 65:1

highway 70:20 90:17
154:16

hil! 95:17
hire 10:1 11:18

hired 11:24 13:20
14:2,14,24 17:24
24:21 28:9,12 35:1
36:15 37:4

hiring 17:8 24:17
37:19 38:1,4

history 23:2,3 50:20
57:16 109:4 141:21
142:2

hit 109:15 114:3
122:15 127:20 162:8,
11,17

hitting 129:8 162:7
hold 113:16

home 53:3 54:13,15,
19

hopes 66:8

Houck 64:4,6 65:15,
19,24 66:3

hour 16:6 35:20,21,24
60:14 61:10,11 71:22
72:13,18,23 73:5
74:11 79:13 81:16
88:13 89:1 91:2 96:9
98:22 100:9 102:11,
16 106:3,12 131:18
134:10 153:12,16
15421

house 54:12 97:4

houses 90:14 93:4,9
95:18,21 96:2,5
154:14,16

human 147:4 162:4
hypothermia 139:13

i.e. 150:13
idea 65:20 134:9

identification 7:12
63:10 67:6 117:2
131:4 132:12 133:10

schedulerealtine@gmail.com 304-344-8463

 

 

136:9 137:20 138:17
145:24

identified 108:24
identify 165:2
ignoring 150:7

imagine 31:17 37:21
54:18 122:18

immediately 109:21
immobilize 31:5

impact 11:11 118:16,
18,19

impacted 118:3
important 60:13

improper 75:23
76:19,21 77:10,15,16,
21,23 78:1 151:19
159:11

incident 29:4 47:3
61:2 67:2 68:3 76:3
115:13 160:7 171:3,8
172:3,6

incidents 45:5
include 66:5 165:24
includes 147:11,14
including 6:18 31:24
incorrect 156:20
increased 38:3
increasing 150:6
indicating 6:9 119:3

indication 128:24
129:4

ineffective 49:14,16
inference 8:20
influence 11:9

information 14:4,6
15:8,11 141:19
158:24

informed 157:1
inherently 162:3

initial 66:8 75:1
158:23 160:5,13
163:11,15 164:18,19

 

 
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 53 of 61 PagelD #: 1171
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

DAVID HARVEY

04/26/2021 index: initially..lucky

 

initially 109:16 110:2
127:10,11

initiate 151:24

initiated 8:7 68:16
143:4

initiating 155:4,7
459:16 160:1 164:23

injured 114:24

injuries 25:20,24
26:3 30:24 48:6,23,24
49:4 109:24 115:15

injury 25:6 31:9,13
110:5 115:2,19,20
116:3,4 129:1,5 147:8

) 150313

 

inquiring 16:12
inside 115:8 140:21

instance 42:19 43:2
47:24 129:18 142:7

instruct 9:12
instruction 8:20

instructor 28:20 29:8
41:5

intelligently 7:6
intend 8:22
intended 154:18
intent 110:8 148:16
intentionally 109:23
interactions 65:24
interdiction 55:17

intersection 94:15,
17 132:6

interstate 90:4
intoxicated 45:20
introduce 5:14

 

investigated 129:24
172:5

investigation 6:16
| 8:7,12 11:20,23 12:7
| 13:2,11,13 14:17 20:4
21:2 22:19 50:23 51:1
| 172:18

investigations 6:18,
20

 

 

invoked 124:18

involved 44:7,15,21
63:15 116:7 154:19
165:13 166:3,17

involves 150:10
involving 22:5 68:4
Irresponsible 149:10
irreversible 156:7

issues 30:3 63:15
87:13 156:19

items 133:1

J

jacket 123:3 139:11,
14,15,16,21

Jefferson 53:10,12,
15,19,21 68:22

jeopardy 152:17
jerk 46:19
Jesse 5:15

job 11:13 23:10,13
24:6,8,15 34:23

John 9:20 14:7
joined 92:18
jumped 43:23
jury 9:6

justice 10:13,16
19:16,20 20:10,20
170:15 171:6

justify 147:7 148:18
156:14 165:6,9

K

Kanawha 10:9 70:21
88:9 167:7 170:22
171:10

kicked 109:10,11,14
kicking 109:12,15
kids 36:7 97:13

kids’ 101:17 102:3
15412

kind 10:21 23:1,21

 

25:13 30:20 38:22
41:2 44:11 45:2 46:10
51:6 56:20 57:15
65:19 83:20 94:4
99:11 104:20 110:8
123:5 130:14 136:14
142:2 169:21 172:17

knee 47:24 118:20

knew 12:6 59:8 116:4,
5,7 145:4 150:19

knowingly 7:5

knowledge 50:24
60:23 61:4 71:14
105:1 112:14,16
113:24 114:1 116:9
129:23 135:4 159:24
160:3 165:23 166:13
170:24

L

lacerations 30:21
lack 132:22 154:15
ladies 123:13 126:20

Lafferty 14:18,20
15:6 16:10,24 17:17
18:5 19:6 22:7 124:1

Lake 53:18
landed 129:2

lane 70:7,21 81:5 89:4
93:16 99:16 103:11
104:2 144:12,16
157:23 158:14 161:14

late 15:1,2 17:24 22:8,
10,12

latest 66:2

law 6:20 17:1,2 29:24
30:10 31:4,18 44:7
47:9 56:4 85:14
145:5,11 147:5
148:19 154:20 166:10

lawsuit 63:16

lawyer 7:20 11:19
12:12,15,22 13:6
17:7,10,15,19 124:18
125:1,8 167:18,19

lawyers 124:3,12,19

 

lay 112:18
laying 128:17 135:7
lead 71:6
learn 11:22 13:1 26:9

learned 13:7,8,12

14:17 18:21,22,23
19:22

leave 36:19 172:17
leeway 107:9

left 36:17 37:12 69:7
70:23,24 91:6 96:5
99:9 100:15 102:3
103:3 110:14 111:1
113:17 114:8,12
128:10 134:19

leg 123:7 127:24
legal 5:11 12:19 80:21
legs 109:12

Leigh 5:10

lengthy 89:3

level 43:3 118:12
levels 118:12
license 165:5,8

lie 66:10,23

lieutenant 27:24
79:23 80:3 81:19,20
89:15 152:11 161:5

lieutenants 38:14

life 113:19 147:4
162:4

lifeguard 23:16
115:16,18,24

lifting 122:24
light 172:2

lights 33:8,9,10,13,
15,20 82:7,8,10

liking 65:19

limit 42:20 71:24 72:5
79:10 81:17 90:13,16
98:18 100:6 102:11
106:11 111:17 158:12
161:13,23

limitations 6:23

 

limited 148:12 163:19
limits 72:11
Lincoln 78:11

lines 26:13 28:3 31:21
32:16 48:2 60:9

lip 140:17

list 38:1 118:7,22,24
119:3,9

listen 43:21

listened 88:12
153:14,19

listening 78:6 80:8
83:16

lists 150:9 166:1
literally 109:15
live 95:22 101:9

local 6:20 30:13,16
170:20

locate 85:3
located 130:4

location 106:21
147:6

long 25:3 27:11 28:12
29:7 32:12 34:8,20,21
38:24 51:9 58:23
73:1,4 94:2 111:8,10
112:10

longer 14:16 63:17
134:8

longest 112:8

looked 91:15 92:1
100:16 103:6 117:19

loop 129:18

lose 73:12 86:13 87:9
losing 87:9 163:14
loss 71:5

lost 62:17

lot 39:8 40:21,22
43:14,21 86:19 91:22
102:21 103:19 123:3
161:20

 

lower 154:8
lucky 143:24

 

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 54 of 61 PagelD #: 1172
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

DAVID HARVEY

04/26/2021 Index: lying..OC

 

 

 

lying 10971
M

made 15:20 20:10
43:16 64:16 169:22

magistrate 39:24
40:11 58:3

main 160:12
maintain 29:20

maintaining 62:5
150:6

majority 40:11

make 7:9 9:14 38:1
42:14 46:15 62:9 65:7
67:10 70:6,23 74:17
77:17 81:4 82:23
84:21 90:19 97:23
98:5,6 103:10 105:18
113:20 11571 116:17
119:23 12031 127:20
130:22 132:9 134:11
137:17 138:9 141:22
145:16 147:23 156:9
157:22 160:6,10,13
165:3 170:16

making 42:3 60:14
164:22

male 45:12,16 108:24
malfunction 34:18
manage 23:22

manner 81:22 118:4
126:20 135:20 153:6
167:21 168:1

manners 172:1
March 8:6,22 18:22

mark 43:8 52:22 60:7
63:7 67:3 103:15
146:4

marked 7:12 63:10
67:5,21 68:21 117:2
131:3 132:11 133:9
136:8 137:19 138:16
145:23

married 36:5,6
marshy 128:13
match 159:4

 

materials 28:2 29:12
41:10

matter 5:3 120:21

mayor 64:17,19 65:5
66:7

mayor's 66:22
MDENT 55:16,18
meaning 158:21

means 5:3,16 17:4
20:5 45:6 46:11,16
47:4,7 68:4 69:12
71:10 74:3 76:24
77:14 78:21 85:1 86:1
107:13,22 108:24
109:16 110:16 112:17
116:5 118:4 122:16,
23 127:7 129:22
130:19 132:21 135:21
137:23 138:20 140:11
141:17,24 142:5
143:17 144:11 145:7,
12 149:14 150:16
153:15 154:1 171:3,
20

Means's 70:10 73:22
74:8 75:2,21 102:15
119:4,11 128:4 132:5
153:4 169:10

measure 109:7
measurement 135:4
measures 110:17

medical 25:10 30:3
32:15 48:10 49:1
110:7

medications 11:10
medics 138:6,12
meeting 61:6

member 12:22 17:2
19:23 20:2 152:19
154:23 155:7 165:13

members 149:13,16
152:14,16 154:21
164:11

mention 72:16 119:6

mentioned 20:15
65:15 121:14 141:4

mentions 125:3

| message 15:20
messaged 167:20,24
messages 22:1
messaging 21:4
messed 126:9
Messer 50:14
met 68:24

metal 133:17,21
137:3

methods 26:12

Metro 38:23,24 39:3,
12 43:8 56:6 78:10
83:9,15 84:13,19,20
85:8,20 86:9 87:8,14
88:16,19 89:12 145:5

) 191:14 155:15

mid 22:10,12

middle 142:20,22
144:13

| mile 71:22 96:9

| miles 72:12,18,23

| 73:5 74:11 79:13

| 81:16 88:13 89:1
98:22 100:9 102:11,
16 106:3,12 131:18
153:12,16 154:1

|

mind 110:9,12 161:16

Mine 39:10 68:10
117:10

minute 17:23 22:24
74:24 92:9 123:10
125:17 135:11 143:18
149:12

minutes 68:17 76:8
78:18 82:4,12 83:5
84:18 85:19 87:1,7,21
88:8,12 91:4,6,8
92:15 93:3,15,18
94:2,12 95:22 96:24
98:17,20 99:8,15
100:5,15,18 101:15
102:9 103:4 104:12
106:20 107:20 166:19

misdemeanor 159:1
164:14 165:4

Misdemeanor/iraftfic
164:11

 

 

missed 130:5
model 65:16
money 60:13 62:1
month 12:3 18:23

months 10:2 12:1
25:4 26:6 34:15 37:6,
8,23 39:2,11 55:11
59:1,3,14 127:6

Montrose 53:17

morning 54:2 68:20,
21 75:18 97:6 101:23
104:17

motion 7:11,18 8:4
18:21

motorcycle 69:12
70:10,22 71:2,6,10
73:12,16,22 74:1,8
75:2 77:20 84:5
102:15 112:21 116:6
129:2 132:6,18 133:5,
6 136:13,16 153:2,5

Mountain 68:18,19,
24

mounted 56:24
Mountwest 10:11

move 7:2 8:13 31:15
51:6 67:8 128:10
138:12

moved 35:7 138:3
139:14

moving 6:14 115:14
150:4

mud 130:10

Mullens 64:19,24
66:7

multiple 116:2 151:5
murder 150:14

N

narrative 68:8,9
131:16 141:8,12

narrow 105:9

necessarily 21:24
48:18 71:18 81:10

 

neck 115:19

needed 48:10 124:11
126:21

negative 65:4

neighborhood 105:6
106:2

network 62:11

night 51:18 52:24
53:1

nights 51:19,20 52:1
nobody's 58:3

normal 35:10 155:18
162:13

nos 39:20

note 9:1,2 15:19,21,
22

noted 63:19
notes 146:5 166:20
notice 5:23 100:18

notification 165:14,
16 166:5

notified 85:10,13
notify 78:11

number 5:4 18:20
37:16 63:7 64:20 67:3
113:18 130:22,23
131:17 132:3,9
133:13 145:17 163:18

numbered 146:15

Oo

oath 169:8

object 8:24 14:9
63:14 86:5 141:6
147:16 151:16 152:1
159:19,20

objection 13:17
18:13 63:18 124:13
147:23 148:2,4
150:17 157:16 159:14

objections 147:24
obstacle 41:6

OC 110:16 111:7,24
112:8,24 113:2,11,20

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
 

Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 55 of 61 PagelD #: 1173
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

 

114:9,16 117:22,23
118:5 140:20

occupants 150:4
occurred 28:7
OCS 26:22

offense 43:2,3 76:18
77:5,14 164:15,16
165:4

offenses 6:23 20:15
76:23 141:17 142:6
164:11

offer 37:5 62:8 71:12
124:9

offered 124:1

office 19:24 20:10
21:16,17 39:9 167:19
169:16,21 170:14,16,
23 171:3,11,14

officer 21:13 22:19,
22 24:13 31:4 32:8
41:1 43:17 44117
47:10 56:4 61:20
63:13 67:1,21 77:4
78:10 80:1 95:6 103:8
112:3 117:4 129:16
131:6 135:20 143:3,7,
8 147:21 150:3,7,11
158:24 159:15 160:1,
2,5,13 164:18,19
167:6,10 168:1,13,16
171:16

officers 37:9,13
60:21 64:3,20 65:15,
21,23 66:1,6,8 85:2,
14 86:14 136:19
147:8 156:13 166:2

 

officers’ 8:8
offices 5:7
oncoming 153:7
one's 42:10

open 118:15
opening 113:3
operating 80:23 81:8
operation 152:14,15

OPERATOR 5:1,19
61:13,17 67:14,18
91:1,5 94:23 95:3
135:13,17 166:23

 

 

167:3 173:2
opinion 157:6,10,13
opportunity 36:21
opposed 134:1
opposing 144:15

opposite 64:23 70:7
81:5 103:11 104:2
158:14

options 62:13

order 7:12,19 8:13,18
12:19 44:3

orders 161:3 162:20
overtime 36:1,3

P

p.m 51:22

p.m. 51:8,20 135:13,
17 161:19 166:23
167:3 173:2

paid 12:18 36:3
pandemic 97:3

paragraph 8:15
68:15 141:5,16

paralyzed 171:21,24
paramount 147:5

park 101:21,23 102:1,
3 154:12

parking 40:22 91:22

part 9:3 25:16,19
30:16 34:14 42:21
48:4,21 72:2 91:11
92:13,18 93:1,13,19,
20,24 95:10 97:15,22,
23 98:12,21 99:6,13,
24 100:12 101:1,12
102:7 103:1 104:10
105:3,14 106:18
107:11,18 110:8
120:21

parts 84:4,7 98:6
118:3 153:2 154:6,8

Paskal 79:21,22,23
80:4 81:20 89:15
152:11 161:5

 

 

DAVID HARVEY

04/26/2021 Index: occupants..portion

 

pass 32:5 68:18
105:7,11

passed 69:3 100:14
102:12 154:9

passenger 92:2
passes 24:21

passing 80:12,13,22
91:21 93:4 95:21
104:19 161:20 162:5

past 53:1 55:11 70:20
97:19 101:23 134:17
145:9

path 98:10,21 104:21

Patrolman 32:11
35:4,6

patroimen 38:15
patted 138:9

pause 74:23 162:1
pay 12:13 35:12,23

pedestrians 70:2
90:3 152:23

pending 172:17

people 11:14 24:15
30:13 37:7,19 56:11
58:10 59:8 65:23
66:14 81:23 95:22
101:9 115:14 120:19
124:12,19 147:14
148:13 160:8 161:19,
22171:17

pepper 26:12,14,19,
22 27:12,13,15 44:23
45:5,8,21 46:11 47:6
49:10 110:18 113:23
414:21 116:11 121:9
140:13,21

period 45:3
periodically 101:8
permits 164:5

person 17:1 21:7,8
48:24 78:11 109:2
142:2

personal 43:4 56:14
57:1 58:11 59:18,21
71:14

personally 15:5
59:14 61:22

 

 

 

Realtime Reporters, LLC

personnel 152:9
persons 164:13

Peterson 5:4 21:13
44:18 56:12,15 68:16
69:4 73:2,4,8,15,22
74:2 75:2,21 76:14
78:10,20 80:4 81:15,
21 83:11,14 84:5,12,
17,18,19 85:9,21
88:2,3 89:12 91:15
92:1,8 106:22 108:10,
11 110:13,22,24
111:5 113:16 114:6,
10 121:20,22 125:18
127:19,21 135:21
150:18 151:14 153:1,
15,17 163:16 167:6,9
16871

Peterson's 74:6
Petry 27:24 29:11

phone 15:12,21,22
21:7,20,22 57:4
119:14

phones 23:22

photograph 132:11
133:9 136:8 137:19
138:16

physical 24:19 37:3
46:13

picking 96:18
picks 97:13
picnic 101:15,17

picture 132:15,16
136:5 137:22 138:19,
23 139:6,20

pictures 139:23
140:4,7

place 21:15 55:9
103:11 127:7 166:11

places 89:4 96:20
162:16

placing 142:7
plaintiff 5:2,22 8:17
plan 66:5
planned 18:6

play 74:16 91:3,9
96:20 101:18 120:8

schedulerealtime@gmail.com 304-344-8463

 

15412

played 74:21 78:8,16
79:8,16 81:12 82:2,16
83:3 84:2,10 85:6,17
86:23 87:5,19 88:5
91:11 92:13 93:1,13,
24 95:10 97:15 98:12
99:6,13,24 100:12
101:1,12 102:7 103:
104:10 105:3,14
106:18 107:18
120:10,16 124:1,12
122:9,21 125:15
134:6

plead 8:19
pleading 6:9
pocket 27:8
pockets 130:9
Poe 5:8

point 18:6 51:10 58:4
73:9 78:19,22 81:14
82:11 83:12 88:7
89:12 93:5 95:7 98:23
108:21 109:1 110:20
113:17,18 122:24
126:6,17 127:15
129:8,11 137:24
138:2,6 140:14,22
143:13 155:24 157:9,
12 159:11 163:2

points 46:17,18 87:15
150:9 160:23

police 6:7 8:11 10:16
12:19 22:19,22 23:17,
18,23 24:3,5,8,13,22
25:6,11,17 26:5,7
27:12 28:21 30:5 32:4
34:24 40:16,23 49:22
60:17 64:3,5,10 65:3
66:2 77:3,22 112:3
131:19 146:23 147:8,
21 150:3 158:11
162:16 166:8 171:16

policy 142:11,17,22
145:23 146:6 147:1,
18,20 156:23 165:7
166:10 168:6,7,14,17

pool 115:23
popped 91:13
portion 41:8 73:6,7

 

 
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 56 of 61 PagelID #: 1174
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

position 32:10 35:3,5
64:12 139:10 164:7,8

possibilities 70:13
possibility 70:12

possibly 26:15 97:9
134:3

potential 31:12
143:20 149:13

potentially 69:22
78:11 170:21

prejudice 8:21
prepare 168:4

present 21:9 115:14
116:2 164:2

presented 9:6 150:24
preserve 62:14

pressure 46:10,12,
16,18

pretty 52:6 90:6 99:21
100:3 102:21 103:23
106:8 126:6

prevent 129:14
163:14

previous 27:4

previously 6:8
142:12

prior 57:10 61:1 74:13
110:18 114:20 115:13
127:24 133:6 136:24
144:17 151:21 155:19

privilege 13:4,12
Pro 91:14
probability 165:1
probable 151:23
problem 39:21

procedures 154:18,
22

proceeded 101:23
proceeding 40:9
proceedings 39:21

process 17:20 18:3
24:17,20 37:1,2 38:4
43:6 52:17

 

 

produce 16:8
produced 132:15

program 25:17
27:11,21,23

progress 151:1
prohibited 149:11
proper 31:7

propped 138:21
139:9

prosecuted 39:8

prosecutor's 170:23
171:11,14

prosecutors 170:20
protected 13:11,12
protections 147:4

protective 7:11,19
8:13,18

provide 57:21 58:18
90:19 148:18

provided 60:18 90:24
114:24 115:12
155:13,19

providing 150:4
proximity 152:22

public 142:13 147:4,
12 148:13 149:13,16
172:15

pull 57:5 101:16
119:14 121:7

Pullin 5:7

pulling 110:15 111:4
123:5

purchased 66:4
purchases 66:2
pure 71:16

purposes 7:13 29:3
63:11 67:6 117:2
131:4 132:12 133:10
136:9 137:20 138:17
145:24 166:4

pursuant 5:22

pursue 42:6,11,19
43:1 44:3 96:12 156:6

 

 

pursued 77:9 86:2
97:7 131:18 151:12
164:13 167:7

 

pursuing 73:5 147:14
154:1 163:11,15,18
172:2

pursuit 8:11 41:17,22
43:7,9,17 44:16 60:9
68:16,17,22,24 69:4,9
71:9 72:12 73:9
74:19,20 76:7,13,23
77:5,13 78:7,15 79:7,
15 81:11,21 82:1,5,15
83:2 84:1,9 85:1,2,5,
16 86:12,13,18,22
87:4,18 88:4,8 89:3,
13,20 90:7,23 91:11
92:13 93:1,13,24 94:9
95:8,10 96:12 97:15
98:9,12,21 99:6,13,24
100:12 101:1,12,22
102:7 103:1,16,20
104:7,10 105:3,14
106:18 107:14,18
141:23 142:11,17
143:2,9,13,14 144:10
145:2,23 146:17,24
149:1 150:2,22
154:14 155:4,8 156:6,
10,15,16 157:4
158:18 159:16,23
160:4,11,16 161:1,3,
10,11,17 162:6,9,20,
23 163:3,5,12,21
164:23 165:6,10,13,
14,16 166:4,7,9,12,
15,17 168:17

pursuit's 144:23

pursuits 40:18 42:4
44:6,20 154:17,19
164:12

put 21:1 33:13,20
40:21 45:13,19,22,24
46:4,20 47:24 49:2,4,
7 56:12 57:1,6 60:3
66:19 90:5 97:12
109:21 117:24 126:19
127:17 128:14 134:21
148:15

puts 109:18 110:3
putting 25:15 64:20

 

Realtime Reporters, LLC

 

 

Q

question 11:4,6,16
19:4 60:7 82:4 86:6
125:7 141:7 14717
151:17 152:2 156:13
161:8

questioned 124:14,
17

questioning 9:1,7
63:15 125:1

questions 19:2 108:4
136:11 146:9,14,19
169:12 172:24,25

quick 63:6 94:22
quoted 64:17
quotes 64:4

R

Rabel 68:18,19,24
Rader 38:18

radio 43:19,23 52:22
69:5 78:4 82:11 83:8,
15 87:9 89:12 152:7
153:1,14,21 159:3

radioing 78:20

radios 23:22

Rail 68:19

railroad 70:22 73:12
74:7 87:2,23 88:15
100:17 101:3 105:16
107:14 128:13 129:7
132:4 135:22

ramming 163:23,24
164:2

ran 45:13,14
range 45:2
ranged 72:12
rank 35:7,9

rate 35:12 69:15,18
81:3 100:3 103:9,19
157:21

ravine 112:18 116:6,8
129:3 130:3 132:7
135:22 136:12

schedulerealtine@gmail.com 304-344-8463

 

DAVID HARVEY

04/26/2021 Index: position..recognize

 

reach 112:7 114:18
reached 114:16

reaching 26:15 27:6
130:2,7,8

read 63:13,21 117:19
146:11,17,18,21
156:24 160:24 168:6
173:1,4

reading 156:18
162:20

ready 78:12
real 48:21 63:6 65:14
rear 33:10

reason 14:2 60:4 65:6
78:3 88:19 110:7
148:24 149:1,8 162:6

 

reasonable 150:11
reasons 26:18

recall 17:16 21:18
22:10 23:13 25:21 ,22
26:2 28:23 29:22 30:2
31:6,10 32:2,17,20
34:2,4 35:16 41:4,12,
20 42:8 45:1 46:23
47:1,6,8 48:12 51:10
54:6 55:7,10,14 57:8
71:23 72:14 74:9,15
80:9 84:8 87:16 89:7,
17 98:24 99:1,2
117:13 1383:12 136:4
137:14 152:4

receive 20:19 24:5
25:5,10 28:2 29:12
31:1 49:21,24

received 15:12 29:24
30:4 31:3,7,17 32:1
41:11 56:13

recently 55:10 66:4
155:15

recess 61:15 95:1
135:15 167:1

reckless 79:20 80:4,
11,12,16,18,24 89:16,
20,24 142:18 149:10
161:5,7,9,15,17,18

recklessly 80:22
81:24

recognize 7:15 67:22

 
 

Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 57 of 61 PagelD #: 1175
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

92:16,21 117:4

recognized 157:18
158:1

recommend 143:9,
14 160:16 162:22
163:2

record 5:12 6:3 9:2,
15 15:17,19 57:3
61:14,18 67:13, 15,16,
19 94:24 95:4,6
119:22 135:14,18
166:24 167:4

recorded 153:21

recording 33:21
60:18 78:19 79:18
80:3 82:13 85:20
155:5,9,20

records 62:5 134:1
reduce 154:18
refer 164:18

reference 16:15
137:8 149:21,22

referring 75:13,15
82:24 140:15

refused 110:14111:3
128:5,7,8

regard 81:1,9 154:20
region 30:14 113:3

registration 151:15,
19,22 159:11 165:5,8

related 71:15

relation 136:13
152:19 153:10

remain 6:11 7:3
154:21 155:6 163:13

remember 12:9
16:14 18:3 23:5
25:16,19 29:2 34:19
45:4,11 54:2 75:19
128:19 153:18

remove 113:5,8
114:23

removed 34:18 60:1
66:16 135:21 139:13,
21 172:12

Repeat 19:4

| rephrase 10:24

 

 

DAVID HARVEY

04/26/2021 Index: recognized..she'd

 

 

replying 148:5

report 38:17,18
47:11,12 48:11,19,20
49:3 51:4 67:5 68:1,2,
8 70:14 76:3 81:2
88:16 89:9 103:8
108:7,8,15 110:24
113:10 116:21 11771,
8,9 118:1,7 119:1,7
126:21 127:1 128:3
131:3,7,8 141:4,7,10,
20 165:14,17,24
166:5 168:6

reported 151:14

reporter 5:11,20
10:22 74:19 90:20
119:17,20 130:24

reporting 165:12
reports 48:3
repository 62:9
represent 5:14 9:23

representations
140:8

required 47:10 51:3
requirement 80:21
residence 99:9

residences 90:11
96:7,8 101:6,8 102:2,
22

residential 90:3,6,8,
12 95:15

resisting 150:5

respect 20:4 25:6
27:12 28:17 30:1,3
31:18 166:12 170:19

respond 147:6
responder 25:17
responders 30:10

response 32:15
142:10 145:22
146:16,24

responsibility
160:15,20 162:22
163:11

responsible 163:12

 

rest 132:3
restraint 46:14
restroom 134:14
result 8:20
resulted 150:12
retain 12:16,17
return 32:7
retype 119:23
review 166:7,9,11,16
rid 156:3

ride 41:1,5
Ridge 91:21
Ridges 95:12,16
riding 91:24
right-hand 96:2
righis 6:10 9:13

Rinehart 19:14,18,19
20:2,22 21:1,6,22
36:16 58:8 59:16 62:2
169:18,23

Rise 64:3

risk 157:18 158:1,9,
10,22 162:2 163:8

risks 147:7

road 53:10,12,15,20,
21 68:22,24 69:7,9
70:20 72:9,13,17
75:10,14 81:7 84:13,
22 85:10,22 86:4
89:4,5,7 90:2,17
92:16 93:7,10,16
94:4,18 95:20 96:3,5
99:16 101:8 104:13,
19,21 105:9 106:9
126:5 131:14 136:20
142:14,15 143:23
145:5,8 148:19
152:20 153:10 154:16
155:18 161:22
162:12,13 164:1,3,7

road's 144:17
roads 86:19

roadway 84:7 131:23
137:12

robbery 150:14

 

rock 53:18 100:14
roll 128:4

rolled 128:11,14,17
129:11

rotates 53:8
roughly 107:15,16
round 66:2

route 131:17,21,23,24
145:10

Ruggier 5:17 8:24
13:7,15,17,21,24
14:3,6,9,12 18:13,17,
24 19:3 52:19 63:14
67:8 75:6,9,12 77:24
86:5 98:2 116:22
119:16,18 120:3
124:13 126:11 134:8,
11,13 135:12 140:14
141:6.9 145:18 146:6
147:16,24 148:3,6,10
10:17 151:16 152:1
157:16 159:14,18,21
172:25

rules 10:20 148:19
155:1 157:4

run 37:23,24 107:2,7
124:9 152:24 162:12

running 45:18 64:13
82:7 125:18 149:8

runs 127:21 146:15
158:11

s

safe 105:10,18 156:11
safely 115:1

safety 81:9 129:16
142:14 147:4 152:16

saith 173:5
Sam's 91:23
Saturday 51:12,15
save 98:15 113:19
savvy 90:22

| scene 114:23 140:9

scheduled 3:5

 

school 10:6 96:11,13,
14,15,16,17,22,23
97:1,4,5,8,9,11,13,18
154:9

school's 96:18
schools 152:22
score 37:3

SD 57:5 62:10,21 63:2
search 138:9

seat 92:2

seconds 74:24 78:19
82:5,12 84:19 85:19
87:1,8,22 92:15
93:15,19 94:8 95:22
96:24 98:18,20 99:8,
15 100:5,18 101:15
102:9 103:4 104:12
106:20 107:21
111:13.19 112:4
120:19 121:3 123:10
125:17

secret 59:2

section 135:10
153:20 160:24

sections 146:18
secured 128:11
security 24:1 169:5
send 24:22

 

sensation 116:10
sentence 149:9
separately 83:11

Sergeant 29:11 44:18
64:13 73:2

sergeants 38:15

seriousness 42:2,
15,18 151:11 156:14
165:4

service 108:20
services 148:18
session 96:18

set 56:20 86:8 101:18
102:3

share 34:11
she'd 120:6

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

Page 58 of 61 PagelD #: 1176

DAVID HARVEY
04/26/2021 Index: sheriff's..submit

 

 

sheriff's 86:4

shift 51:7,8,15 52:9,
10,20,21,23,24 53:2,3
64:13 152:9,10 164:4

shifts 51:9,16,22
52:2,13

shoot 50:6 114:3

short 110:16 111:7,
11,16 112:10,11

shot 49:17

show 16:7 64:21
90:18 108:23 110:15
111:3 125:12 132:14

| 134:4,17

showed 65:8 127:2
} 131:22 142:1 153:11

showing 72:23
shown 140:7

| shows 50:7
sic 167:6

side 39:5 70:8,15,24
81:7 96:2,5 104:4
129:18,20 133:21
137:4,9 144:1,8,19
157:24 158:6

sides 64:23 65:13
| 93:7,10

sign 93:18 96:11
97:1,11 98:18 100:6
102:11 106:12

signs 25:23
silent 6:11 7:3
simpler 119:15
simply 114:7
single 36:5
siren 33:11,13,16
sirens 82:6,8,12
sit 6:12 71:12
sitting 139:9

situation 27:1 47:23
147:6 152:19 162:5
169:6 171:11,14

skimmed 63:22

 

 

 

skip 92:7,9 98:14
slippage 89:6
slotted 37:11
slowed 99:20
slowing 74:12
slumped 139:3
small 144:17

somebody's 45:17
140:22 161:24
162:11,17

someone's 31:5
87:22 121:19 149:2

sort 39:4 140:11
sound 94:14

sounds 76:9 115:11
135:12

south 6:7 20:24
22:18,21 23:15,18
31:20 34:24 35:8,13
36:15,18,23 37:13
38:5,7 40:7 44:3,9
50:1,8 51:17 52:7
93:8,10,13,19 54:17,
23 55:1,5,9,15 56:7
60:17 61:1,5 62:8
63:17 64:14,18 65:5
66:12 77:3 89:18
90:23 91:21 134:17,
19 132:4 142:10
146:23 147:20 155:12
165:7,22 166:14
168:8 169:1 172:5,8,
16

Southern 5:6
Southridge 53:11
spare 54:20
speak 158:23

speaking 122:16,17
147:24 148:2,4
167:16

specialist 5:11
specialized 38:19,20

specific 12:10 23:6
26:10 33:6 34:12 72:2
103:11 117:13 159:24
166:1

 

specifically 20:14
21:19 27:13 28:23
34:2,4 37:20 38:10,18
39:10 45:1 47:2 58:13
74:9,15 89:7 152:4,6

specifics 45:11 99:1
111:15

speculate 71:15
86:6,8 112:1 162:18

speculation 71:16

Speed 42:20 69:15,18
71:15,24 72:5,11,16,
17 79:10 81:4,17
88:21 90:2,13,16
98:18 100:6 102:11
103:9,19 106:11
107:12 150:6 152:19
153:10 154:3,5
157:21 158:12
161:13,23

speeding 81:15

speedometer 72:19,
23

speeds 71:19,20 73:5
74:14 142:15 153:18
163:8

spend 60:13

spinal 25:6,20,23
26:3 31:9,13 32:15
110:4 115:2,4,7,9,15
116:2 128:21 129:1,5

Spine 31:5 115:19
116:4

spit 140:16,18,19
splash 71:1
Split 68:19
splits 53:10,12
splitting 53:15

spoke 169:24 170:6,
22

spoken 169:15,20
171:2,5,10,13

spot 92:21 106:21
117:16,17

spots 118:15

spray 26:13,14,19,22
27:12,13,15 44:24

 

 

45:5,8 46:11 47:6
110:16,18 111:8,10,
19,24 112:4,8,24
113:1,2,11,20,23
114:9,16,21 117:22,
23 121:9

sprayed 45:21 112:8,
13,24 113:5,23
116:11 140:13,21

spraying 49:10
110:18 114:20

spread 50:7
stabilize 115:20,21
stack 140:3
standard 172:4
standards 26:21,23
standing 70:24

start 38:11 43:9 52:4,
21 53:2,21 161:20

started 18:2 35:15
65:19 79:1 94:13
137:12 151:20 156:18

starting 51:18 87:8
127:23

starts 81:22

state 6:3 24:22 25:5,
11,17 26:5 27:11
28:21 30:5,14,17 32:4
40:16,23 49:22 86:2,3
131:7 170:19

stated 27:4 142:12

statement 16:12,13,
15,17 17:3 18:8,14
19:5,8,10 22:8,13
70:14 123:19,24
124:2,4 171:7

states 8:5 152:14
162:21 163:23 165:12
169:20 170:3,7,16
171:2

station 34:10 52:23
53:16 54:5 141:21
169:5

stationed 84:13
statute 6:22

stay 7:19 8:14,18
145:8

 

 

step 127:13

stepping 123:9,10
126:13

steps 35:14
stick 27:15
stole 159:13
stolen 77:18 159:6

stomp 114:3 119:11
123:14,22 127:14
169:9

stomping 126:20

stop 13:17 77:13 78:3
89:13 93:18 100:19,
21 105:10 112:7
128:10 150:7 151:24
160:11,17 161:13
162:6,9

stopped 101:4
103:23 105:7,16
143:14 160:6

stopping 77:22
stops 53:18 65:23
story 65:11

straight 71:20 74:14
102:14,18 103:7
105:20 106:14 117:24
131:21,24

straightaway 71:18
72:3,5 73:6 88:14

streets 90:14

stretch 102:14,18
103:8 105:20 106:8,
15 131:21 132:1

strike 70:11 72:8
73:16,22 104:23

struck 70:9,16 74:5
81:8 104:4 144:19
153:6,7 158:1,7,15

stuff 14:23 24:16
25:15 30:21 ,22,23
95:18 102:3 105:19
140:11,15 143:5
168:22 169:4

subject 8:10 50:24
subjective 161:14
submit 8:16

 

Realtime Reporters, LLC
schedulerealtime@gmail.com 304-344-8463

 

 
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 59 of 61 PagelD #: 1177

WILLIAM ALLEN MEANS v.
E.M. PETERSON, et al.

 

 

 

successful 165:2
suggest 172:16
suggesting 125:6
sum 58:10,14
summary 108:9

Sunday 51:12,15
67:9

supervising 43:17
79:24

supervisor 38:8,16
43:19 44:2 143:6
160:16 161:3 162:20,
22 163:3,20 164:24
165:14

 

supervisors 41:24
65:20 165:22

suppose 31:12 48:20
49:2,4,7 52:21 82:6
118:6 147:20 165:24
166:2 168:10

surface 31:1

suspect 47:16 86:13,
15 124:17,24 159:4
164:15 165:3

suspected 76:17,23
164:14,15

suspended 22:18,21
172:12

suspicion 159:6
SUV 125:22,23
swampy 128:12
swear 5:20

swerving 80:13
161:21

swing 101:17 102:3
switches 97:22
switching 83:19

sworn 5:23 61:7
169:8

 

symptoms 25:23
system 33:21 169:3

T

tables 101:15,17

tactics 27:16,19
28:16,20 29:7 45:23
164:3

tag 77:15,16 151:15

tags 75:23 76:19,21
77:10,21,23 78:1
159:3

takes 169:2

taking 25:16 39:19
47:20 53:2 58:3 59:21
100:2 163:9 166:11

| talk 13:22 14:3 16:10,

16,20 17:6 18:16
19:14 21:22 41:23
42:1 43:19,22 44:16
45:6,7 50:5 66:15
67:1 76:2 83:20
124:11 125:2,9

talked 14:11 16:15
19:7 31:23 36:23
55:4,8,12 75:24 87:10
119:21 124:3 154:10
167:17 170:2

talking 10:22 11:15
13:20 46:5 61:21,23
69:13 82:18 83:6 88:3
102:15 103:8 122:14
141:9 149:20 151:22
15331 157:6

talks 13:14 158:24
tapes 94:21

tased 50:10,11,13,15
123:16

taser 47:22 49:11,17,
19,21 50:3,4 51:3
121:15,17

tasering 121:15

tasers 26:13 49:11
123:17

taught 27:23 29:10
technical 10:9 34:17
technically 90:22
techniques 31:8

 

 

telecommunicator
23:17,20

telling 56:14 79:19
80:4 81:21 169:19

tells 13:9,10
ten 45:1 66:4 91:8
term 161:14

terminate 143:1
157:4 163:3

terminated 85:2
86:13 143:10 156:16
161:2,4 162:21,23

Termination 156:6
terms 42:6

test 24:18,19,20 36:22
37:5 38:4

testified 5:24 39:21,
24 40:2,4,6,9 112:3
153:24 155:22

testify 11:11 150:18

testimony 18:23
71:13 119:10 126:12
158:20 169:8

testing 65:17
tests 37:23,24

text 21:4 22:1 167:20,
24

texted 22:4

thing 11:21 42:23
69:4 77:23 78:1,5
88:22 91:9 102:10
117:24 125:12 146:15
159:10

things 26:13 28:3
31:16 32:16 39:19
55:9 59:3 80:14 89:10
90:5 96:21 156:9
161:22

thinking 150:19
Thirty 40:10

thought 17:18,23
28:9 60:12 114:9
122:15 143:16 148:1,
3

threat 152:21

 

Realtime Reporters, LLC

 

 

DAVID HARVEY

04/26/2021 index: successful..turning

 

threatened 150:11
threatening 114:2
thrown 116:5
Thursday 67:8,11
tie 43:23

tight 72:20 99:21

time 5:12 8:21 11:24
16:21 17:8 24:18
29:20 31:4 32:21
33:24 34:5,20 35:8,13
36:4,16 38:4 39:3
40:17 41:7 42:16 44:7
45:3,8,12 47:7,9,15
48:14,16 49:18 50:15
52:7 54:4 55:1,13,22,
24 56:3,6,7 61:13,17
64:5 67:14,18 74:7
75:12,17 94:23 95:3
97:21 98:15 103:14
108:10,12,14,17,18
116:10 126:24 127:18
129:6 135:13,17
141:23,24 142:6,15
155:12 158:10,11
162:12 164:4 165:3,
13 166:14,23 167:3
173:2

times 40:8 42:11
43:14,21,22 44:23
124:14,17 142:16

tips 41:2,5
titled 146:16

today 6:12 7:3 9:21
10:23 11:11 12:11
15:23 18:15 41:13
74:12 140:8 168:5

told 13:6 16:20,22,24
17:10,13,17 19:17,19
20:2,3 22:15 45:19
60:22 61:9 65:23
89:18 124:18,19,24
128:4 132:1 156:2
169:23 170:2

tolerated 149:11
tool 66:9
toothpaste 115:9

top 38:11 51:13 96:10
122:2 161:1

totality 42:23 90:1

 

| truthfully 11:11

 

111:21 142:12
tour 165:15
tourniquets 25:15
townhouses 95:18
Trace 68:17 79:11
track 105:16 107:14

tracks 70:22,24 73:13
74:8 87:2 102:18
106:15 128:13 129:7,
9 132:4 135:22 136:3

traffic 42:16 43:2
65:23 69:5 70:7 76:17
78:5 81:6 103:11
104:2 143:23 14412 |
152:21 157:23 158:3,
5,14 159:3 161:20
164:14,16

train 127:20 129:7,12

trained 26:6 40:17
41:16,21,23 42:10
111:10 147:22

training 24:5 25:5,10,
17,22 26:2 27:11
28:2,17 29:24 30:4,18
31:1,3,7,18,21 32:1,
14,18 49:21 ,24 50:2,9
112:2 115:4,13,17,24
159:5

trains 100:22 105:19

 

trauma 25:14
travel 151:12
traveling 131:17
Treating 30:22

trooper 85:21 86:2,3
131:11,13

true 33:24 47:15 52:6
55:1 140:8

Tuesday 67:9

turn 33:8,9 70:8,15,23
72:3,20 74:13 81:7
144:9,19 157:24
158:6

turned 69:8
turning 91:22

 

 

schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 60 of 61 PagelD #: 1178
WILLIAM ALLEN MEANS v.

E.M. PETERSON, et al.

 

turns 70:6 81:5
103:10 157:22

Twenty-five 98:19
100:8

Twenty-nine 10:5
two-thirds 118:12

type 31:21 32:14
46:13 48:6 49:7 52:9
60:18 77:4 119:16,19
144:8 160:7 165:4

types 118:7,8 168:21
Typically 145:8

U

uh-huh 8:9 14:21
15:4,13 21:12 39:13,
16 40:13 50:12 52:5,
16 57:23 79:6 87:24
95:20 100:20 106:7
107:5 118:14 122:6
123:6 126:4 134:20
135:8 153:23

ultimately 69:8
113:20 114:6 170:16

unable 128:5 163:13
underlined 156:16

understand 6:8,11,
14,22 10:24 11:1,5
18:15,17 44:11 45:3
78:24 97:5 144:4
159:18 164:17 165:7
170:14,19

understanding 7:1
42:9 75:1,20 142:9,
21,24 169:13

understands 9:13
Understood 48:16
unfortunate 171:24

unit 38:19,20,23 39:1,
3,12 56:7 82:18
155:15 162:21,24
163:12,13,15 164:23

United 169:20 170:3,
7,15 171:2

units 82:20,21 84:13,
21 163:18,19

 

 

unreasonable
152:17

unsafe 143:20 153:5
160:17

unsafely 103:17
143:17,19

updated 38:1
upload 62:10
upped 91:14
urgency 152:21

Vv
Valet 23:9

Valley 10:9,10

vehicle 44:4,20 56:8
57:2 66:2 69:22 70:11
73:16 74:6 75:22
76:12,15 77:6,13,18
78:3 80:22 81:9 105:6
114:24 131:16 132:3
150:2,3,4,5 151:12
154:17,19 155:16
156:15 157:4 158:15
159:6,13 161:1
163:14 164:3,6

vehicles 66:1,4 70:8,
15 81:6 90:2 104:3,4
108:11 143:21 144:3,
18 145:4,6,11 153:7
155:8 157:24 158:6
161:21 163:24 172:2

vehicular 40:17
41:17,22 43:7 44:6,15
142:10 145:23
146:16,24 166:12,16
168:17

Verbal 110:19
verbally 114:2
versa 114:13
versus 5:3
vice 114:13
victim 31:13

victims 25:6,14 31:8
32:15

video 5:1,11,19 33:21
59:6,9 60:10 61:13,17

 

62:16,20 65:8,11,13
66:23 67:14,18 90:23
91:1,5,11,14,16,20
92:13,15 93:1,4,13,
20,24 94:3,13,23
95:3,7,10 97:15 98:12
99:6,13,24 100:2,12
101:1,12 102:7 103:1
104:10 105:3,14
106:12,18 107:18,20
119:13,16 120:10,16,
18 121:1,12,14,22
122:9,21,24 123:13
125:15,18 127:2,5,21
128:1 133:19 134:4,6,
18 135:13,17 137:1,7
14231 153:11 155:5,9,
20 166:23 167:3
168:19,22 169:2,4,6
172:15 173:2

videos 62:6 168:21
view 169:9

violation 151:11,13,
23

violations 165:5,9
violator 147:6
violator's 163:14
violators 154:20
violent 148:22

Virginia 5:6,8 6:23
64:4 86:3 131:7,17

visor 112:21

WwW

waist 130:9

wait 145:9

waited 68:18
waiting 85:21 131:14
waive 7:2

walk 22:24 23:2,12
38:11 39:5 45:4,7

walking 136:19
161:22

walkway 104:20
wall 100:14

 

Walmart 75:3 91:22

wanted 65:7 111:20
159:10

wanting 7:1 123:19
125:3

waste 27:8

watch 23:21 65:18
95:8 97:23 119:13
13771

watched 125:21
133:19 168:19 169:6

watching 105:17
123:13

water 70:24 71:1
107:22,24 109:1,6,7,
11,15,21 110:4,13
113:19 114:18 123:4
130:2,8,11,13,17

waterfall 132:22
133:14,24 134:24

ways 31:11 75:8
132:6

weapon 26:16 108:21
112:6 113:24 129:20,
22 130:1,14,18

weapons 27:7 138:8,
10

week 18:22 27:17,21
28:15 29:9 51:11

weekday 161:18

weekend 52:13 96:14
97:3

weeks 6:9 9:16 14:16,
24 20:23

west 5:6,8 6:23 53:8,
13,16,17 64:4 86:3
131:7,17

white 102:10 140:11,
15 142:19 149:6
156:19 157:7,8

Wi-fi 92:10
wife 36:13
Wild 91:22

William 5:3 68:4
108:24

Wings 91:22

DAVID HARVEY

04/26/2021 Index: turns..year

witnessed 73:19
women 122:11
word 132:22 154:15
words 144:4

work 33:5 36:13 38:9
39:4 51:17,21 52:1,2
53:7 57:14 114:10
115:5 161:19

worked 23:4,5,6
51:14

working 34:16 53:2
120:13 155:18

world’s 11:14
worn 56:3
worst 11:14
worth 163:9

wounds 25:14 30:21,
23

wreck 85:24 116:7
161:12

wrecked 70:23 88:23

wrist 110:20 128:4,9
136:1,2

wrists 114:7 135:23

write 68:11,13 76:3
158:4 165:14

writing 20:19 24:1
167:15

writings 167:16

written 24:19 37:3
166:2,3 167:20,24
168:7

wrong 66:11 123:17
144:11 172:10,20

wrote 15:11 70:13
81:3 128:7 144:15,18
158:5

Y

y'all 65:17

yards 74:10,15 116:2
Yeager 23:6,8

year 34:3 47:1 57:8

 

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
Case 2:20-cv-00561 Document 89-13 Filed 07/08/21 Page 61 of 61 PagelD #: 1179

WILLIAM ALLEN MEANS v. DAVID HARVEY
E.M. PETERSON, et al. 04/26/2021 Index: years..zones

years 28:24 29:1 |
32:13 34:22 35:10
55:4 64:21,22 66:1

 

yellow 96:9

zZ

zone 71:22 96:11,13,
15 97:1 154:3,5,14

zones 96:17,22
163:12

 

 

 

 

Realtime Reporters, LLC
schedulerealtine@gmail.com 304-344-8463
